Exhibit 10.18

FINAL

LOGMEIN, INC.

LEASE FOR 327-337 SUMMER STREET

BOSTON, MASSACHUSETTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

SUMMARY OF BASIC LEASE PROVISIONS

     1   

1.1

  INTRODUCTION      1   

1.2

  BASIC DATA      1   

1.3

  ENUMERATION OF EXHIBITS      3   

ARTICLE II

 

DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS

     3   

2.1

  LOCATION OF PREMISES      3   

2.2

  APPURTENANT RIGHTS AND RESERVATIONS      4   

ARTICLE III

 

TERM OF LEASE; BUILDING; CONDITION OF PREMISES

     4   

3.1

  TERM OF LEASE; DELIVERY OF POSSESSION      4   

3.2

  CONDITION OF PREMISES      5   

3.3

  EXTENSION OPTION      5   

ARTICLE IV

 

RENT

     7   

4.1

  RENT PAYMENTS      7   

4.2

  REAL ESTATE TAXES      8   

4.3

  OPERATING COSTS      11   

ARTICLE V

 

USE OF PREMISES

     17   

5.1

  PERMITTED USE; LANDLORD COVENANT REGARDING CERTAIN USES      17   

5.2

  COMPLIANCE WITH LAWS      18   

5.3

  INSURANCE RISKS      20   

5.4

  ELECTRICAL EQUIPMENT      20   

5.5

  TENANT’S OPERATIONAL COVENANTS      21   

5.6

  SIGNS      21   

5.7

  HAZARDOUS MATERIALS      22   

ARTICLE VI

 

INSTALLATIONS, ALTERATIONS, AND ADDITIONS

     23   

ARTICLE VII

 

ASSIGNMENT AND SUBLETTING

     28   

7.1

  PROHIBITION      28   

7.2

  FURTHER ASSIGNMENT AND SUBLETTING      29   

7.3

  NOTICE OF ASSIGNMENT OR SUBLEASE; TERMINATION RIGHTS      30   

7.4

  CONSENT TO ASSIGNMENT OR SUBLEASE      31   

7.5

  SUBORDINATION      32   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

7.6

  PROFITS      33   

7.7

  PERMITTED TRANSFERS      34   

7.8

  NO WAIVER      35   

7.9

  INSURANCE AND WAIVER OF SUBROGATION      35   

7.10

  SECURITY AGREEMENTS      35   

7.11

  DISPUTES      35   

ARTICLE VIII

 

REPAIRS AND MAINTENANCE

     35   

8.1

  TENANT OBLIGATIONS      35   

8.2

  LANDLORD OBLIGATIONS      37   

8.3

  CAUSES BEYOND CONTROL OF THE PARTIES      37   

ARTICLE IX

 

SYSTEMS AND SERVICES TO BE FURNISHED BY LANDLORD; UTILITIES

     38   

9.1

  HEATING, VENTILATION AND AIR CONDITIONING      38   

9.2

  ELECTRICITY      38   

9.3

  INTENTIONALLY OMITTED      38   

9.4

  WATER      38   

9.5

  OTHER UTILITIES AND SERVICES      39   

9.6

  EMERGENCY POWER      39   

9.7

  OTHER SERVICES      40   

9.8

  INTERRUPTION      40   

ARTICLE X

 

INDEMNITY

     41   

10.1

  INDEMNITY      41   

10.2

  TENANT’S RISK      42   

10.3

  INJURY CAUSED BY THIRD PARTIES      43   

10.4

  SECURITY      43   

ARTICLE XI

 

INSURANCE

     43   

11.1

  PUBLIC LIABILITY INSURANCE      43   

11.2

  HAZARD INSURANCE      44   

11.3

  CONSTRUCTION PERIOD INSURANCE      44   

11.4

  RENTAL ABATEMENT INSURANCE      45   

11.5

  WAIVER OF SUBROGATION      46   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

11.6

  LANDLORD’S INSURANCE      46   

ARTICLE XII

 

CASUALTY

     47   

12.1

  DEFINITION OF “SUBSTANTIAL DAMAGE” AND “PARTIAL DAMAGE”      47   

12.2

  PARTIAL DAMAGE      47   

12.3

  SUBSTANTIAL DAMAGE TO THE BUILDING      47   

12.4

  ABATEMENT OF RENT; TENANT’S RIGHT TO TERMINATE      47   

12.5

  MISCELLANEOUS      49   

ARTICLE XIII

 

EMINENT DOMAIN

     49   

13.1

  RIGHTS OF TERMINATION FOR TAKING      49   

13.2

  PAYMENT OF AWARD      50   

13.3

  ABATEMENT OF RENT      50   

13.4

  MISCELLANEOUS      51   

ARTICLE XIV

 

DEFAULT

     51   

14.1

  TENANT’S DEFAULT      51   

14.2

  LANDLORD’S DEFAULT      54   

ARTICLE XV

 

LANDLORD’S ACCESS TO PREMISES

     55   

15.1

  LANDLORD’S RIGHT OF ACCESS      55   

ARTICLE XVI

 

RIGHTS OF MORTGAGEES

     56   

16.1

  SUBORDINATION AND ATTORNMENT      56   

16.2

  NOTICE TO MORTGAGEE AND GROUND LESSOR      57   

16.3

  ASSIGNMENT OF RENTS      57   

ARTICLE XVII

 

MISCELLANEOUS PROVISIONS

     58   

17.1

  CAPTIONS      58   

17.2

  BIND AND INURE      58   

17.3

  NO WAIVER      58   

17.4

  NO ACCORD AND SATISFACTION      58   

17.5

  CUMULATIVE REMEDIES      59   

17.6

  PARTIAL INVALIDITY      59   

17.7

  LANDLORD’S RIGHT TO CURE      59   

17.8

  ESTOPPEL CERTIFICATES      59   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

17.9

  BROKERAGE      60   

17.10

  ENTIRE AGREEMENT      60   

17.11

  SURRENDER; HOLDOVER      60   

17.12

  COUNTERPARTS      61   

17.13

  CONSTRUCTION AND GRAMMATICAL USAGE      61   

17.14

  WHEN LEASE BECOMES BINDING      61   

17.15

  SECURITY DEPOSIT      62   

17.16

  TENANT’S FINANCIAL CONDITION      64   

17.17

  ROOFTOP AND CONDUIT RIGHTS      65   

17.18

  NOTICE OF LEASE      66   

17.19

  NO SURRENDER      66   

17.20

  COVENANT OF QUIET ENJOYMENT      66   

17.21

  NO PERSONAL LIABILITY      67   

17.22

  NOTICES      67   

17.23

  ANTI-TERRORISM REPRESENTATIONS      68   

17.24

  CONFIDENTIALITY      68   

17.25

  DUE AUTHORITY      68   

17.26

  COUNTERPART SIGNATURES      68   

17.27

  TENANT’S NAME      69   

17.28

  BOARD APPROVAL CONTINGENCY      69   

17.29

  REIMBURSEMENT OF OUT-OF-POCKET COSTS      69   

17.30

  MODIFICATIONS      69   

17.31

  LANDLORD’S REPRESENTATIONS AND WARRANTIES      69   

ARTICLE XVIII

 

RIGHT OF FIRST OFFER TO PURCHASE

     70   

18.1

  RIGHT OF FIRST OFFER TO PURCHASE      70   

ARTICLE XX

 

ARBITRATION

     72   

 

EXHIBITS

  

EXHIBIT DEFINITIONS

  

EXHIBIT FP

  

EXHIBIT WORK LETTER

  

EXHIBIT LOT

  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

EXHIBIT RULES

  

EXHIBIT EXISTING CONDITIONS

  

EXHIBIT SNDA

  

EXHIBIT L/C

  

EXHIBIT RESERVED ROOF AREA

  

EXHIBIT ENCUMBRANCES

  

EXHIBIT COMMENCEMENT DATE

  

 

v



--------------------------------------------------------------------------------

LEASE

This instrument is an indenture of lease by and between DWF III SYNERGY, LLC, a
Delaware limited liability company (“Landlord”), and LOGMEIN, INC., a Delaware
corporation (“Tenant”).

The parties to this Lease hereby agree with each other as follows:

ARTICLE I

SUMMARY OF BASIC LEASE PROVISIONS

1.1 INTRODUCTION

As further supplemented in the balance of this indenture and its Exhibits, the
following sets forth the basic terms of this Lease, and, where appropriate,
constitutes definitions of certain terms used in this Lease. Certain other
defined terms are set forth on Exhibit DEFINITIONS attached hereto.

1.2 BASIC DATA

 

Date:    December     , 2014. Present Mailing Address of Landlord:    c/o
Synergy Investments    100 Franklin Street, Suite 200    Boston, MA 02110   
Attn: Senior Director of Real Estate    With a copy to:    c/o Divco West Real
Estate Services, Inc.    575 Market Street, 35th Floor    San Francisco,
California 94105    Attention: Asset Manager Rent Payment Address of Landlord:
   c/o Synergy Investments    100 Franklin Street, Suite 200    Boston, MA 02110
Present Mailing Address of Tenant:    320 Summer Street    Boston, MA 02210   
Attn: Michael Donahue Premises:    117,801 rentable square feet of space, as
conclusively agreed to between the parties, consisting of the entire rentable
area of the Building, including the basement, lower



--------------------------------------------------------------------------------

   level, mezzanine level and the first through fifth floors as shown on Exhibit
FP attached hereto. Building:    The building known as 327-337 Summer Street in
Boston, Massachusetts, situated on the Lot. Lot:    The real property described
in Exhibit LOT. Lease Term or Term:    That period of time commencing on the
Commencement Date and expiring on the date (the “Expiration Date”) that is the
last day of the 150th full calendar month following the Commencement Date, both
dates inclusive, or expiring on such earlier date as this Lease terminates in
accordance with its terms. Extension Option:    Two (2) options to extend for
five (5) years each, subject to the terms and conditions of Section 3.3 hereof.
Commencement Date:    As defined in Exhibit WORK LETTER. Base Rent:   
Commencing on the Commencement Date and throughout the initial Term, Tenant
shall pay Base Rent as follows:

    

Months of Term:

  

Monthly Base Rent:

   1-6:    $0.00    7-54:    $287,139.93    55-102:    $326,406.93   
103-Expiration Date:    $365,673.93

Permitted Use:    General, executive, and administrative office uses (and uses
customarily accessory thereto to the extent permitted by applicable Requirements
and consistent with primary use of the Premises for office use, including,
without limitation, libraries, computer operations, eating facilities, fitness
facilities, kitchens and pantries, vending machines, electronic data processing,
data rooms, meeting rooms, training rooms and facilities,

 

2



--------------------------------------------------------------------------------

   messenger and mailroom facilities, reproduction and copying facilities, file
rooms, meeting and conference centers and rooms), and no other purpose or
purposes. Tenant’s Proportionate Share:    100%. Business Days:    All days
during the Term except Saturdays, Sundays, and days observed in the Commonwealth
of Massachusetts as legal holidays. Business Hours:    8:00 a.m. to 6:00 p.m. on
all Business Days, and 8:00 a.m. to 1:00 p.m. on Saturdays. Security Deposit
Amount:    $3,264,069.30, subject to the provisions of Section 17.15 below.
Brokers:    LPC Commercial Services and Transwestern RBJ. 1.3 ENUMERATION OF
EXHIBITS    EXHIBITS    DEFINITIONS:    Definitions FP:    Floor Plan Showing
Tenant’s Premises WORK LETTER:    Work Letter LOT:    Description of the Lot
RULES:    Building Rules and Regulations and Contractor Rules and Regulations
EXISTING CONDITIONS:    Existing Conditions LANDLORD CLEANING:    Landlord’s
Cleaning Services SNDA:    Form of Subordination, Non-disturbance and Attornment
Agreement L/C:    Form of Letter of Credit RESERVED ROOF AREA:    Reserved Roof
Area ENCUMBRANCES:    Encumbrances COMMENCEMENT DATE:    Commencement Date
Letter

ARTICLE II

DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS

2.1 LOCATION OF PREMISES

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises for the Term. Tenant also shall have use of the conduit space in the
Building (at no additional Base Rent or usage charge to Tenant, as distinguished
from costs includable in Operating Costs) as set forth, and on the terms
contained, in Section 17.17.

 

3



--------------------------------------------------------------------------------

2.2 APPURTENANT RIGHTS AND RESERVATIONS

Subject to the terms and conditions of this Lease, including without limitation
Articles XII and XIII and Section 8.3, Tenant will have access to the Premises
twenty-four (24) hour per day, seven (7) days per week, fifty-two (52) weeks per
year. Notwithstanding anything contained in this Lease to the contrary, Tenant
shall have, as appurtenant to the Premises, rights to use, and to permit its
occupants, subtenants, assignees, and invitees to use the exterior walkways,
loading docks, ramps, and stairways on the Lot. Such rights shall be subject to
reasonable, non-discriminatorily enforced rules and regulations from time to
time established by Landlord in accordance with Section 5.1.

Not included in the Premises are the roof, the foundation and perimeter walls of
the Building (except the inner surfaces thereof and the perimeter doors and
windows). Landlord also reserves the right to alter or relocate any exterior
facility, provided that alterations and relocated facilities are at least
equivalent in quality and functional utility to such facility prior to any such
alteration or relocation, that Landlord shall use commercially reasonable
efforts to ensure that such alteration or relocation shall not materially
interfere with Tenant’s layout, use or enjoyment of the Premises, or access to
the Building or the Premises.

Tenant shall have the right to use the Building’s fire stairs as communicating
stairs between the floors making up the Premises (the “Fire Stairs”). As part of
such use, Tenant shall have the right to (x) choose and install, at Tenant’s
sole cost and expense, design finishes in the Fire Stairs and (y) install card
key access from the Fire Stairs to the Premises; provided, however, any such
installations shall be (i) subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld, (ii) tied to the Building’s life
safety systems and otherwise in accordance with all Requirements, including, but
not limited to, those of the City of Boston Fire Department, (iii) not increase
Landlord’s insurance premiums or rate of insurance (unless Tenant pays for any
such increase), or decrease the coverage provided under Landlord’s insurance
policies, (iv) maintained by Tenant at Tenant’s sole cost, except with respect
to the cleaning to be provided by Landlord under Section 9.3, and (v) considered
Specialty Alterations for the purposes of Section 6.1 of the Lease.
Notwithstanding the foregoing, Landlord shall be permitted to override Tenant’s
access system if Landlord needs to access the Premises via the Fire Stairs in
the event of an emergency or as otherwise deemed necessary in Landlord’s
reasonable discretion upon reasonable advance notice to Tenant.

ARTICLE III

TERM OF LEASE; CONDITION OF PREMISES

3.1 TERM OF LEASE; DELIVERY OF POSSESSION

The term of this Lease shall be for the Term, unless earlier terminated or
extended as hereinafter provided. Landlord anticipates that the Commencement
Date will occur on or about October 31, 2015 (as such date may be extended for
Tenant Delay or events described in Section 8.3, the “Target Commencement
Date”). Notwithstanding anything to the contrary

 

4



--------------------------------------------------------------------------------

contained in this Lease, if Landlord is unable to tender possession of any
portion of the Premises on the Target Commencement Date, this Lease shall not be
void or voidable or otherwise affected and Tenant shall have no claim for
damages against Landlord except as expressly set forth in Exhibit WORK LETTER.

3.2 CONDITION OF PREMISES

Except as expressly set forth herein, Landlord has made no representations,
warranties or undertakings as to the present or future condition of the Premises
or the fitness or availability of the Premises for any particular use. Landlord
shall construct certain improvements to the Building and the initial
improvements to prepare the Premises for Tenant’s occupancy in accordance with
Exhibit WORK LETTER, attached (including, without limitation, the provisions of
such Exhibit regarding the cost of such work).

3.3 EXTENSION OPTION

Provided (i) no Default of Tenant has occurred and is continuing hereunder
(Tenant acknowledging that, notwithstanding anything to the contrary contained
herein or otherwise implied by this Lease, Landlord has no obligation to accept
any cure following the expiration of applicable cure periods), (ii) the original
named Tenant (or an assignee of Tenant permitted without Landlord’s consent
pursuant to Section 7.7 hereof) is occupying at least 65% of the Premises then
demised hereunder both on the date such notice is given and on the commencement
date of the Extension Term and (iii) Tenant provides Landlord with a replacement
Letter of Credit (or an amendment to the then-existing Letter of Credit) with an
outside expiration date no earlier than sixty (60) days following the expiration
of the applicable Extension Term, Tenant may elect to extend the Lease Term for
two (2) consecutive five (5)- year periods (each, an “Extension Term”) by giving
Landlord irrevocable notice of each such election (an “Extension Notice”) no
later than eighteen (18) months, and no earlier than twenty- four (24) months,
prior to the expiration of the initial Lease Term (or first Extension Term, as
applicable). Such extension shall be upon all of the same terms, covenants, and
conditions contained in this Lease, except that (a) Tenant shall have no further
right to extend the Lease Term (other than, during the first Extension Term, the
right to extend the Lease Term for the second Extension Term), (b) the Base Rent
for (i) the first Extension Term shall be at a rate of $365,673.93 per month,
and (ii) the second Extension Term shall be at a rate equal to Fair Market Rent
(as defined below) as of the commencement date of the second Extension Term, and
(c) Landlord shall have no obligation to make or pay for any improvements to the
Premises or Building or to pay any allowances, brokerage commissions or
inducements of any kind.

Fair Market Rent shall be computed as of the commencement of the second
Extension Term. For purposes of this Lease, the term “Fair Market Rent” means
the annual fair market rent for the Premises for the second Extension Term for
which it is to be leased, taking into account all relevant factors, including,
without limitation, the size of the Premises, condition of the Premises,
location and age of the Building, escalation charges, location of the Premises,
tenant improvements, the length of the Extension Term, and such other factors as
are customarily taken into consideration in the determination of rent and taking
into account that there are no base years for Operating Costs Payments and no
free rent and that Landlord shall have no obligation to make or pay for any
improvements to the Premises or Building or to pay any allowances or inducements
of any kind.

 

5



--------------------------------------------------------------------------------

In the event that Tenant timely gives the Extension Notice hereunder with
respect to the second Extension Term, then, no later than the date that is six
(6) months before the expiration of the first Extension Term, Landlord shall
provide Tenant with Landlord’s good faith estimate of the Fair Market Rent for
the second Extension Term. If Landlord and Tenant are unable to agree on the
amount of such Fair Market Rent by the date that is thirty (30) days following
the giving of such estimate by Landlord, then the Fair Market Rent shall be
established in the following manner. Within fifteen (15) days (the “Cut-Off
Date”) after the expiration of such 30-day period, Landlord and Tenant shall
each appoint one qualified broker and the two qualified brokers so appointed
shall determine the Fair Market Rent within fifteen (15) days following the
Cut-Off Date (such 15-day period, the “Two-Broker Period”). As used herein, the
term “qualified broker” shall mean any independent unaffiliated commercial real
estate broker (a) who is employed by a brokerage firm of recognized competence
in the greater Boston area and (b) who has not less than ten (10) years’
experience in brokering premises for leases of the general location, type and
character as the Premises. If either Landlord or Tenant fails to appoint a
qualified broker by the Cut-Off Date, then the other party shall have the power
to appoint the qualified broker for the defaulting party. If the qualified
brokers are unable to agree on the Fair Market Rent by the expiration of the
Two-Broker Period, then the two qualified brokers jointly shall appoint a third
qualified broker within ten (10) days of the expiration of the Two-Broker
Period, and within fifteen (15) days of such appointment all three qualified
brokers shall meet and determine the Fair Market Rent. If all three qualified
brokers are unable to agree upon the Fair Market Rent within such 15-day period,
then the first two qualified brokers simultaneously shall deliver their final
Fair Market Rent numbers to the third qualified broker on the third
(3rd) Business Day after the expiration of such 15-day period, and the third
qualified broker shall select one or the other number as the Fair Market Rent
within two (2) Business Days after receipt of such submissions from the first
two qualified brokers, and the Fair Market Rent so determined shall be
conclusive and binding upon Landlord and Tenant. Each party shall bear the cost
of its qualified broker, and the cost of the third qualified broker shall be
borne equally between the parties. If the Fair Market Rent is not so determined
prior to the commencement of the second Extension Term, then, from and after the
commencement date of the second Extension Term, Tenant shall continue to pay as
Base Rent for the applicable Extended Term an amount equal to the Base Rent
payable with respect to the Premises on the last day of the first Extension
Term. If, based upon the final determination hereunder, the payments made by
Tenant on account of the Base Rent for such portion of the Extension Term were
(i) less than the Base Rent for such Extension Term as finally determined in
accordance with the provisions herein, Tenant shall pay to Landlord the amount
of such deficiency in its entirety within thirty (30) days after demand
therefor, or (ii) greater than the Base Rent for such Extension Term as finally
determined in accordance with the provisions hereof, Landlord shall credit the
amount of such excess in its entirety against the next installments of Base Rent
due under this Lease.

Following the parties’ determination of the Base Rent to be paid by Tenant
during the applicable Extension Term, as hereinabove provided, Landlord and
Tenant shall enter into an amendment to this Lease confirming (i) the extension
of this Lease for the applicable Extension Term and (ii) the Base Rent to be
paid by Tenant for the Premises during the applicable Extension Term, as
determined in accordance with the terms of this Section; provided, however,

 

6



--------------------------------------------------------------------------------

that the failure of either party to enter into such amendment shall not affect
the exercise of Tenant’s extension option (Tenant having been deemed to have
irrevocably exercised such right upon the giving of the Extension Notice).
References in this Lease to “Lease Term” or “Term” shall mean the Lease Term or
Term as extended pursuant to Tenant’s rights under this Article III. Time is of
the essence with respect to matters set forth in this Article III.

ARTICLE IV

RENT

4.1 RENT PAYMENTS

(a) The Base Rent (at the rates specified in Section 1.2 hereof), and other
amounts, sums and charges payable to Landlord pursuant to this Lease
(collectively the “Rent”), including amounts payable to Landlord by Tenant under
the terms of Sections 4.2, 4.3 and Exhibit WORK LETTER (including, without
limitation, amounts in connection with Tenant Requested Changes, Tenant
Improvements, Tenant Improvements Change Orders, Landlord Change Estimate
Notices, and Excess Tenant Improvements), shall be payable by Tenant to Landlord
in good funds at the Rent Payment Address of Landlord or such other place and/or
by such method as Landlord may from time to time designate by notice to Tenant,
without any demand, and without any counterclaim, offset or deduction, of any
kind, whatsoever, except as expressly provided herein. Rent due under this Lease
shall be payable by check, or, at Tenant’s election, by wire transfer, of
immediately available United States funds to such account as Landlord shall
direct. All Rent, other than Base Rent, due to Landlord under this Lease from
time to time is sometimes referred to herein as “additional rent.”

(b) Commencing on the Commencement Date and thereafter throughout the term of
this Lease, Tenant shall pay Base Rent and the monthly installments of the
Operating Costs Payments in advance on the first day of each and every calendar
month. Additional rent and other charges payable pursuant to this Lease shall be
payable at the times and in the manner set forth in this Lease.

(c) The Base Rent and the monthly installments of the Operating Costs Payments
for any partial month shall be paid by Tenant to Landlord at such rate on a pro
rata basis. Any other charges payable by Tenant on a monthly basis, as
hereinafter provided, shall likewise be prorated.

(d) Tenant shall pay to Landlord, upon request, as additional rent, a late
charge equal to three percent (3%) of the amount of any Rent not paid within
three (3) Business Days of the date due hereunder provided that, with respect to
the first late payment in any twelve (12) month period, no such late charge
shall be due unless and until Landlord gives Tenant written notice of such late
payment and a period of five (5) Business Days elapses without such payment
being made. Notwithstanding the foregoing to the contrary, the parties
acknowledge and agree that the sole notice and grace periods for determining
when a monetary Default occurs are set forth in Section 14.1, below.

 

7



--------------------------------------------------------------------------------

(e) Rent not paid on the date due shall bear interest at a rate (the “Lease
Interest Rate”) equal to the lesser of (i) the so-called base rate of interest
charged from time to time by Bank of America (or its successor), plus five
percent (5%) per annum, but in no event lower than ten percent (10%), and
(ii) the maximum legally permissible rate, from the due date until paid.
Notwithstanding the foregoing, no such interest will begin to accrue unless and
until Landlord gives Tenant written notice of such late payment and a period of
five (5) five Business Days elapses without such payment being made, except that
if Landlord shall have given more than three (3) such notices in any twelve
(12) month period, Tenant shall not be entitled to any further notice of its
delinquency in the payment of Rent until such time as twenty-four
(24) consecutive months shall have elapsed without Tenant having made a late
payment of Rent. Notwithstanding the foregoing to the contrary, the parties
acknowledge and agree that the sole notice and grace periods for determining
when a monetary Default occurs are set forth in Section 14.1, below. Any notice
of late payment under Sections 4.1(d) or (e) or under Section 14.1 shall be
deemed to be a notice of late payment for all other purposes hereunder.

(f) All payments of Rent shall be made without set-off, deduction or offset
except as expressly provided in this Lease. Without limiting the foregoing,
Tenant’s obligation to pay Rent shall be absolute, unconditional, and
independent and shall not be discharged or otherwise affected by any
Requirements now or hereafter applicable to the Premises, or any other
restriction on Tenant’s use, or, except as provided in Articles XII and XIII,
any casualty or taking, or any failure by Landlord to perform or other
occurrence; and except as expressly provided in this Lease, Tenant assumes the
risk of the foregoing and waives all rights now or hereafter existing to quit or
surrender the Premises or any part thereof, to terminate or cancel this Lease,
or to assert any defense in the nature of constructive eviction to any action
seeking to recover rent. Tenant hereby acknowledges and agrees that it has been
represented by counsel of its choice and has participated fully in the
negotiation of this Lease, that Tenant understands that the remedies available
to Tenant in the event of a default by Landlord may be more limited than those
that would otherwise be available to Tenant under the common law in the absence
of certain provisions of this Lease, and that the so-called “dependent
covenants” rule as developed under the common law (including, without
limitation, the statement of such rule as set forth in the Restatement (Second)
of Property, Section 7.1) shall not apply to this Lease or to the relationship
of landlord and tenant created hereunder.

(g) This Lease is a NET LEASE, and Landlord shall not be obligated to pay any
charge or bear any expense whatsoever against or with respect to the Premises
except to the extent herein provided or except as expressly excluded herein, nor
shall the Rent payable hereunder be subject to any abatement, reduction or
offset whatsoever on account of any such charge or otherwise except as
hereinafter provided or provided in Exhibit WORK LETTER.

4.2 REAL ESTATE TAXES

(a) (1) The term “Taxes” shall mean all real estate taxes and assessments
(including, without limitation, assessments for public improvements or benefits
and assessments for water and sewer infrastructure improvements), and other
charges or fees

 

8



--------------------------------------------------------------------------------

in the nature of taxes for municipal services or billed by municipal taxing
authorities which at any time during the applicable lease year may be assessed,
levied, confirmed or imposed on or in respect of, or be a lien upon, the
Building and/or the Lot, or any part thereof, or any estate, right, or interest
therein. Without limiting the foregoing, in the event Landlord enters into any
agreement governing payments in lieu of taxes, Taxes shall also include any
payments made by Landlord pursuant to such agreement in lieu of other taxes to
be paid (Landlord agreeing that it shall not enter into any such agreement
without Tenant’s prior approval, which approval shall not be unreasonably
withheld, conditioned or delayed and shall not be required to the extent any
such agreement would not apply during the Lease Term, as the same may be
extended). Landlord agrees that Tenant’s share of any special assessment shall
be determined (whether or not Landlord avails itself of the privilege so to do)
as if Landlord had elected to pay the same in installments over the longest
period of time permitted by applicable Requirements and Tenant shall be
responsible only for those installments (including interest accruing and payable
thereon) or parts of installment that are attributable to the applicable lease
year. Taxes shall also include, in the lease year paid, all reasonable fees and
costs incurred by Landlord in seeking to obtain a reduction of, or a limit on
the increase in, any Taxes, regardless of whether any reduction or limitation is
obtained. Such expenses shall be net of rebates, credits, and similar items of
which Landlord receives the benefit during the applicable lease year. Should the
Commonwealth of Massachusetts, or any political subdivision thereof, or any
other governmental authority having jurisdiction over the Building, (1) impose a
tax, assessment, charge or fee, which Landlord shall be required to pay, by way
of an express substitution for such Taxes, or (2) impose an income or franchise
tax or a tax on rents in express substitution for or in addition to a tax levied
against the Building and/or the Lot or any part thereof, then, provided that
such tax or fee is imposed generally on owners of similarly situated buildings
in the City of Boston and is in the nature of a real estate tax, all such taxes,
assessments, fees or charges, computed as if the Building and the Lot were the
only property of Landlord, and the income from the Building and the Lot were the
only income of Landlord, shall be deemed to constitute Taxes hereunder.
Notwithstanding anything to the contrary contained in this paragraph (except
with respect to any such taxes assessed or imposed in express substitution of,
or in addition to, real estate taxes or any portion thereof in accordance with
the immediately preceding sentence), the term “Taxes” shall not include
(i) inheritance, estate, succession, transfer, gift, franchise, net income or
capital stock tax value-added, transfer gains, excise, excess profits, occupancy
or rent, foreign ownership or control, payroll or stamp tax, or any other
similar tax or charges imposed upon or assessed against Landlord, including any
other tax, assessment, charge or levy on the rent reserved under leases,
including this Lease, (ii) realty transfer taxes or real property transfer gains
taxes imposed in connection with the sale of or the lease of all or
substantially all of the Lot or the Building, (iii) mortgage recording taxes,
(iv) income taxes, except with respect to any such taxes assessed or imposed in
express substitution of real estate taxes or any portion thereof in accordance
with the immediately preceding sentence, (v) any Taxes to the extent payable by
tenants other than Tenant, or (vi) any penalties, late charges or fines imposed
against Landlord with respect to real estate taxes, assessments and the like
(other than to the extent resulting from Tenant’s failure to pay amounts when
due hereunder) that are otherwise includable within the term “Taxes.”

 

9



--------------------------------------------------------------------------------

(b) If any Taxes with respect to the Term shall be adjusted to take into account
any abatement or refund, then Landlord shall pay to Tenant within thirty
(30) days of Landlord’s receipt of such abatement or refund, Tenant’s share of
such abatement or refund either by cash payment or by rent credit against the
installments of Base Rent or additional rent next coming due, less Landlord’s
reasonable costs or expenses, including, without limitation, appraisal and
reasonable attorneys’ fees, of securing such abatement or refund (to the extent
not then or previously included in Taxes on account of which Tenant has made or
will make a payment of Operating Costs), or if there are insufficient remaining
rental obligations to offset Tenant’s share of such abatement or refund, by cash
payment to Tenant, or, if the Lease Term has expired and Tenant has no
outstanding monetary obligations to Landlord, Landlord shall pay such amount to
Tenant within thirty (30) days, but such credit or payment shall in no event
exceed the amount originally paid by Tenant. If any amount owing to Tenant under
this Section 4.2 and payable either in cash or by means of a credit against the
Rent (together with any required interest payable thereon, if any) shall not be
fully paid or credited to Tenant on the Expiration Date or earlier termination
of this Lease, then Landlord shall promptly pay to Tenant the amount not
theretofore paid or credited to Tenant. This paragraph shall survive the
expiration of this Lease.

(c) Tenant shall pay or cause to be paid, prior to delinquency, any and all
taxes and assessments levied upon all trade fixtures, inventories and other
personal property placed in and upon the Premises by Tenant.

(d) Following the Commencement Date, if Tenant makes a timely written request to
the Landlord to file applications or institute proceedings to reduce the
Building’s assessed valuation with the local taxing authorities or in a court of
competent jurisdiction for judicial review of such assessed valuation, then
Landlord will either diligently, timely and fully prosecute all such
applications or notify Tenant that Tenant shall have the right to file,
institute, or pursue such applications or proceedings in coordination with
Landlord and subject to Landlord’s reasonable approval of the submissions and
settlement of the same. Whether any such application or proceeding is initiated
by Landlord in its own discretion or is pursued at the request of Tenant, Tenant
shall have the right to consult with Landlord concerning the pursuit and
settlement of any such application or proceeding by Landlord. If Tenant pursues
any such application or proceeding at the direction of Landlord pursuant to the
first sentence of this paragraph, then any abatement proceeds shall be payable
to Landlord after deducting Tenant’s reasonable costs or expenses including,
without limitation, appraisal and reasonable attorneys’ fees incurred in
securing such abatement or refund. The computation of Taxes for any period
during the Term as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this Section 4.2 shall be
based on the then-current assessed valuations with adjustments, payments, or
credits to be made at a later date when the tax refund, if any, shall be paid to
Landlord by the taxing authority as herein provided. The provisions of this
paragraph shall not inure to the benefit of any subtenants or licensees of
Tenant.

 

10



--------------------------------------------------------------------------------

4.3 OPERATING COSTS

(a) With respect to each lease year, Tenant shall pay to Landlord, as additional
rent, Tenant’s Proportionate Share of Operating Costs for such lease year (the
“Operating Costs Payment”); provided, however that with respect any lease year
in which the Commencement Date occurs or the expiration of the Lease Term
occurs, the Operating Costs Payment for such lease year shall be a prorated
amount computed on a per diem basis with respect to the portion of such lease
year falling within the Lease Term. Landlord shall provide a statement (the
“Estimated Operating Costs Statement”) showing Landlord’s good faith estimate of
the Operating Costs and the Operating Costs Payment (the “Estimated Operating
Costs Payment”) (i) no later than December 1, 2015, with respect to calendar
year 2015 and (ii) for each subsequent lease year, within ninety (90) days
following the last day of the immediately preceding lease year. The Estimated
Operating Costs Statement shall be produced in accordance with sound real estate
accounting principles and on a GAAP basis. Commencing on the Commencement Date
and, with respect to subsequent lease years, the first day of the first month of
such lease year that commences at least twenty (20) days after the date of the
giving of such Estimated Operating Costs Statement, Tenant shall pay an amount
equal to the product of (x) one-twelfth (1/12th) of the Estimated Operating
Costs Payment for such lease year set forth on such Estimated Operating
Statement, multiplied by (y) the number of months, to and including such first
month, that have elapsed or commenced since the commencement of such lease year.
On the first day of each month thereafter throughout such lease year, Tenant
shall pay an amount equal to one-twelfth (1/12th) of such Estimated Operating
Costs Payment. Landlord, within one hundred twenty (120) days after the end of
any lease year, shall issue a reasonably detailed year- end accounting of
Operating Expenses for such lease year, including a year-end computation of the
Operating Costs Payment for such lease year, if any (the “Year-End Operating
Costs Statement”), prepared by a CPA or the property manager. If the total
Operating Costs Payment actually paid by Tenant with respect to any lease year
is greater than the Operating Costs Payment as shown on the Year-End Operating
Costs Statement for such lease year, then Landlord shall pay, within thirty
(30) days, at Landlord’s election by Rent credit or cash, in the same manner as
described in Section 4.2(b), the balanced owed to Tenant. The provisions of this
paragraph shall survive the expiration of the Lease Term for a period of one
(1) year after the final day of the lease year in which the Lease Term expires.
If the total of Operating Costs Payment actually paid by Tenant with respect to
such lease year is less than the Operating Costs Payment as shown on the
Year-End Operating Costs Statement for such lease year, then Tenant shall pay to
Landlord the amount of such difference, as additional rent, within thirty
(30) days after Tenant receives the Year-End Operating Costs Statement.
Landlord’s failure to prepare and deliver any statements or bills required to be
delivered to Tenant under this Section 4.3, or the failure of Landlord to make a
demand under this Section 4.3 shall not in any way be deemed to be a waiver of,
or cause Landlord to forfeit or surrender its rights to collect, any Operating
Costs Payment that may have become due under this Lease, provided that Landlord
renders its accounting for the lease year in question within two (2) years after
the end of the lease year in question, except in the case of the lease year in
which the Expiration Date occurs, in which event such accounting must be
rendered within one (1) year after the Expiration Date.

If Tenant reasonably requests in writing at least ninety (90) days prior to the
commencement of any calendar year, Landlord shall bid any service, other than
management services, that is subject to renewal (i.e. there is no remaining term
under the applicable service

 

11



--------------------------------------------------------------------------------

contract) and included within Operating Costs for the following calendar year to
at least two qualified service providers acceptable to Landlord (provided that
such bidding requirements do not apply to any service for which annual payments
for such service are reasonably expected to be less than $50,000).

(b) As used in this Lease, the term “lease year” shall mean each calendar year
(or part thereof) in which any part of the Term occurs.

(c) As used in this Lease, the term “Operating Costs” shall mean, subject to the
limitations set forth herein, all reasonable costs and expenses incurred on an
accrual basis by Landlord related and in connection with operating, insuring,
repairing, equipping, maintaining, replacing, managing, cleaning and protecting
(collectively, the “Operation”) the Building, the Building’s heating,
ventilating, electrical, plumbing, and other systems, and the Lot (collectively,
“Property”), including, without limitation, the following:

(1) To the extent Landlord provides such services to the Property, either at
Tenant’s request or in order to fulfill its obligations under Section 8.2 or
Article IX, all expenses incurred by Landlord or its agents which shall be
related to employment of day and night supervisors, janitors, handymen,
carpenters, engineers, firemen, mechanics, electricians, plumbers, guards,
cleaners and other personnel (including amounts incurred for wages, salaries and
other compensation for services, payroll, social security, unemployment and
similar taxes, workmen’s compensation insurance, disability benefits, pensions,
hospitalization, retirement plans and group insurance, uniforms and working
clothes and the cleaning thereof, and expenses imposed on Landlord or its agents
pursuant to any collective bargaining agreement), for services engaged in the
Operation of the Property, and personnel engaged in supervision of any of the
persons mentioned above but in no event shall any of the above costs apply to
any personnel above the level of property manager (or its equivalent position);
provided, however, that the costs of employing personnel who work less than
full-time in connection with the Operation of the Property shall be equitably
adjusted;

(2) The cost of services, materials and supplies furnished or used in the
Operation of the Property, including, without limitation, the cost to perform
Landlord’s obligations pursuant to Section 8.2 and Article IX of this Lease
except to the extent otherwise separately billed to Tenant as an additional
service;

(3) The reasonable amounts paid for legal and other professional fees relating
to the Operation of the Property, but excluding such fees paid in connection
with (x) negotiations for or the enforcement of leases; or (y) a sale or
refinancing of the Property;

(4) Insurance premiums;

(5) Costs for electricity, steam, and other utilities not billed or separately
charged to Tenant;

 

12



--------------------------------------------------------------------------------

(6) Water and sewer use charges not billed or separately charged to Tenant;

(7) To the extent Landlord provides such services at Tenant’s request, the costs
of snow-plowing and removal and landscaping (it being agreed that the same shall
be Tenant’s responsibility if Tenant does not so request); and

(8) Amounts paid to independent contractors for services, materials and supplies
furnished for the Operation of the Property in accordance with Tenant’s request
or to fulfill its obligations under Section 8.2 or Article IX; and

(9) Taxes.

Operating Costs may be incurred directly or by way of reimbursement, and shall
include taxes applicable thereto not otherwise included in Taxes or any other
provision of this Lease.

(d) Intentionally Omitted;

(e) The following shall be excluded from Operating Costs:

(1) Capital replacements or improvements (which are distinguished for purposes
of this Lease from ordinary repairs and maintenance) of the roof or any
structural elements of the Building, except that, if Landlord, in its sole
discretion, shall make a capital replacement or improvement (determined under
generally accepted accounting principles (“GAAP”)) of the roof or any structural
elements of the Building for the purpose of reducing or conserving the use of
energy in the Building or reducing other Operating Costs, the annual
amortization of such capital replacement or improvement amortized on a
straight-line basis over the useful life thereof utilized under GAAP (as
reasonably determined by Landlord) with interest at the actual rate on any debt
obtained to finance such replacement (or, if not financed by debt, with deemed
interest at the rate of two points above the so-called base rate or prime rate
from time to time announced by Bank of America or its successor) shall be
included in Operating Costs, provided that, in the event Landlord’s estimate of
the annual savings from a capital replacement or improvement intended to reduce
Operating Costs shall exceed such annual amortization, Operating Costs shall
include, in lieu of such amortization, Landlord’s estimate of such annual
savings until the cost of such capital replacement or improvement shall have
been completely amortized.

(2) Management fees for the Property (unless otherwise expressly agreed by
Landlord and Tenant in writing);

(3) Costs and expenses which are properly allocable to other properties of
Landlord (e.g., where a service is provided at a single cost to both the
Property and another property of Landlord), with said allocation to be
determined and calculated by Landlord in its reasonable discretion to exclude
the costs fairly attributable to such other property;

 

13



--------------------------------------------------------------------------------

(4) [Intentionally Omitted];

(5) Principal or interest on indebtedness and rental on ground leases or other
underlying leases, and expenses for financing, refinancing, and debt service, or
any other loan (including, without limitation, fees for obtaining approvals from
or otherwise dealing or negotiating with mortgagees or providing reports and
information thereto or thereof [to the extent such reports and information are
provided solely to the mortgagee and are not also provided to Tenant] and legal
fees and disbursements in connection therewith);

(6) Expenses for which Landlord, by the terms of this Lease, makes a separate
charge;

(7) [Intentionally Omitted];

(8) [Intentionally Omitted];

(9) Leasing fees or commissions, advertising and promotional expenses relating
to procuring Tenant and legal fees associated with preparing this Lease;

(10) [Intentionally Omitted];

(11) Except as otherwise expressly provided herein, depreciation or
amortization;

(12) Costs incurred in connection with the removal, enclosure, encapsulation or
treatment of Hazardous Materials other than routine testing and cleaning
activities;

(13) Costs of any items that are payable or reimbursable to Landlord by
insurance to the extent of such insurance coverage (but excluding deductibles,
which are includable in Operating Costs);

(14) Charges for utilities, services or goods for which Tenant has reimbursed or
is obligated to reimburse Landlord (other than the obligation to pay a share of
operating costs under the applicable lease) or any other costs and expenses
otherwise includable in Operating Costs, to the extent that such costs and
expenses are reimbursed or a third party is obligated to reimburse Landlord;

(15) Costs of installing, operating and maintaining any cafeteria or sports club
(the foregoing shall not be deemed an agreement by Landlord to install any of
the same);

(16) Amounts paid to any person or entity affiliated with Landlord for any
services required under this Lease or requested by Tenant to the extent such
amounts are in excess of amounts that would be paid in an arms length
transaction with an unrelated third party;

 

14



--------------------------------------------------------------------------------

(17) Late fees incurred due to Landlord’s late payment of expenses, except to
the extent attributable to Tenant’s actions or inactions;

(18) Voluntary contributions or payments to charities, associations, civic
organizations, and not-for-profit entities in excess of similar contributions or
payments by landlords of similar first-class office buildings in Boston and
payments to business improvement district entities in excess of the rate payable
by landlords of similarly situated buildings (e.g. in the Fort Point Channel
area) in the City of Boston;

(19) Costs to design, permit and construct the Landlord’s Work (as defined in
Exhibit WORK LETTER);

(20) Linkage payments and other mitigation expenditures required by the City of
Boston pursuant to the approvals for the Landlord’s Work;

(21) Costs to repair defects in the Landlord’s Work during the one-year warranty
period referenced in Exhibit WORK LETTER;

(22) [Intentionally Omitted];

(23) Costs of repairs or replacements or restorations incurred by reason of fire
or other insured casualty (other than insurance deductibles) or condemnation;

(24) Costs of any service or facility, or level or amount thereof, provided to
Tenant that is supplied or furnished to Tenant pursuant to the terms of this
Lease with separate or additional charge;

(25) Costs and expenses incurred in connection with the acquisition or sale of
air rights, transferable development rights, easements or other real property
interests;

(26) [Intentionally Omitted];

(27) The Allowance;

(28) Capital replacements or improvements to the roof or structure of the
Building, other than those provided in subsection 4.3(e)(1) above;

(29) [Intentionally Omitted];

(30) Costs incurred with respect to the execution or modification of any ground
or underlying lease (including, without limitation, fees for obtaining approvals
from or otherwise dealing or negotiating with superior lessors or providing
reports and information thereto or thereof and legal fees and disbursements in
connection therewith);

 

15



--------------------------------------------------------------------------------

(31) Costs or expenses for sculpture, paintings, or other works of fine art,
including, costs incurred with respect to the purchase, ownership and leasing of
such works of art;

(32) Costs incurred with respect to the execution or modification of any
document, instrument or agreement relating to or otherwise executed and
delivered in connection with obtaining and/or maintaining historic tax credits
for the Building;

(33) Costs and expenses in connection with any judgment, settlement or
arbitration award resulting from any tort liability of Landlord or such other
parties resulting from the negligence or willful misconduct of Landlord, any
affiliate of Landlord, or any such party’s agents, contractors, employees, or
representatives and any damages and attorneys’ fees and disbursements and other
costs;

(34) Costs of correcting defects in the construction of the Landlord’s Work
during the one year warranty period described in Exhibit WORK LETTER and defects
for which Tenant has properly and timely given Landlord notice under such
warranty in accordance with Exhibit WORK LETTER (specifically exclusive of
corrections necessitated by ordinary wear and tear, which are included in
Operating Costs);

(35) Costs of any expansions to the Property by the addition of leasable areas
and any costs arising therefrom (including, without limitation, increased
Operating Costs);

(36) Costs incurred with respect to a sale of all or any portion of the Property
or any interest therein or in any person or entity of whatever tier owning an
interest therein and the cost of maintaining, organizing or reorganizing the
entity that is the landlord under this Lease;

(37) Any interest, fine, penalty or other late charge payable by Landlord
(except to the extent that the cost of avoiding liability for such interest,
fine, penalty or other late charge exceeds the amount thereof or resulting from
Tenant’s failure to pay an amount when due under this Lease) or any increase in
insurance premium resulting from Landlord’s violation of any Requirements
(including without limitation building codes, and governmental rules or
regulations) or insurance requirement;

(38) Any lease payments for equipment that, if purchased, would be specifically
excluded as a capital replacement or improvement, except if the cost of such
items (if purchased) would be included in Operating Costs pursuant to subsection
4.3(e)(1) above or if in accordance with good business practices, such items are
rented on an occasional basis;

(39) Costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same are distinguished from the costs of Operation
of the Property, without limitation, entity accounting and legal matters; and

 

16



--------------------------------------------------------------------------------

(40) Costs of insurance coverage not required or permitted pursuant to the
provisions of Article XI.

(f) (1) At the request of Tenant at any time within one hundred eighty
(180) days after Tenant’s receipt of any Year-End Operating Costs Statement,
Tenant (at Tenant’s expense) may question the correctness of such accounting or
the propriety of any item contained therein, and shall have the right to examine
Landlord’s books and records applicable to Landlord’s Operating Costs relating
to such Year-End Operating Costs Statement. Such right to examine the records
shall be exercisable: (a) upon reasonable advance notice to Landlord and at
reasonable times during Landlord’s business hours; (b) only during the 180-day
period following Tenant’s receipt of the Year-End Operating Costs Statement; and
(c) not more than once each lease year. Each Year-End Operating Costs Statement
shall be deemed conclusive except as to items specifically disputed in writing
by notice from Tenant to Landlord given within sixty (60) days after the 180-day
period provided for above absent manifest error. Any examination of Landlord’s
books and records permitted hereunder shall be conducted by an employee employed
in the finance group of Tenant, an independent certified public accountant
retained by Tenant or an auditing firm or other real estate professional
reasonably approved by Landlord for such purpose (each, an “examiner”) at the
place where they are regularly maintained in the City of Boston and during the
180-day period provided for above. The fees and expenses incurred in obtaining
such an examination shall be borne by Tenant, unless such examination confirms
that Tenant has overpaid its share of Operating Costs by more than five percent
(5%), in which event the reasonable third party fees and expenses incurred by
Tenant in obtaining such examination shall be borne by Landlord. In no event
shall Tenant propose, nor shall Landlord ever be required to approve, any
examiner of Tenant who is being paid on a contingent fee basis.

(2) As a condition precedent to performing any such examination of Landlord’s
books and records, Tenant and its examiners shall be required to execute and
deliver to Landlord an agreement in form reasonably acceptable to Landlord
agreeing to keep confidential any information that they discover about Landlord
or the Building in connection with such examination. Without limiting the
foregoing, such examiners shall also be required to agree that they will not
represent any other tenant in the Building in connection with examinations of
Landlord’s books and records. Notwithstanding any prior approval of any
examiners by Landlord, Landlord shall have the right to rescind such approval at
any time if in Landlord’s reasonable judgment the examiners have breached any
confidentiality undertaking to Landlord.

ARTICLE V

USE OF PREMISES

5.1 PERMITTED USE; LANDLORD COVENANT REGARDING CERTAIN USES

Tenant agrees that the Premises shall be used and occupied by Tenant only for
the purposes specified as the Permitted Use, and for no other purpose or
purposes.

 

17



--------------------------------------------------------------------------------

Tenant shall comply and shall cause its employees, agents, and invitees to
comply with the Rules and Regulations attached to this Lease as Exhibit RULES
(the “Rules and Regulations”) and such other reasonable rules and regulations as
Landlord shall from time to time establish for the proper regulation of the
Building and the Lot, provided that Landlord gives Tenant reasonable advance
notice to Tenant of such other rules and regulations. Landlord shall enforce any
such rules and regulations in a commercially reasonable manner. To the extent
that any Rule or Regulation or any additional or amended Rule or Regulation
conflicts with the terms of this Lease, the terms of this Lease shall control.
Tenant’s compliance with any such additional Rule or Regulation shall not be
deemed a waiver of Tenant’s right to contest the reasonableness of the same.
Notwithstanding anything to the contrary contained herein, any dispute
concerning the reasonableness of a new or modified Rule or Regulation shall be
resolved by arbitration in accordance with Article XX hereof, and Tenant shall
not be bound to comply with any new or modified Rule or Regulation (i) during
any period of arbitration with respect to the reasonableness of the same, or
(ii) if compliance would require Tenant to make an actual out- of-pocket payment
in excess of what Tenant would otherwise be required to pay absent such
additional Rule or Regulation. In addition, any additional Rule or Regulation
that would adversely affect the normal conduct of Tenant’s business shall be
deemed to be unreasonable.

5.2 COMPLIANCE WITH LAWS

(a) Tenant agrees that no trade or occupation shall be conducted in the Premises
or use made thereof which will be unlawful, improper, or contrary to any law,
ordinance, by-law, code, rule, regulation or order applicable in the
municipality in which the Premises are located or which will create a public or
private nuisance to Landlord or anyone claiming by, through or under Landlord,
subject to Tenant’s right to contest hereinafter set forth (Landlord
acknowledging that the use of the Premises for general, executive, and
administrative offices, generally, as well as other uses that are common in
similar buildings located in the Fort Point Channel district of Boston shall not
be deemed “improper” for purposes of this sentence). Tenant shall obtain any and
all approvals, permits, licenses, variances and the like from governmental or
quasi-governmental authorities, including without limitation any Architectural
Access Board and Board of Fire Underwriters (collectively, “Approvals”) which
are required for Tenant’s use of the Premises, including, without limitation, as
may be required to perform any construction work and installations, alterations,
or additions made by Tenant to, in, on, or about the Premises; provided,
however, that Tenant shall not seek or apply for any Approvals without first
having given Landlord a reasonable opportunity to review any applications for
Approvals and all materials and plans to be submitted in connection therewith
and obtaining Landlord’s written consent, not to be unreasonably withheld. In
any event, Tenant shall be responsible for all costs, expenses, and fees in
connection with obtaining all Approvals (subject to reimbursement from the
Allowance pursuant to Section II(B) of the Work Letter). Without limiting the
general application of the foregoing, Tenant shall be responsible for compliance
of the Premises including, without limitation, any alterations it may make to
the Premises, with the applicable requirements of the Americans with
Disabilities Act of 1990, Pub. Law 101-336, 42 U.S.C. § 12101 et. seq. and the
regulations and Accessibility Guidelines for Buildings and Facilities issued
pursuant thereto, as the same may be amended from time to time (collectively,
the “ADA”), provided that Landlord consents to the Alterations, if any,
necessary to attain such compliance. If Landlord refuses to consent to the
construction of such Alterations necessary to comply with the ADA, then Tenant
shall not be deemed to be in breach of the immediately

 

18



--------------------------------------------------------------------------------

preceding sentence. Landlord shall be responsible for compliance with the
provisions of the ADA with respect to the exterior of the Building, and the
sidewalks and walkways on the Lot to the extent compliance is necessitated by
Landlord’s Work. To the extent that the need for compliance as to such areas
shall arise for any reasons other than Landlord’s Work, Landlord shall perform
the same at Tenant’s expense. Landlord and Tenant shall indemnify and hold each
other harmless from and against any claims, damages, costs, and liabilities
arising out of Landlord’s or Tenant’s failure or alleged failure, as the case
may be, to comply with the ADA as set forth above, which indemnification
obligation shall survive the expiration or termination of this Lease. Landlord
and Tenant each agree that the allocation of responsibility for ADA compliance
shall not require Landlord or Tenant to supervise, monitor, or otherwise review
the responsibilities for ADA compliance as set forth herein. Tenant’s inability
to obtain or delay in obtaining any such Approval shall in no event reduce,
delay, or terminate Tenant’s rental, payment, and performance obligations
hereunder, except as otherwise expressly provided in Exhibit WORK LETTER.
Without limiting the generality of the foregoing, Tenant shall, at its own cost
and expense, (i) make all installations, repairs, alterations, additions, or
improvements to the Premises (and every part thereof) required by any law,
ordinance, by-law, code, rule, regulation or order of any governmental or
quasi-governmental authority subject to Tenant’s right to contest hereinafter
set forth; (ii) keep the Premises equipped with all required safety equipment
and appliances; and (iii) comply with all Requirements and the requirements of
Landlord’s and Tenant’s insurers applicable to the Premises (and every part
thereof and utility and Building systems located in or passing through the
Premises), Building and Lot, subject to Tenant’s right to contest hereinafter
set forth; and provided that in all events the use of the Premises for the
Permitted Use shall be permitted at all times. Tenant may reasonably and in good
faith contest the validity of any Requirement or the application thereof or any
obligation under this Article V by an appropriate proceeding. Any such
proceeding instituted by Tenant must be commenced as soon as is reasonably
practicable after the issuance of any notification by the applicable
governmental authority with respect to required compliance with such Requirement
and shall be prosecuted to final adjudication with reasonable diligence.
Notwithstanding the foregoing, Tenant promptly shall comply with any such
Requirement and compliance shall not be deferred if at any time there is an
emergency, the Building or any part thereof is in danger of being forfeited or
lost, or Landlord is in danger of being subject to criminal or civil liability
or penalty, by reason of noncompliance therewith. Tenant shall indemnify
Landlord and all mortgagees of the Building against any cost or expense incurred
by Landlord or any mortgagee by reason of such contest by Tenant in accordance
with the provisions hereof. Notwithstanding the foregoing or anything to the
contrary contained herein, Tenant shall not be obligated to perform any
structural changes necessary to comply with any Requirements, unless compliance
shall be required by reason of (i) any cause or condition arising out of any
Alterations or installations in the Premises made by Tenant, or (ii) Tenant’s
use, manner of use, or occupancy on behalf of Tenant of the Premises, or
(iii) any breach of any of Tenant’s covenants or agreements in this Lease, or
(iv) Tenant’s use or manner of use or occupancy of the Premises as a “place of
public accommodation” within the meaning of the ADA.

(b) Tenant shall not place a load upon any floor in the Premises exceeding the
lesser of (a) the floor load per square foot of area which such floor was
designed to carry and (b) the floor load per square foot of area which is
allowed by law. Landlord reserves the right to reasonably prescribe the weight
and position of all business machines and mechanical equipment, including safes,
which shall be placed in the Premises so as to distribute the weight.

 

19



--------------------------------------------------------------------------------

(c) Landlord need not comply with any Requirements for which Landlord is
responsible hereunder for so long as Landlord shall in good faith be diligently
contesting, at its sole cost and expense, through appropriate proceedings
brought in accordance with applicable Requirements, Landlord’s obligation to
comply therewith; provided that (a) neither Tenant nor any Related Corporation
of Tenant shall be subject to imprisonment or prosecution for a crime, nor shall
the Premises or any part thereof be subject to being condemned or vacated, nor
shall the certificate of occupancy for the Building be suspended or threatened
to be suspended by reason of such noncompliance or by reason of such contest,
and (b) before the commencement of such contest, if Tenant or any Related
Corporation of Tenant may be subject to any civil fines or economic penalties or
other criminal penalties or if Tenant may be liable to any independent third
party as a result of such noncompliance, Landlord shall indemnify Tenant (and
any such Related Corporation of Tenant) against the cost of such noncompliance
and liability resulting from or incurred in connection with such contest or
noncompliance. Landlord agrees that the Base Building Work (but without regard
for any Alterations, including the Tenant Improvements, or Tenant’s particular
use of the Premises) will be in compliance with all applicable Requirements,
including the Americans with Disabilities Act.

5.3 INSURANCE RISKS

Tenant shall not permit any use of the Premises which will make voidable or,
unless Tenant pays the extra insurance premium attributable thereto as provided
below, increase the premiums for any insurance on the Building or which shall be
contrary to any law or regulation from time to time established by the New
England Fire Insurance Rating Association (or any successor organization) or
which shall require any alteration or addition to the Building (it being
acknowledged that use of the Premises for office uses, generally, will not
result in a breach of the provisions of this sentence). Tenant shall, within
thirty (30) days after written demand therefor, reimburse Landlord for the costs
of all extra insurance premiums caused by Tenant’s particular use of the
Premises, as opposed to office use, generally. Any such amounts shall be deemed
to be additional rent hereunder.

5.4 ELECTRICAL EQUIPMENT

Tenant shall not, without Landlord’s written consent in each instance, connect
to the electrical distribution system any fixtures, appliances, or equipment
which will operate individually or collectively in excess of the capacity of, or
otherwise overload, the electrical system serving the Premises, and Landlord may
audit Tenant’s use of electric power to determine Tenant’s compliance herewith.
If Landlord, in its sole discretion, permits such excess usage, Tenant will pay,
as additional rent, for the cost of power necessary to accommodate such usage,
together with the cost of installing any additional risers, meters, and/or other
facilities that may be required to furnish and/or measure such excess power to
the Premises. Tenant, at Tenant’s sole cost and expense after completion of the
Tenant Improvements, may reallocate the electric capacity available to the
Premises to other floors included in the Premises (provided that, at or prior to
the end of the Term, Tenant removes any Alterations that are required in
connection with any such reallocation of electric capacity and restores such
affected portion of the Premises to the electric capacity available prior to
such Alterations).

 

20



--------------------------------------------------------------------------------

5.5 TENANT’S OPERATIONAL COVENANTS

(a) Affirmative Covenants

In regard to the use and occupancy of the Premises, Tenant will at its expense:
(1) keep the inside and outside of all glass in the doors and the interior
windows of the Premises reasonably clean and replace promptly any cracked or
broken glass with glass of similar or like quality; (2) maintain the Premises in
a clean, orderly and sanitary condition; (3) keep any garbage, trash, rubbish or
other refuse in appropriate office containers within the interior of the
Premises until removed; (4) keep all mechanical apparatus free of vibration and
loud noise which may be transmitted beyond the Premises; and (5) comply with and
observe all reasonable, non- discriminatory rules and regulations established by
Landlord from time to time subject to the provisions of Section 5.1.

(b) Negative Covenants

In regard to the use and occupancy of the Premises and exterior areas, Tenant
will not: (1) place or maintain any trash, refuse or other articles on the
sidewalks or elsewhere so as to obstruct any exterior stairway, sidewalk area;
(2) permit undue accumulations of garbage, trash, rubbish or other refuse within
or without the Premises; (3) cause or permit objectionable odors to emanate or
to be dispelled from the Premises; or (4) commit, or suffer to be committed, any
physical waste upon the Premises or any public or private nuisance, or use or
permit the use of any portion of the Premises for any unlawful purpose. Further,
Tenant agrees that it will not, either directly or indirectly, use any
contractors or service providers if, in the reasonable judgment of Landlord,
their use may create any difficulty, whether in the nature of a labor dispute or
otherwise, in the construction, maintenance and/or operation of the Building or
any part thereof. Tenant shall be responsible for promptly resolving a labor
dispute related to, or arising out of, any contractors or service providers
retained by Tenant.

5.6 SIGNS

Tenant shall not place any signs, placards, or the like on the Building or in
the Premises that will be visible from outside of the Premises (including
without limitation both interior and exterior surfaces of the windows) except as
expressly set forth in this Section 5.6.

So long as no Default is then continuing, Tenant shall have the right, at
Tenant’s sole cost and expense, subject to the prior written consent of Landlord
with respect to the size, design, method of installation and location of such
signage, which consent shall not be unreasonably withheld, and provided such
signage is installed and maintained in compliance with Article VI of this Lease
and all applicable Requirements, to install and maintain (i) signs identifying
Tenant (or a Successor Entity) and up to two (2) permitted subtenants as an
occupant of the Building on the exterior façade of the Building identifying
Tenant in a manner consistent with similar first class buildings in the downtown
Boston area, and (ii) on behalf of itself or any party that is a permitted
assignee or subtenant pursuant to Article VII, lobby signage in the main first
floor entrance lobby included within the Premises identifying Tenant and such
assignees or subtenant.

 

21



--------------------------------------------------------------------------------

In addition, Tenant may, at Tenant’s sole cost and expense, install any signage
within other areas of the Premises without Landlord’s consent, provided that
such signage is installed and maintained in compliance with Article VI of this
Lease and all applicable Requirements and provided that such signage is not
visible from the exterior of the Building (i.e., not visible from the street or,
if above street level, not visible from the exterior of the Building in a manner
that is inconsistent with or incompatible with a first-class office building in
the City of Boston). Tenant shall be responsible for maintaining any signage
installed by Tenant pursuant to this Section in good condition and repair and
shall remove such signage at the expiration of the Lease Term (as same may be
extended). Tenant may not install any signage on the Building which identifies
an entity or business other than Tenant or a permitted assignee or subtenant
pursuant to Article VII.

Landlord shall not, without Tenant’s prior written consent, grant any signage
rights to other tenants on the Building’s exterior (or within the Premises).

Landlord shall not place any signage in the Premises or on the exterior of the
Building except with Tenant’s prior written consent or where required pursuant
to applicable Requirements (e.g., exit signs, signage identifying stand pipes,
etc.).

5.7 HAZARDOUS MATERIALS

Landlord represents to Tenant that to Landlord’s knowledge, as of the
Commencement Date, the Premises shall be free of Hazardous Materials that would
violate Requirements except as disclosed pursuant to Exhibit EXISTING CONDITIONS
and Hazardous Materials introduced to the Premises by Tenant or any Tenant
Party. In furtherance of, and not in limitation of, the foregoing, Landlord
discloses to Tenant, and Tenant acknowledges such disclosure, that the interior
of a non-operational boiler which shall remain in the basement of the Building
contains asbestos-containing materials. Landlord further represents to Tenant
that, as of the date of this Lease, there are no CFC-based refrigerants in the
Building’s base building HVAC system. Landlord shall be responsible, at its sole
cost and expense, to remove or remediate (or cause the removal or remediation
of) any Hazardous Materials (i) found in the Building during the performance of
the Landlord’s Work (except to the extent the responsibility of Tenant as
provided below) solely to the extent such Hazardous Materials are existing in
the Premises in violation of Landlord’s representation set forth in the first
sentence of this paragraph or (ii) introduced to the Premises by Landlord after
the Commencement Date and during the Lease Term, to the extent required by
Requirements. Tenant shall not use, handle, transport, store, or dispose of any
oil, hazardous or toxic substances, materials or wastes (collectively “Hazardous
Materials”) in, under, on or about the Premises, the Building and/or the Lot
except for usual and customary office products such as toner or cleaners which
contain Hazardous Materials; provided, that (i) such cleansers, office supplies
and products are ordinarily and customarily used in the ordinary course of
first-class business offices and (ii) any such use is in strict compliance with
all applicable Requirements. Without limiting the foregoing, any Hazardous
Materials in the Premises, and all containers therefor, shall be used, kept,
stored and disposed of with due care and in conformity with all applicable
Requirements. If the transportation, storage, use, handling, or disposal of
Hazardous Materials in the Premises, the Building, the Lot or anywhere on the
Property arising out of or resulting from the acts or omissions of Tenant or its
agents, employees, contractors, invitees, guests or others acting by, through or
under Tenant, or Tenant’s use of the Premises, results in (1) contamination of
the soil, air, surface or ground water or (2)

 

22



--------------------------------------------------------------------------------

loss, damage or harm to person(s) or property, then Tenant agrees (i) to notify
Landlord immediately of any contamination, claim of contamination, loss or
damage, (ii) after consultation with and approval by Landlord, to clean up all
contamination in full compliance with all applicable statutes, regulations and
standards, and (iii) to indemnify, defend and hold Landlord harmless from and
against any claims, suits, causes of action, costs and fees, including, without
limitation, reasonable attorneys’ fees, arising from or connected with any such
contamination, claim of contamination, loss or damage. The provisions of this
Section 5.7 shall survive the expiration or termination of this Lease. No
consent or approval of Landlord shall in any way be construed as imposing upon
Landlord any liability for the means, methods, or manner of removal, containment
or other compliance with applicable Requirements for and with respect to the
foregoing. The terms of this Section 5.7 shall apply to any transportation,
handling, storage, use or disposal of Hazardous Materials irrespective of
whether Tenant has obtained Landlord’s consent therefor.

ARTICLE VI

INSTALLATIONS, ALTERATIONS, AND ADDITIONS

6.1 (a) Tenant shall not make any alterations, additions, improvements, or other
physical changes in, about or to the Premises (collectively, together with the
Tenant Improvements, “Alterations”) (other than Permitted Alterations) without
Landlord’s prior consent in each instance. Landlord agrees that Alterations may
include the construction of a patio for use by Tenant and its employees near the
loading dock serving the Building (the “Patio”), but Tenant agrees that
construction of the Patio shall not be deemed a Permitted Alteration (as defined
below) regardless of amount, and Landlord agrees that the Patio shall not be
deemed a Specialty Alteration (as defined below). Landlord may condition its
approval of any Specialty Alterations on Tenant’s obligation to remove the same
upon the expiration or earlier termination of the Lease Term. Landlord shall not
unreasonably withhold, delay or condition its consent to Alterations so long as
such Alterations (i) are non-structural and do not adversely affect the Building
systems, (ii) are performed only by Landlord’s designated contractors or by
contractors or mechanics reasonably approved by Landlord to perform such
Alterations, (iii) affect only the Premises, and (iv) are in compliance with all
applicable Requirements. Landlord shall not require Tenant to use overtime labor
to execute its Alterations.

Notwithstanding the foregoing terms of this Section 6.1, Tenant shall have the
right, without obtaining the prior consent of Landlord, but upon prior notice to
Landlord as provided below, to make Alterations to the Premises where: (i) the
same are within the interior of the Premises, and do not affect the exterior of
the Building; (ii) the same do not affect the roof or any structural element of
the Building, or the fire protection systems of the Building; (iii) the cost of
any individual Alteration shall not exceed $2,500,000 and the aggregate cost of
said Alterations made by Tenant during the Lease Term shall not exceed
$5,000,000 in cost; (iv) Tenant shall comply with the provisions of this Lease
and if such work increases the cost of insurance or taxes, Tenant shall pay for
any such increase in cost; and (v) Tenant gives Landlord at least three
(3) days’ prior notice describing such work in reasonable detail, accompanied by
copies of plans and specifications therefor (to the extent plans and
specifications are typically prepared in accordance with such work) (the
“Permitted Alterations”).

 

23



--------------------------------------------------------------------------------

(b) Prior to making any Alterations, Tenant, at its expense, shall (i) submit to
Landlord for its written approval in accordance with subsection (a) above,
detailed plans and specifications (including layout, architectural, mechanical,
electrical, plumbing, sprinkler and structural drawings) of each proposed
Alteration, (ii) obtain all permits, approvals and certificates required by any
governmental authorities, (iii) furnish to Landlord certificates of worker’s
compensation insurance (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors in connection with such Alteration),
commercial general liability (including property damage coverage) and builder’s
risk insurance coverage (issued on a completed value basis) or similar
insurance, all in such form, with such companies, for such periods and in such
amounts as Landlord may reasonably require, naming Landlord, Landlord’s managing
agent (if applicable), and their respective employees and agents, and any
mortgagee as additional insureds (notice of which and the address of which
having been provided to Tenant), and (iv) if requested by Landlord for
Alterations costing more than $250,000 in the aggregate, furnish to Landlord
such other evidence of Tenant’s ability to complete and to fully pay for such
Alterations as is reasonably satisfactory to Landlord (which may include
requiring Tenant to furnish Landlord prior to commencement of any such work a
statutory lien bond or other security acceptable to Landlord assuring that any
work by Tenant will be completed in accordance with the approved plans and
specifications and fully paid for). Upon Tenant’s request, Landlord shall
exercise reasonable efforts to cooperate with Tenant in obtaining any permits,
approvals or certificates required to be obtained by Tenant in connection with
any permitted Alteration (if the provisions of the laws, requirements,
regulations, rules, codes, ordinances or guidelines applicable to the Building
and Lot (each, a “Requirement”) require that Landlord join in such application),
provided Landlord shall incur no cost, expense or liability in connection
therewith (other than any de minimis expense). Landlord shall approve,
disapprove with conditions, or disapprove Tenant’s request for Landlord’s
approval of any such plans and specifications for Alterations within ten
(10) Business Days from the submission thereof to Landlord. If the plans and
specifications are disapproved with conditions or disapproved, Landlord shall
set forth in writing its reasons for such disapproval in reasonable detail, and
Tenant shall revise the plans and specifications in accordance with Landlord’s
objections thereto and shall promptly resubmit revised plans and specifications
to Landlord. If Landlord fails to respond to any request for consent to any
Alterations within ten (10) Business Days after receiving such request, then
Tenant may give Landlord a reminder notice, which reminder notice shall contain
the following caption in bold and capitalized type:

YOUR CONSENT TO THE PROPOSED ALTERATION(S) AND THE PLANS THEREFOR (OR ANY
RESUBMISSION, AS THE CASE MAY BE) SHALL BE DEEMED GIVEN IF YOU FAIL TO RESPOND
TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF
THIS NOTICE.

If Landlord fails to grant or deny the requested consent within ten
(10) Business Days after its receipt of such reminder notice, Landlord’s consent
thereof shall be deemed given. Upon Tenant’s request, Landlord, at Tenant’s cost
and expense, shall join in any applications (including, without limitation,
building department applications or the equivalent thereof) for any permits,
approvals, or certificates required to be obtained by Tenant in connection with
any Alteration (if Requirements shall require that Landlord join in such
application) and shall otherwise, without additional expense to Landlord

 

24



--------------------------------------------------------------------------------

(other than any de minimis expense), fully, promptly, and diligently cooperate
with Tenant and its architects and designers in connection therewith, provided
that Landlord shall not be obligated to incur any cost or expense, including,
without limitation, attorneys’ fees and disbursements (unless the same relate to
the review of customary application forms and the like) unless paid for in
advance by Tenant, or suffer any liability in connection therewith. Either party
may submit to arbitration pursuant to Article XX any dispute regarding the
reasonableness of Landlord’s withholding, conditioning, or delaying of its
consent to Tenant’s plans and specifications for any Alteration(s), or any
portion thereof.

(c) Tenant may, upon at least five (5) Business Days’ prior written notice to
Landlord, file plans for any proposed Alterations with the buildings department
or any other applicable governmental authority before Landlord’s approval of
such plans; provided that (1) Tenant simultaneously delivers to Landlord a set
of such plans if the same have not been delivered to Landlord previously, and
(2) in no event shall Tenant be permitted to commence the work or to pull or
otherwise obtain the permit or licenses to be issued by the buildings department
authorizing such work until Landlord has approved such plans (or such approval
has been deemed given in accordance with this Lease).

(d) Within thirty (30) days following completion of any Alterations, Tenant, at
its expense, shall obtain and deliver to Landlord: (i) copies of paid invoices
covering all of the Alterations, (ii) final waivers of lien from all
contractors, subcontractors and material suppliers performing work or providing
material in connection with the Alterations, (iii) proof of the satisfactory
completion of all required inspections and the issuance of any required
approvals and sign-offs by Governmental Authorities with respect thereto,
(iv) “as-built” plans and specifications for such Alterations, (v) a written
certification in the form of the AIA Document G702 (or, if such document is no
longer in use, such other form as Landlord shall reasonably approve) from
Tenant’s architect stating that (A) the Alterations have been completed in
accordance with the plans and specifications approved by Landlord, (B) such work
has been paid in full by Tenant, and (C) all contractors, subcontractors and
materialmen have delivered to Tenant waivers of lien with respect to such work
(copies of which shall be included with such architect’s certification), and
(vi) such other documents and information as Landlord may reasonably request.

(e) All Alterations shall be performed (1) in a good and first-class workerlike
manner and free from defects, (2) in accordance with the plans and
specifications approved by Landlord, and by contractors approved by Landlord,
(3) excepting only decorative alterations, under the supervision of a licensed
architect reasonably satisfactory to Landlord, and (4) in compliance with all
Requirements, the terms of this Lease, all reasonable and non-discriminatorily
enforced procedures and regulations then prescribed by Landlord for coordinating
all work performed in the Building. Any new procedures and regulations enacted
by Landlord after the approval of any Alterations shall not apply to the
performance of Alterations until after such Alterations have been substantially
completed, except to the extent that any new procedures and regulations have
been made and Tenant has been given notice of the same before the bidding of a
contract for the Alterations in question. If Tenant disputes the reasonableness
of any

 

25



--------------------------------------------------------------------------------

change or addition to the procedures and regulations hereafter adopted by
Landlord, the dispute shall be determined by expedited arbitration in accordance
with Article XX. Any such determination shall be final and conclusive upon the
parties hereto. All materials and equipment to be used in the Premises shall be
of at least as good quality as standard materials used in other areas of the
Building, and at least equal to the applicable reasonable standards for the
Building then established by Landlord. No such materials or equipment shall be
subject to any lien or other encumbrance, except that Tenant may lease or
finance purchases of Tenant’s Property in accordance with Section 7.10.

(f) All voice, data, video, audio and other low voltage control transport system
cabling and/or cable bundles installed in the Building by Tenant or its
contractor (collectively, “Cables”) shall be in compliance with all Requirements
and installed and routed in accordance with a routing plan showing “as built” or
“as installed” configurations of cable pathways, outlet identification numbers,
locations of all wall, ceiling and floor penetrations, riser cable routing and
conduit routing (if applicable), and such other information as Landlord may
reasonably request. The routing plan shall be available to Landlord and its
agents at the Building upon request. Upon the expiration or earlier termination
of the Lease, Tenant shall remove all Cables from the Premises to the extent the
same must be removed per the Requirements.

(g) All personal property, trade fixtures and other movable equipment (“Tenant’s
Property”) shall be and remain the property of Tenant; Tenant may remove the
same at any time on or before the expiration date and shall remove the same from
the Premises upon the expiration or earlier termination of the Lease Term.
Tenant shall repair and restore, in a good and workerlike manner, any damage to
the Premises or the Building resulting from or caused by Tenant’s removal of any
Tenant’s Property or Alterations and if Tenant fails to do so, Tenant shall
reimburse Landlord, within thirty (30) days of demand, for Landlord’s cost of
repairing and restoring such damage. Any Tenant’s Property not so removed shall
be deemed abandoned and Landlord may remove and dispose of same, and repair and
restore any damage caused thereby, at Tenant’s cost and without liability to or
recourse by Tenant or anyone claiming by, through or under Tenant. The foregoing
provisions shall survive the expiration or earlier termination of this Lease.

(h) [Intentionally Omitted].

(i) Tenant, at its expense, shall discharge any lien or charge filed or arising
against the Premises and/or the Property (or any part thereof) arising out of or
resulting from any work or service claimed to have been done by or on behalf of,
or materials claimed to have been furnished to, Tenant or anyone claiming by,
through or under Tenant, within ten (10) days after Tenant’s receipt of notice
thereof by payment or filing the bond required by law or otherwise.

(j) Tenant shall pay promptly to Landlord or its designee, upon demand, all
reasonable, third-party, out-of-pocket costs actually incurred by Landlord in
connection with Tenant’s Alterations, including costs incurred in connection
with (a) Landlord’s review of the Alterations (including review of requests for
approval thereof) and (b) the

 

26



--------------------------------------------------------------------------------

provision of Building personnel during the performance of any Alteration to
operate elevators or otherwise to facilitate any Alterations, except that no
such costs and expenses shall be reimbursable or payable by Tenant with respect
to the Tenant Improvements except as set forth on Exhibit WORK LETTER. Upon
Tenant’s written request in connection with the submission of Alterations for
review, Landlord shall provide Tenant with a good faith, non-binding estimate of
the anticipated costs described in the immediately preceding sentence with
respect to such Alterations. In addition, if Tenant’s Alterations shall cost
more than $100,000.00, Tenant shall pay to Landlord or its designee, upon
demand, an administrative fee in the amount of three percent (3%) of the total
cost of such Alterations, in respect of the performance of such Alterations and
the scheduling of equipment, facilities and personnel in connection therewith
provided that the foregoing shall not apply to the Tenant Improvements.

(k) The approval of plans or specifications, or consent by Landlord to the
making of any Alterations, shall not constitute Landlord’s agreement or
representation that such plans, specifications or Alterations comply with any
applicable codes, laws, rules, regulations, ordinances, or by-laws. Landlord
shall have no liability to Tenant or any other party in connection with
Landlord’s approval of any plans and specifications for any Alterations, or
Landlord’s consent to Tenant’s performing any Alterations.

(l) All Alterations (including the Tenant Improvements), including fixtures,
equipment, improvements and appurtenances attached to, or built into, the
Premises at the commencement of or during the Lease Term, whether or not by, or
at the expense of, Tenant shall be and remain a part of the Premises and shall
be the property of Landlord. Tenant shall have no obligation to remove the same
except as expressly provided herein. Notwithstanding anything contained in this
Lease to the contrary, Tenant may at any time remove any built-in equipment
(including without limitation supplemental HVAC units, security systems,
wireless communication systems, satellite dishes and cellular
repeaters/antennae) installed by or on behalf of Tenant (and exclusively serving
Tenant) except to the extent installed as part of the Tenant Improvements and
provided that such removal does not cause any damage to the Premises (other than
incidental damage associated with the removal process that is repaired by
Tenant) or leave the Premises in untenantable condition. Landlord may condition
its approval of any Alterations on Tenant removing Specialty Alterations (as
defined below) contained therein prior to the expiration or earlier termination
of the Lease Term, provided, however, that Tenant shall not be required to
remove any Specialty Alterations (or a particular Specialty Alteration or
portion thereof) from the Premises to the extent that Landlord, in good faith,
determines that the next tenant leasing the Premises after the Expiration Date
desires that such Specialty Alterations (or any portion thereof) remain in the
Premises upon the commencement of the term of such tenant’s lease (Landlord
agreeing that it shall, upon written notice given to Tenant no later than one
hundred eighty (180) days prior to the expiration of the Lease Term, identify to
Tenant any Specialty Alterations to remain a part of the Premises on account of
the operation of this sentence, in which case Tenant shall have no obligation to
remove such Specialty Alterations so identified by Landlord). If, at the time
that Tenant requests Landlord’s consent to any Alteration(s) or notifies
Landlord of a Permitted Alteration, Tenant requests that Landlord inform Tenant
whether Landlord will require Tenant to remove any Alteration(s) that constitute
Specialty

 

27



--------------------------------------------------------------------------------

Alterations at the end of the Lease Term, Landlord will so advise Tenant at or
before the time Landlord consents to such Specialty Alterations. If Landlord
fails to notify Tenant with respect to whether Tenant will be required to remove
any of such Specialty Alterations at the time Landlord gives (or is deemed to
have given) its consent to such Specialty Alterations, then Tenant shall have
the right to give Landlord a reminder notice, which reminder notice shall
contain the following caption on the first page thereof in bold and capitalized
type:

YOU SHALL BE DEEMED TO HAVE ELECTED NOT TO REQUIRE TENANT TO REMOVE THE
SPECIALTY ALTERATIONS PROPOSED BY TENANT SET FORTH IN TENANT’S NOTICE GIVEN
PURSUANT TO SECTION 6.1(L) OF THE LEASE DATED                      , 2014 IF YOU
FAIL TO RESPOND TO SUCH NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER YOUR RECEIPT
OF THIS NOTICE.

If Tenant sends a reminder notice to Landlord as aforesaid and Landlord fails to
respond to Tenant within five (5) Business Days after its receipt of such
reminder notice, then Landlord shall, automatically and without further act by
any party, be deemed to have elected not to require Tenant to remove such
Specialty Alterations. Any dispute between Landlord and Tenant arising under
this Section 6.1(l) shall be resolved by arbitration in accordance with Article
XX. Tenant shall have no other removal obligation other than the obligation set
forth above. For purposes of this Lease, the term “Specialty Alterations” shall
mean Alterations consisting of kitchens (other than pantries, microwaves, sinks,
refrigerators, and coffee machines), satellite dishes and cellular
repeaters/antennae, Roof Equipment, generator or other emergency power systems,
executive and unisex bathrooms (except as required by Requirements), wiring and
other equipment installed within or beneath raised computer or trading floors,
vaults, vertical and/or horizontal transportation systems, dumbwaiters,
pneumatic tubes, any penetrations or other Alterations to the floor slab (to the
extent created by Tenant) other than typical core drillings for conduit, any
internal staircases, changes to the Fire Stairs described in Section 2.2, and
other Alterations of a similar character that are not consistent with standard
office installations.

ARTICLE VII

ASSIGNMENT AND SUBLETTING

7.1 PROHIBITION

Except as otherwise specifically provided in this Lease to the contrary, Tenant
shall not, directly or indirectly, assign, mortgage, pledge or otherwise
transfer, voluntarily or involuntarily, this Lease or any interest herein or
sublet (which term without limitation, shall include granting of concessions,
licenses, and the like) or allow any other person or entity to occupy the whole
or any part of the Premises, without, in each instance, having first received
the express consent of Landlord as provided in this Article VII. Except as
provided in Section 7.7, any assignment, mortgage, pledge, transfer of this
Lease or subletting of the whole or any part of the Premises by Tenant without
Landlord’s express consent shall be invalid, void and of no force or effect.
This prohibition includes, without limitation, any assignment, subletting, or
other transfer which

 

28



--------------------------------------------------------------------------------

would occur by operation of law, merger, consolidation, reorganization,
acquisition, transfer, or other change of Tenant’s corporate, ownership, and/or
proprietary structure, including, without limitation, a change in the partners
of any partnership, a change in the members and/or managers of any limited
liability company, and/or the sale, pledge, or other transfer of any of the
issued or outstanding capital stock of any corporate Tenant.

Subject to the provisions of Section 7.7, below, if Tenant is a corporation, the
transfer (by one or more transfers) of a majority of the stock of Tenant shall
be deemed a voluntary assignment of this Lease provided that such transfer
results in a change in control of Tenant. For purposes of this Section 7.7 the
term “transfers” shall be deemed to include the issuance of new stock which
results in a majority of the stock of Tenant being held by a person or entity
that does not hold a majority of the stock of Tenant on the date hereof. If
Tenant is a partnership, the transfer (by one or more transfers) of a majority
interest in the partnership shall be deemed a voluntary assignment of this
Lease. If Tenant is a limited liability company, trust, or any other legal
entity, the transfer (by one or more transfers) of a majority of the beneficial
ownership interests in, or the right(s) to manage and/or direct the operations
of, such entity, however characterized, shall be deemed a voluntary assignment
of this Lease.

In any case where Landlord shall consent to any assignment or subletting or if
an assignment or sublet is permitted without Landlord’s consent hereunder,
Tenant originally named herein shall remain fully liable for all obligations of
Tenant hereunder, including, without limitation, the obligation to pay the rent
and other amounts provided under this Lease and such liability shall not be
affected in any way by any future amendment, modification, or extension of this
Lease or any further assignment, other transfer, or subleasing and Tenant hereby
irrevocably consents to any and all such transactions and no amendment of this
Lease or waiver of, or consent to or departure from, any of the terms and
conditions of this Lease shall constitute a novation or otherwise release any
predecessor tenants; provided, however, that if such an assignment shall require
Landlord’s consent hereunder, Tenant shall not be bound to the extent of any
amendment to this Lease solely increasing the obligations of the assignor Tenant
hereunder (other than an amendment evidencing rights expressly granted to Tenant
hereunder, such as pursuant to a right of extension) occurring after such
consent to assignment. It shall be a condition of the validity of any permitted
assignment or subletting that the assignee or sublessee agree directly with
Landlord, in form reasonably satisfactory to Landlord, to be bound by all
obligations of Tenant hereunder jointly and severally with Tenant originally
named herein, accruing from and after the date of the assignment or sublet, as
applicable, including, without limitation, the obligation to pay all Rent and
other amounts provided for under this Lease and the covenant against further
assignment or other transfer or subletting, but for such subletting only with
respect to the portion of the Premises so subleased. If the Premises or any part
thereof be sublet or occupied by anyone other than Tenant, Landlord may at any
time and from time to time while a Default of Tenant is continuing, collect Rent
and other charges from the assignee, subtenant or occupant, and apply the net
amount collected to the Rent herein reserved.

7.2 FURTHER ASSIGNMENT AND SUBLETTING

Landlord’s consent to any assignment or subletting shall not relieve Tenant from
the obligation to obtain Landlord’s express consent to any further assignment or
subletting to the extent required hereunder and using the same standards as are
applicable to an assignment,

 

29



--------------------------------------------------------------------------------

subletting or underletting by Tenant. In no event shall any permitted subtenant
or assignee assign or encumber its sublease or further sublet any portion of the
Premises, or otherwise suffer or permit any portion of the Premises to be used
or occupied by others except subject to, and in compliance with, all of the
terms, covenants and provisions of this Lease, which shall be applicable to any
such further assignment or sublease to the extent required hereunder and using
the same standards as are applicable to an assignment, subletting or
underletting by Tenant.

Except where Landlord shall have exercised its option to terminate this Lease
under Section 7.3 below, no transfer of any interest in this Lease, and no
execution and delivery of any instrument of assumption pursuant to Section 7.1
hereof, shall in any way affect or reduce any of the obligations of Tenant under
this Lease, but this Lease and all of the obligations of Tenant under this Lease
shall continue in full force and effect as the obligations of a principal (and
not as the obligations of a guarantor or surety). From and after any assignment
of this Lease, the obligations of each such transferee and of the original
Tenant named as such in this Lease to fulfill all of the obligations of Tenant
under this Lease shall be joint and several. Each violation of any of the
covenants, agreements, terms or conditions of this Lease, whether by act or
omission, by any transferee, shall constitute a violation thereof by Tenant.

7.3 NOTICE OF ASSIGNMENT OR SUBLEASE; TERMINATION RIGHTS

If Tenant desires to assign this Lease or sublet all or any portion of the
Premises, then Tenant shall give notice thereof to Landlord, which notice shall
be accompanied by (a) the date Tenant desires the assignment or sublease to be
effective, (b) the material business terms on which Tenant would assign this
Lease or sublet all or such portion of the Premises, and (c) in the case of a
sublease, a description of the portion of the Premises to be sublet. Such notice
shall also include (i) a true and complete statement reasonably detailing the
identity of the proposed assignee or subtenant, the nature of its business, and
its proposed use of the Premises, (ii) current financial information with
respect to the proposed assignee or subtenant, including, without limitation,
its most recent financial statements, and (iii) such other information Landlord
may reasonably request.

Such notice, if with respect to an assignment of this Lease or a sublet
resulting in the sublet of at least 75% of the Premises in the aggregate (but
expressly excluding permitted transfers pursuant to Section 7.7 below other than
Minor Sublets) for at least 75% of the remaining term, shall be deemed an offer
from Tenant to Landlord whereby Landlord shall be granted the right, at
Landlord’s option, to terminate this Lease, upon the terms and conditions
hereinafter set forth. Such option may be exercised by notice from Landlord to
Tenant within twenty (20) days after Landlord’s receipt of Tenant’s notice. If
Landlord exercises its option to terminate this Lease pursuant to the foregoing
provisions, then (a) this Lease shall end and expire on the date that such
assignment or sublease was to commence (as if such date were the expiration date
of the term hereof), (b) Rent shall be apportioned, paid or refunded as of such
date, (c) Tenant, upon Landlord’s request, shall enter into an agreement
confirming such termination, and (d) Landlord shall be free to lease the
Premises or any part thereof, to any person or persons, including, without
limitation, to Tenant’s prospective assignee or subtenant (provided that if
Landlord enters into a lease for the Premises with Tenant’s prospective assignee
or subtenant within one year following such termination, then Landlord shall
reimburse Tenant for Tenant’s actual out-of-pocket costs incurred in the
negotiation of such proposed assignment

 

30



--------------------------------------------------------------------------------

or sublet in an amount not to exceed $50,000 within thirty (30) days following
invoice therefor, accompanied by invoices or other evidence of such payments
reasonably satisfactory to Landlord). Notwithstanding the foregoing, within five
(5) Business Days after receipt of Landlord’s termination notice, if any,
delivered pursuant to this paragraph, Tenant may give Landlord notice that
Tenant desires to rescind its request for consent to the proposed transfer, in
which event Landlord’s recapture notice shall have no force or effect and Tenant
shall recommence the process under this Section 7.3 prior to entering into any
proposed transfer.

7.4 CONSENT TO ASSIGNMENT OR SUBLEASE

Provided that no Default of Tenant has occurred and is continuing hereunder,
then, subject to the following provisions, Landlord’s consent to the proposed
assignment or subletting shall not be unreasonably withheld. Landlord shall
respond to such request within twenty (20) days as further provided below.
Tenant shall, upon demand, reimburse Landlord for all actual, reasonable
out-of-pocket expenses incurred by Landlord in connection with such assignment
or sublease, including, without limitation, all reasonable legal fees and
expenses reasonably incurred by Landlord in connection with the granting of any
requested consent.

In no event shall Landlord be considered to have withheld its consent
unreasonably to any proposed assignment or subletting if:

(1) the proposed assignee or subtenant does not have sufficient financial means
to perform all of its obligations under this Lease or the sublease, as the case
may be, and/or Landlord has not been furnished with reasonable proof thereof, or
would otherwise adversely affect Landlord’s qualification for or use of historic
tax credits;

(2) the proposed assignee or subtenant (i) is or has been under criminal
investigation (other than for misdemeanor offenses of a de minimis nature) or is
otherwise subject to material litigation that may have adverse consequences for
such assignee’s or subtenants’ financial condition; (ii) is subject to an
ongoing investigation for alleged violations of Requirements by the Securities
and Exchange Commission of the United States or any successor agency, (iii) is
or has been within the prior two years in default beyond applicable notice and
cure periods of any monetary or material non-monetary covenant under a lease
with Landlord or an affiliate of Landlord, or (iv) cannot make the
representation and warranty set forth in Section 17.23 of this Lease.

(3) the proposed assignee or sublessee will use the Premises for (a) a use which
does not comply with the conditions and restrictions set forth in this Lease, or
(b) a use which could materially overburden the Premises, the Building, the
exterior common areas on the Property;

(4) [intentionally omitted];

(5) the form of the proposed sublease or instrument of assignment is not
reasonably satisfactory to Landlord;

 

31



--------------------------------------------------------------------------------

(6) after such assignment or sublease, there shall be more than eight
(8) subtenants in the aggregate at any one time;

(7) the proposed subtenant or assignee shall be entitled, directly or
indirectly, to diplomatic or sovereign immunity, regardless of whether the
proposed assignee or subtenant agrees to waive such diplomatic or sovereign
immunity, and/or shall not be subject to the service of process in, and the
jurisdiction of the courts of, the Commonwealth of Massachusetts for all matters
relating to such assignment or sublease;

(8) the proposed assignee or sublessee shall be an employment agency (except for
the corporate offices thereof where no agency services are undertaken in the
Premises) or a domestic or foreign governmental or quasi-governmental entity or
agency; or

(9) a lawsuit is then pending or threatened between Landlord or any affiliate of
Landlord and the proposed assignee or subtenant (or affiliates thereof) (any
assignee or subtenant described under clauses (2)-(3) or (6)-(9) hereof being
referred to herein as a “Prohibited Tenant”).

Landlord shall advise Tenant of its consent to or rejection (with any rejection
specifying in reasonable detail the reasons for such rejection) of the proposed
assignment or sublease (subject to, and in accordance with, the other relevant
provisions of this Article) by notifying Tenant in writing within twenty
(20) days’ receipt thereof. If Landlord fails to respond to a request for
consent to a sublet (but not an assignment) within such twenty (20)-day period,
Tenant may give to Landlord a reminder notice, which reminder notice shall
contain the following caption on the first page thereof in bold and capitalized
type:

YOU SHALL BE DEEMED TO HAVE GRANTED THE CONSENT REQUESTED IN TENANT’S TRANSFER
NOTICE DATED                    , 20     IF YOU FAIL TO RESPOND TO SUCH NOTICE
WITHIN TEN (10) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE.

If Tenant sends a reminder notice to Landlord as aforesaid and Landlord fails to
respond to Tenant within ten (10) Business Days after its receipt of such
reminder notice, then Landlord shall be deemed to have granted its consent with
respect to such sublet.

If a Default of Tenant shall occur and be continuing at any time prior to the
effective date of such assignment or subletting, then Landlord’s consent
thereto, if previously granted may be withdrawn by Landlord by written notice to
Tenant, and such consent shall be void and without force and effect.

7.5 SUBORDINATION

Each sublease shall be subject and subordinate to this Lease and to the matters
that this Lease is or shall be subordinate, it being the intention of Landlord
and Tenant that Tenant shall assume and be liable to Landlord for any and all
acts and omissions of all subtenants and anyone claiming under or through any
subtenants which, if performed or omitted by Tenant, would be a

 

32



--------------------------------------------------------------------------------

default under this Lease. Each sublease shall terminate upon the expiration or
termination of this Lease, provided that if this Lease shall expire or terminate
during the term of any sublease for any reason, or if Tenant shall surrender
this Lease to Landlord during the term of any sublease, Landlord, in its sole
discretion, upon written notice given to Tenant and the subtenant not more than
thirty (30) days after the effective date of such expiration, termination or
surrender, without any additional or further agreement of any kind on the part
of subtenant, may elect to continue such sublease with the same force and effect
as if Landlord as lessor and subtenant as lessee had entered into a direct lease
as of such effective date for a term equal to the then unexpired term of such
sublease and containing the same terms and conditions as those contained in the
sublease, and, if Landlord shall so elect, the subtenant shall attorn to
Landlord and Landlord and the subtenant shall thereupon have the same rights,
obligations and remedies thereunder as were had by Tenant and the subtenant
thereunder prior to such effective date, respectively, except that in no event
shall Landlord be (a) liable for any act or omission by Tenant, or (b) subject
to any offsets or defenses which the subtenant had or might have against Tenant,
(c) bound by any rent or additional rent or other payment paid by the subtenant
to Tenant in advance, or (d) bound by any amendment to the Sublease not
consented to by Landlord.

7.6 PROFITS

If Tenant shall enter into any assignment or sublease permitted hereunder that,
pursuant to the provisions of this Lease, requires Landlord’s consent, Tenant
shall, within sixty (60) days after Landlord’s consent to such assignment or
sublease, deliver to Landlord a complete list of Tenant’s reasonable third-party
brokerage fees, legal fees and architectural fees paid or to be paid in
connection with such transaction, together with a list of all of Tenant’s
personal property to be transferred to such assignee or sublessee. Tenant shall
deliver to Landlord evidence of the payment of such fees promptly after the same
are paid. In consideration of such assignment or subletting, Tenant shall pay to
Landlord:

(a) In the case of an assignment of this Lease, on the effective date of the
assignment, an amount equal to 50% of all sums paid to Tenant by the assignee
for such assignment (including sums paid for the sale or rental of Tenant’s
personal property, less, in the case of a sale thereof, the then fair market
value of such personal property, as reasonably determined by Landlord) after
first deducting Tenant’s reasonable third-party brokerage fees, legal fees and
architectural fees and improvement allowances in connection with such
assignment; or

(b) in the case of a sublease, 50% of the excess of the rent and other sums paid
under the sublease to Tenant by the subtenant (together with any sums paid for
the sale or rental of Tenant’s personal property, less, in the case of the sale
of such personal property, the then fair market value thereof, as reasonably
determined by Landlord) over the Base Rent and other sums payable under this
Lease (appropriately pro-rated for any sublease of less than the entire
Premises) after first deducting Tenant’s reasonable third- party brokerage fees,
legal fees, architectural fees, improvement allowances and rent concessions paid
or credited by Tenant in connection with such sublease amortized ratably over
the term of such sublease. The sums payable under this clause shall be paid by
Tenant to Landlord within thirty (30) days of when paid by the subtenant to
Tenant.

 

33



--------------------------------------------------------------------------------

7.7 PERMITTED TRANSFERS

The prohibition contained in Section 7.1 hereof shall not apply to the transfer
of shares of stock of Tenant if and so long as such stock of Tenant is publicly
traded on a nationally recognized stock exchange. The prior consent of Landlord
shall not be required with respect to assignments or sublets to a Related
Corporation (as defined below), or assignments to a corporation into or with
which Tenant is merged or consolidated or to which all or substantially all of
Tenant’s assets are transferred (a “Successor Entity”), in each case so long as
(i) such transfer was made for a legitimate independent business purpose and not
for the purpose of transferring this Lease, (ii) the successor to Tenant (e.g.
in the event of a merger, the resulting tenant under the Lease) has a tangible
net worth of at least $139,000,000.00, cash and cash equivalents on hand of at
least $103,600,000.00, a debt-to-equity ratio of less than .49, and a ratio of
current assets to current liabilities of at least 2.9, in each case as
determined in accordance with generally accepted accounting principles,
consistently applied, and in the manner shown on Tenant’s financial statements
for the year ending December 31, 2015, (iii) proof satisfactory to Landlord of
such net worth and other matters described in the preceding clause (ii) is
delivered to Landlord at least ten (10) days prior to the effective date of any
such transaction, (iv) no Default is then continuing, and (v) the assignee or
surviving entity agrees to assume the obligations of Tenant and be bound by the
provisions of this Lease. Provided that a Default is not then continuing, Tenant
may sublicense a portion of the Premises not to exceed 10% in the aggregate to
any outsource contractor providing services to or for Tenant having a bona fide
business need based on its business relationship with Tenant (a “Tenant
Partner”) for such occupancy so long as the space to be occupied by such Tenant
Partner is not separately demised, the arrangement is a revocable license, and
Landlord is given (i) prior written notice of such arrangement with evidence
reasonably satisfactory to Landlord of such relationship, and (ii) a copy of the
sublicense, which must provide that the nature of such agreement is a sublicense
and that it is subject and subordinate to this Lease. A “Related Corporation”
shall mean a corporation or other business entity that controls, is controlled
by, or is under common control with Tenant, for so long as it maintains such
status. For the purposes hereof, “control” shall be deemed to mean (x) ownership
of not less than fifty-one percent (51%) of all of the voting stock of such
corporation or not less than fifty-one percent (51%) of all of the legal and
equitable interest in any other business entity if such entity is not a
corporation and (y) the ability to control the day-to-day affairs of such
corporation or entity. In no event shall the provisions of Section 7.6 apply to
the transactions and transfers permitted without Landlord’s consent pursuant to
this paragraph.

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
further have the right, with thirty (30) days’ prior written notice to Landlord
(which notice shall include a copy of the fully executed sublease), but without
Landlord’s consent, to sublet a portion of the Premises not to exceed the
greater of (i) 31,000 rentable square feet in the aggregate, and (ii) two
(2) full floors in the Building, to up to eight (8) third-party subtenants for a
term not to exceed the then remaining Lease Term, provided that such subtenant
is not a Prohibited Tenant at the time of such subletting. Upon Tenant’s written
request, Landlord shall notify Tenant whether any proposed subtenant is, in
Landlord’s good faith opinion, a Prohibited Tenant. Any sublease pursuant to
this paragraph (a “Minor Sublease”) shall be subject to all of the provisions of
this Article VII other than the obligation to obtain Landlord’s prior written
consent.

 

34



--------------------------------------------------------------------------------

7.8 NO WAIVER

The acceptance by Landlord of the payment of Rent, additional rent or other
charges from an assignee or sublease shall not be considered to be a consent by
Landlord to any such assignment, sublease, or other transfer, nor shall the same
constitute a waiver of any right or remedy of Landlord. The listing of any name
other than that of Tenant on the doors of the Premises, the Building directory
or elsewhere shall not vest any right or interest in this Lease or in the
Premises, nor be deemed to constitute Landlord’s consent to any assignment or
transfer of this Lease or to any sublease of the Premises or to the use or
occupancy thereof by others. Any such listing shall constitute a privilege
revocable in Landlord’s discretion by notice to Tenant.

7.9 INSURANCE AND WAIVER OF SUBROGATION

Any party occupying all or any portion of the Premises pursuant to this Article
7 shall comply with the indemnity, insurance and waiver of subrogation
provisions of the Lease applicable to Tenant.

7.10 SECURITY AGREEMENTS

Notwithstanding anything to the contrary contained in this Lease, any of
Tenant’s Property consisting of goods, machinery, equipment, appliances or other
personal property located or installed by Tenant in the Premises may be
purchased or acquired by Tenant subject to a chattel mortgage, conditional sale
agreement or other title retention or security agreement (each, a “Security
Agreement”), provided that (i) no such Security Agreement or Uniform Commercial
Code filing statement relating thereto shall be permitted to be filed as a lien
against Landlord, the Building, the Lot, any Alterations, or any fixtures,
(ii) no lender shall have any right to remove such Tenant’s Property from the
Building without Landlord’s approval, which approval may be withheld in
Landlord’s reasonable discretion, and (iii) such Security Agreement shall
provide that (x) before the removal of such Tenant’s Property, such lender shall
give reasonable prior written notice to Landlord of its intent to remove
Tenant’s Property, (y) such lender shall repair any and all damage caused to the
Premises or the Building by reason of such removal, and (z) Landlord shall have
no liability to such lender in the event that such Tenant’s Property shall not
be removed by such lender before the expiration or earlier termination of this
Lease.

7.11 DISPUTES

Any disputes between Landlord and Tenant under this Article VII shall be
resolved by expedited arbitration in accordance with Article XX.

ARTICLE VIII

REPAIRS AND MAINTENANCE

8.1 TENANT OBLIGATIONS

(a) Throughout the Lease Term, Tenant shall keep the Premises and every part
thereof (including, without limitation, utility and Building systems serving the
Premises, wherever located) in good working order, condition, and repair, in
keeping with other similarly-

 

35



--------------------------------------------------------------------------------

aged renovated historic office buildings located in the Fort Point Channel
district of Boston, reasonable wear and tear and damage by casualty, as a result
of condemnation, as a result of the failure of Landlord to provide services
required to be provided hereunder only excepted, or to the extent necessitated
by Landlord’s negligence or willful acts or those of its contractor or agents
(subject to the provisions of Section 11.5 hereof); and shall return the
Premises to Landlord at the expiration or earlier termination of the Lease Term
in such condition. In furtherance of the foregoing, Tenant shall maintain, at
its expense, maintenance contracts on the HVAC systems, elevators, life/safety
systems, generators and fire pump systems serving the Building throughout the
Term of this Lease.

(b) Provided no Default of Tenant exists hereunder, to the extent that the
Tenant’s obligations under Section 8.1(a) would require Tenant to incur a
capital expenditure (as determined in accordance with generally accepted
accounting principles) which is expected to exceed $25,000 during the final
three (3) years of the Term (as the same may be extended hereunder) for
replacement of a Building system which was initially installed by Landlord as
part of the Base Building Work (as defined in Exhibit WORK LETTER) with a useful
life (determined in accordance with generally accepted accounting principles)
exceeding the remainder of the Term (the “Late Term Capital Expenditure”), then
Landlord agrees to contribute to the cost of the Late Term Capital Expenditure,
which contribution shall be calculated by: (i) dividing the remaining useful
life of the capital replacement upon the Expiration Date (as the same has been,
or may thereafter, be extended) by the total useful life of the capital
replacement, and then (ii) multiplying the result obtained in (i) above by the
actual and reasonable cost of the capital replacement (by way of example, if a
Late Term Capital Expenditure will have a ten-year useful life when put into
service and the Expiration Date occurs two (2) years thereafter, then within
thirty (30) days after the Expiration Date Landlord shall reimburse Tenant for
eighty percent (80%) of the cost of the Late Term Capital Expenditure, subject
to the Tenant’s strict compliance with the remainder of this Section 8.1(b):

(1) In no event shall the provisions of this Section 8.1(b) be applicable if the
capital replacement was necessitated as a result of Tenant’s negligent or
willful failure to maintain the Building system at issue in good order and
repair throughout the Lease term as required hereunder (including, without
limitation, any failure to maintain any maintenance contracts or perform
maintenance and repairs specified thereunder);

(2) To the extent Tenant determines that a Late Term Capital Expenditure is
necessary, Tenant shall notify Landlord not less than thirty (30) days prior to
the undertaking the Late Term Capital Expenditure (the “Capital Expenditure
Notice”), which notice shall include a report or opinion of a third- party
mechanical engineer indicating that the Late Term Capital Expenditure is
necessary;

(3) Within a reasonable time after receipt of the Capital Expenditure Notice,
Landlord shall have the right to inspect by itself or through its engineer the
applicable Building system to determine if a replacement is necessary. If
Landlord or its engineer determine that a Late Term Capital Expenditure is not
required, Landlord shall so notify Tenant. If Tenant disagrees with such

 

36



--------------------------------------------------------------------------------

determination, Landlord and Tenant shall have a period of thirty (30) days to
reach agreement on the need for the Late Term Capital Expenditure and/or agree
on another method of resolving the issue. If the parties remain unable to reach
agreement, then either party may submit the matter to arbitration pursuant to
Section III of Exhibit Work Letter. Further, if the Late Term Capital
Expenditure would occur during the last year of the Term, Landlord shall have
the right to waive Tenant’s obligation to perform the same.

(4) Landlord shall have the right to control the replacement of any Building
system undertaken pursuant to this Section 8.1(b), and any replacement under
this Section 8.1(b), whether performed by Landlord or Tenant, shall be of
comparable quality to the Building system being replaced.

8.2 LANDLORD OBLIGATIONS

Except as may be provided in Articles XII and XIII and subject to the provisions
of Section 8.3, below, Landlord agrees to keep in good working order, condition,
and repair the roof and all structural components of the Building (including,
without limitation, the foundation, floor/ceiling slabs, roof, curtain walls (if
any), exterior glass and mullions, columns, beams, and shafts (except for shafts
installed by Tenant) and including prevention of water infiltration), and
exterior entrances, commensurate with such other similarly-aged renovated
historic office buildings located in the Fort Point Channel district of Boston
provided, however, that Tenant shall reimburse Landlord, as additional rent
hereunder, within thirty (30) days after receipt of Landlord’s invoice therefor,
for the costs of maintaining, repairing, or otherwise correcting any condition
to the extent caused by or arising out of an negligent act or omission or
Default under this Lease of Tenant or any employee, agent, or contractor of
Tenant or any other party for whose conduct Tenant is responsible (but subject
to the provisions of Section 11.5). Without limitation, Landlord shall not be
responsible to make any improvements or repairs other than as expressly provided
in this Lease. In addition, Landlord shall not be liable for any failure to make
such repairs unless and until Tenant has given notice to Landlord of the need to
make such repairs and Landlord has failed to commence to make such repairs
within thirty (30) days of the giving of such notice, or, if such repairs are
not capable of being completed within said 30-day period, without having
commenced such repairs in such 30-day period and having failed to diligently
prosecute such repairs to completion.

8.3 CAUSES BEYOND CONTROL OF THE PARTIES

Except as otherwise expressly provided in Articles XII and XIII, in no event
shall either party be liable to the other for failure to perform any of its
obligations under this Lease (excluding monetary obligations) when prevented
from doing so by causes beyond its reasonable control, including, without
limitation, labor dispute, breakdown, accident, order or regulation of or by any
governmental authority, or failure of supply, or inability by the exercise of
reasonable diligence to obtain supplies, parts, or employees necessary to
furnish services required under this Lease, or because of war or other
emergency, or for any cause due to any act, neglect, or default of the other
party or the other party’s servants, contractors, agents, employees, licensees
or any person claiming by, through or under the other party. Nothing in this
Section 8.3 shall excuse Landlord or Tenant’s failure to make payments under
this Lease when due. Without limiting the

 

37



--------------------------------------------------------------------------------

foregoing, in no event shall either party ever be liable to the other for any
indirect, special or consequential damages under the provisions of this
Section 8.3 or any other provision of this Lease, except as set forth in
Section 17.11, and provided that no remedy expressly set forth in this Lease
shall be deemed special, indirect or consequential. Upon the occurrence of an
event described in this Section 8.3 that excuses a party from performance
hereunder, the party so excused shall in each instance exercise reasonable
diligence to effect performance to the extent feasible on account of such event.

ARTICLE IX

SYSTEMS AND SERVICES TO BE FURNISHED BY LANDLORD; UTILITIES

9.1 HEATING, VENTILATION AND AIR CONDITIONING

Landlord shall provide heating, ventilation and cooling equipment (the “HVAC
System”) in accordance with the BBW Plans and Specifications (as defined in
Exhibit WORK LETTER) in good and operational condition on the Commencement Date.
Tenant shall not install any supplementary or auxiliary HVAC equipment to serve
the Premises without Landlord’s prior consent in each instance, which consent
shall not be unreasonably withheld but which may include the requirement to pay
for condenser water or other actual, reasonable third- party costs of Landlord
related thereto. Landlord shall not be responsible if the HVAC System shall fail
to provide cooled or heated air, as the case may be, by reason of (i) any
machinery or equipment installed by or on behalf of Tenant, which shall have an
electrical load in excess of the average electrical load for the HVAC System as
designed, or (ii) any Alterations made or performed by or on behalf of Tenant.
Tenant at all times shall cooperate fully with Landlord and shall abide by the
rules and regulations which Landlord may reasonably prescribe for the proper
functioning and protection of the HVAC System. Without limitation, in no event
shall Tenant introduce into the Premises personnel or equipment that overloads
the capacity of the HVAC System or in any other way interferes with the HVAC
System’s ability to perform adequately its proper functions, or that affects the
temperature otherwise maintained by the HVAC System, provided that Tenant may
install supplemental HVAC units in the Premises or as part of the Roof Equipment
in accordance with the provisions of Section 17.17.

9.2 ELECTRICITY

The Building capacity for electrical service serving the Premises shall be as
set forth in the BBW Plans and Specifications. The Premises shall be served by
an electric meter measuring all use of electrical energy in the Premises and
Tenant shall be billed directly on a monthly basis by the utility company
providing such energy. Tenant agrees to pay all such utility bills when due.

9.3 INTENTIONALLY OMITTED

9.4 WATER

Tenant shall have the right to use the water and sewer service serving the
Premises as of the date hereof. If permitted by Requirements, Tenant shall
contract directly with the providers of water and sewer service to the Premises,
and shall pay directly to the providers as they become due, all charges for the
same furnished to, or consumed in, the Premises. If not permitted by
Requirements, Landlord shall contract with the providers of water and sewer
service to the Premises and Landlord shall include such amounts in Operating
Costs.

 

38



--------------------------------------------------------------------------------

9.5 OTHER UTILITIES AND SERVICES

(1) Tenant shall contract directly with the providers for, and shall pay
directly to the providers as they become due, all charges for gas, telephone,
cable, data transmission and other utilities and services furnished to or
consumed in the Premises. Landlord shall not be liable for any interruption or
failure in the supply of any such services. Without limitation, if Tenant is not
charged directly by the providers of any such services or utilities, then Tenant
shall pay, Tenant’s Proportionate Share as additional rent within thirty
(30) days after receipt of Landlord’s invoice therefor. Except as expressly set
forth in this Article IX, Tenant agrees to contract separately for all utilities
and building and other services required for Tenant’s use and occupancy of the
Premises hereunder.

(2) If requested by Tenant, Landlord shall furnish, install, replace and dispose
of, as required, all lighting tubes, lamps, bulbs and ballasts required in the
Premises at Tenant’s sole cost and expense provided that (i) Landlord’s charges
for the labor provided in connection therewith shall be in accordance with
Landlord’s regular rates in effect from time to time, and not materially in
excess of the rates for similar materials and services provided by landlords in
other similarly-aged renovated historic office buildings located in the Fort
Point Channel district of Boston, and (ii) Landlord shall not be entitled to
charge Tenant any fee or mark-up over the actual costs incurred by Landlord to
purchase such lighting tubes, lamps, bulbs and ballasts. All lighting tubes,
lamps, bulbs and ballasts so installed shall become Landlord’s property upon the
expiration or sooner termination of this Lease.

(3) Tenant shall provide reasonable access to Landlord and Landlord’s
contractors, agents, employees, and/or invitees, at no cost to any of them, to
the Building’s service and/or loading dock, which shall be maintained by Tenant
in a manner consistent with other similarly- aged renovated historic office
buildings located in the Fort Point Channel district of Boston and all
Requirements.

9.6 EMERGENCY POWER

Subject to the provisions of this Lease (including, without limitation, Article
VI hereof), Tenant, at Tenant’s sole cost and expense, shall have the right to
connect each floor of the Premises to the Building’s emergency power
distribution system for back-up emergency power to Tenant’s equipment (Landlord
making no representation or warranty regarding the sufficiency or quality of
such power for Tenant’s use), Tenant acknowledging that Tenant will be
responsible for connecting into a separate auto-transfer switch on the emergency
generator for such back-up power in connection with Tenant’s Tenant
Improvements. Notwithstanding anything to the contrary contained in this Lease
(including the second paragraph of Section 9.8 below) in no event shall Landlord
be liable to Tenant or any Tenant Party on account of the failure of the
emergency power system to supply Tenant with power at any time or for any
interruption, shortage, loss, liability, damage or claim resulting from use of
or connection to the same, it being understood and agreed that Landlord is
providing access to such power as an accommodation to Tenant and not as a
building service or duty of Landlord. Tenant shall not

 

39



--------------------------------------------------------------------------------

connect to or use the Building’s emergency power system in a manner that
adversely affects the operations of such system for the Building. In connection
with the foregoing, Tenant agrees to notify Landlord by not later than
December 31, 2014 of Tenant’s emergency back-up power requirements, and if
Landlord through use of reasonable efforts is able to accommodate the same
through an emergency generator located within the Building in compliance with
applicable Requirements, Landlord shall do so, and Tenant shall pay, within
thirty (30) days after invoice, Landlord for the actual third-party costs
incurred by Landlord (i) to re-size the emergency generator beyond that to be
provided pursuant to the BBW Plans and Specifications, and (ii) for all
associated connections, structural modifications, dunnage, and other
improvements necessary to facilitate Tenant’s desired connection to the Building
emergency power distribution system.

9.7 PROPERTY MANAGEMENT

Tenant shall provide, itself or through third parties, property management for
the Premises consistent with other similarly-aged renovated historic office
buildings located in the Fort Point Channel district of Boston. Any third party
retained by Tenant to provide property management services to the Premises shall
be subject to the prior written approval of Landlord, such approval not to be
unreasonably withheld.

9.8 INTERRUPTION

Except as otherwise expressly provided in the immediately following paragraph or
Articles XII or XIII, Landlord shall not be liable to Tenant, nor shall Tenant
have a claim for any compensation or reduction of Rent, arising out of or
resulting from interruptions or shortages of utilities or building services, or
from Landlord’s entering the Premises for any of the purposes authorized by this
Lease or for repairing the Premises, or any portion of the Building and/or the
Property. If Landlord is prevented or delayed from making any repairs,
alterations or improvements, or furnishing any utility or service or performing
any other obligation to be performed on Landlord’s part, by reason of any cause,
Landlord shall not be liable to Tenant therefor, nor shall Tenant be entitled to
any abatement or reduction of rent by reason thereof, nor shall the same give
rise to any claim by Tenant that such failure constitutes actual or
constructive, total or partial, eviction from the Premises. Landlord reserves
the right to stop any service or utility system when necessary by reason of
accident or emergency or until necessary repairs have been completed. Except in
case of emergency repairs, Landlord will give Tenant not less than twenty-four
(24) hours’ advance notice of any contemplated stoppage and will use diligent
efforts to avoid unreasonable inconvenience to Tenant by reason thereof.
Landlord also reserves the right to institute such policies, programs and
measures as may be necessary, required or expedient for the conservation or
preservation of energy or energy services or as may be necessary or required to
comply with applicable codes, rules, regulations or standards. In so doing,
Landlord shall make diligent efforts to avoid unreasonable inconvenience to
Tenant by reason thereof.

Notwithstanding the foregoing to the contrary, in the event that there shall be
an interruption, curtailment or suspension of any service required to be
provided by Landlord pursuant to this Lease (and no reasonably equivalent
alternative service or supply is provided by Landlord) due to the intentional
act or negligence of Landlord, its agents, employees or contractors, or if
Landlord fails to commence and diligently prosecute to completion any repair

 

40



--------------------------------------------------------------------------------

or maintenance required by Landlord under this Lease (including repairs or
maintenance necessary for Landlord to comply with the provisions of
Section 5.2(c)) within applicable notice and cure periods) that shall materially
interfere with Tenant’s use and enjoyment of a material portion of the Premises,
and Tenant actually ceases to use the affected portion of the Premises (any such
event, a “Service Interruption”), and if (i) such Service Interruption shall
continue for five (5) consecutive Business Days following receipt by Landlord of
written notice from Tenant describing such Service Interruption (the “Service
Interruption Notice”) provided that no notice shall be required where Tenant’s
inability to use such portion of the Premises results from the closure of the
Building by Landlord, (ii) such Service Interruption shall not have been caused,
in whole or in part, by matters described by Section 8.3 or by an act or
omission in violation of this Lease by Tenant or by any negligence of Tenant, or
Tenant’s agents, employees, contractors or invitees, and (iii) the cure of the
condition giving rise to the Service Interruption is within Landlord’s
reasonable control (a Service Interruption that satisfies the foregoing
conditions being referred to hereinafter as a “Material Service Interruption”)
then, as liquidated damages and Tenant’s sole remedy at law or equity, Tenant
shall be entitled to an equitable abatement of Base Rent, based on the nature
and duration of the Material Service Interruption, the area of the Premises
affected, and the then current Base Rent amounts, for the period that shall
begin on the commencement of such Material Service Interruption and that shall
end on the day such Material Service Interruption shall cease. The provisions of
this paragraph shall not apply in the instance of matters addressed by Articles
XII and XIII. Any dispute between Landlord and Tenant under this Section shall
be subject to arbitration in accordance with the terms of Article XX.

Except in the event of an emergency, Landlord shall use commercially reasonable
efforts to (i) advise Tenant at least three (3) Business Days before any
intentional shutdown of electrical service or other utility services affecting
the Premises by Landlord, and (ii) coordinate such shutdowns with Tenant.
Landlord shall use commercially reasonable efforts (except in the event of an
emergency) to cause such shutdowns to occur after outside of Business Hours.

ARTICLE X

INDEMNITY

10.1 INDEMNITY

To the maximum extent permitted by law, Tenant shall indemnify and save harmless
Landlord and the members, managers, partners, directors, officers, agents,
invitees, and employees of Landlord (any one, a “Landlord Party”), against and
from all claims, expenses, or liabilities of whatever nature (a) arising
directly or indirectly from any default or breach by Tenant under any of the
terms or covenants of this Lease; or (b) arising directly or indirectly from any
accident, injury, or damage, however caused, to any person or property, on or
about the Premises; or (c) arising directly or indirectly from any accident,
injury, or damage to any person or property occurring outside the Premises but
within the Building or on the Lot, where such accident, injury, or damage
results, or is claimed to have resulted, from any negligent act or omission on
the part of Tenant or anyone claiming by, through or under Tenant, or Tenant’s
or their contractors, agents, servants, or employees; provided, however, that in
no event shall Tenant be obligated under this Section 10.1 to indemnify Landlord
or any other Landlord Party, to the extent such claim, expense, or liability
results from any negligence or other misconduct of

 

41



--------------------------------------------------------------------------------

Landlord or any other Landlord Party. To the maximum extent permitted by law,
Tenant shall indemnify and save harmless Landlord and the Landlord Parties
against and from all claims, expenses, or liabilities of whatever nature arising
directly or indirectly from any accident, injury, or damage, however caused, to
any person or property, wherever occurring, from Tenant’s use of or connection
to the Building’s emergency power distribution system pursuant to Section 9.6 of
this Lease.

To the maximum extent permitted by law, Landlord shall indemnify and save
harmless Tenant, and the members, managers, partners, directors, officers,
agents, invitees, and employees of Tenant (any one, a “Tenant Party”), against
and from all claims, expenses, or liabilities of whatever nature (a) arising
directly or indirectly from any default or breach by Landlord under any of the
terms or covenants of this Lease; or (b) arising directly or indirectly from any
accident, injury, or damage to any person or property occurring on or about the
Property, where such accident, injury, or damage results, or is claimed to have
resulted, from any negligent act or omission on the part of Landlord or any
Landlord Party; provided, however, that in no event shall Landlord be obligated
under this Section 10.1 to indemnify Tenant or any other Tenant Party to the
extent such claim, expense, or liability results from any negligence or other
misconduct of Tenant or any other Tenant Party.

The indemnification set forth in this Section 10.1 shall survive the expiration
or termination of this Lease. This indemnification and hold harmless agreement
shall include, without limitation, indemnity against all expenses, reasonable
attorneys’ fees and liabilities incurred in connection with any such claim or
proceeding brought thereon and the defense thereof with counsel acceptable to
the party seeking indemnification. At the request of the party seeking
indemnification, the indemnifying party shall defend any such claim or
proceeding directly on behalf and for the benefit of the indemnified party.

Notwithstanding anything to the contrary contained in the Lease, wherever any
party is entitled to indemnification under this Lease (the “indemnified party”),
the provisions of this paragraph shall govern. The indemnified party shall
notify the other party (the “indemnifying party”) promptly in writing of any
such claim or any action or proceeding brought thereon and shall cooperate with
the indemnifying party and its counsel in the defense of any such claim, action,
or proceeding. The indemnifying party may defend, compromise or settle any such
claim, action or proceeding; provided, however, that if the compromise or
settlement of any such claim, action or proceeding does not result in the
complete and unconditional release of the indemnified party, such compromise or
settlement will require the indemnified party’s prior written consent, which
consent shall not be unreasonably withheld. The indemnified party shall not be
bound by any compromise or settlement of any such claim, action or proceeding
without the prior written consent of such indemnified party, not to be
unreasonably withheld.

10.2 TENANT’S RISK

Tenant agrees to use and occupy the Premises and to use such other portions of
the Building and the Lot as Tenant is herein given the right to use at Tenant’s
sole risk; and Landlord shall have no responsibility or liability for any loss
or damage, however caused, to furnishings, fixtures, equipment, or other
personal property of Tenant or of any persons claiming by, through, or under
Tenant, except to the extent the result of the negligence or intentional
misconduct of Landlord or any other Landlord Party (but subject in any event to
the provisions of Section 11.5 of the Lease).

 

42



--------------------------------------------------------------------------------

10.3 INJURY CAUSED BY THIRD PARTIES

Tenant agrees that Landlord shall not be responsible or liable to Tenant, or to
those claiming by, through, or under Tenant, for any loss or damage resulting to
Tenant or those claiming by, through, or under Tenant, or its or their property,
that may be occasioned by or through the acts or omissions of persons occupying
any part of the Building, or for any loss or damage from the breaking, bursting,
crossing, stopping, or leaking of electric cables and wires, and water, gas,
sewer, or steam pipes, or like matters, except to the extent any such loss or
damage arises out of or results from the negligence or intentional misconduct of
Landlord or any other Landlord Party (but subject in any event to the provisions
of Section 11.5 of the Lease).

10.4 SECURITY

Tenant agrees that, in all events, Tenant is responsible for providing security
to, and installing locks and access control systems serving, the Premises, and
Tenant’s personnel and Landlord shall have no obligations or liabilities, of any
kind, in connection therewith. Tenant shall provide Landlord with master keys,
access cards and codes and all other necessary means of access to all locks and
access control systems for and with respect to the Premises. To the extent that
Landlord elects to provide security services at the Building from time to time,
Landlord and Tenant shall cooperate to avoid redundant provision of security
personnel or services.

ARTICLE XI

INSURANCE

11.1 PUBLIC LIABILITY INSURANCE

Tenant agrees to maintain in full force from the date upon which Tenant first
enters the Premises for any reason, throughout the Lease Term, and thereafter so
long as Tenant is in occupancy of any part of the Premises, (a) a policy of
commercial general liability insurance, written on an occurrence basis with a
general aggregate per location extension and including contractual liability
coverage to cover any liabilities assumed under this Lease, insuring against all
claims for bodily injury, property damage, personal injury or advertising injury
on or about the Premises or arising out of the use of the Premises, including
products liability, and completed operations liability, with limits of at least
$1,000,000 per occurrence and $2,000,000, general aggregate, (b) automobile
liability insurance covering all owned vehicles, hired vehicles, and all other
non-owned vehicles in the amount of at least $1,000,000 combined single limit,
(c) worker’s compensation insurance in accordance with applicable statutory
legal requirements, and (d) employer’s liability insurance with a limit of not
less than $1,000,000 or such other higher limits imposed by Requirements, and
(e) umbrella/excess insurance on a following-form basis in excess of the
foregoing coverages in the amount of at least $5,000,000 per occurrence. The
general liability and umbrella policies shall designate Landlord, its managing
agent (if any), and any mortgagees (as may be set forth in a notice given from
time to time by Landlord) as additional insureds, as their interests appear, and
shall be in form and substance reasonably satisfactory to Landlord.

 

43



--------------------------------------------------------------------------------

Each such policy shall not expire or be amended or canceled without at least
fifteen (15) days’ prior written notice to Landlord in each instance and each
policy shall provide that the interests of Landlord thereunder or therein shall
not be affected by any breach by Tenant of any policy provision. A certificate
evidencing such insurance coverages shall be delivered to Landlord on or prior
to the Commencement Date, and thereafter on an annual basis (and in any event
prior to the expiration thereof). Each such policy shall be written by insurance
companies licensed in the Commonwealth of Massachusetts, having a rating in
Best’s Key Rating Guide (or any successor thereto, or if there be none, an
insurance rating organization having a national reputation) of at least “A-” and
a financial size category of not less than “Class VII.” Tenant shall have the
right to obtain any of the general liability insurance required hereunder
pursuant to a blanket general liability policy covering other properties
provided the blanket policy contains an endorsement that names Landlord,
Landlord’s managing agent (if any) and any mortgagees (as may be set forth in a
notice given from time to time by Landlord), as additional insureds, and
references the Premises.

11.2 HAZARD INSURANCE

Tenant agrees to maintain in full force from the date upon which Tenant first
enters the Premises for any reason, throughout the Lease Term, and thereafter so
long as Tenant is in occupancy of any part of the Premises, fire and extended
coverage insurance in so-called “Special Causes of Loss” form including boiler
and machinery (if applicable). Covered property shall include but not be limited
to all fixtures, equipment and other personal property of Tenant and any
Alterations. The amount of insurance shall not be less than 100% of the
replacement cost of such property, and the policy shall contain an agreed amount
extension. Tenant shall also purchase time element (business income/extra
expense) coverage against the perils insured by the property policy for a period
of indemnity of twelve months. Tenant shall also maintain insurance against such
other hazards as may from time to time reasonably be required by Landlord,
provided that such insurance is customarily required of tenants in the area in
which the Premises are located on property similar to the Building, that Tenant
receives written notice specifying all such additional insurance as may be
required, and that such coverage is generally available. Each such policy shall
be written by insurance companies licensed in the Commonwealth of Massachusetts,
having a rating in Best’s Key Rating Guide (or any successor thereto, or if
there be none, an insurance rating organization having a national reputation) of
at least “A-” and a financial size category of not less than “Class VII.”

11.3 CONSTRUCTION PERIOD INSURANCE

At any time when demolition or construction work is being performed on or about
the Premises or Building by or on behalf of Tenant, in addition to the insurance
coverages required by Tenant, above, Tenant shall require that all contractors
and subcontractors performing Alterations keep in full force and effect the
following insurance coverage, in each instance with policies in form and
substance reasonably satisfactory to Landlord:

 

44



--------------------------------------------------------------------------------

(1) builder’s risk completed value (non-reporting form) in such form and
affording such protections as reasonably required by Landlord (which builder’s
risk insurance may be included as part of the property insurance referenced in
Section 11.2, above);

(2) workers’ compensation or similar insurance in form and amounts required by
law;

(3) Employer’s liability insurance in the amount of at least $500,000 or such
other higher limits imposed by Requirements;

(4) Commercial General Liability insurance against all claims for bodily injury,
property damage, personal injury and advertising injury with limits not less
than $1,000,000 per occurrence and in $2,000,000 the aggregate, with
Products/Completed Operations coverage (with evidence of Products/Completed
Operations coverage);

(5) Automobile liability insurance covering all owned vehicles, hired vehicles,
and all other non-owned vehicles in the amount of at least $1,000,000 combined
single limit; and

(6) umbrella/excess insurance on a following-form basis in excess of the
foregoing coverages in the amount of at least $4,000,000 per occurrence.

Landlord, its managing agent (if any), its mortgagee and the fee owner of the
Lot shall be listed as additional insureds under each policy listed above (not
including subparagraphs (1), (2), and (3)). This insurance shall be primary and
noncontributory with respect to other insurance required under this Lease. The
respective insurance carriers shall waive all rights of subrogation against
Landlord and Tenant with respect to losses payable under such policies.

Tenant shall cause a certificate or certificates of such insurance to be
delivered to Landlord prior to the commencement of any work in or about the
Building or the Premises, in default of which beyond any applicable notice or
cure period Landlord shall have the right, but not the obligation, to obtain any
or all such insurance at the expense of Tenant, in addition to any other right
or remedy of Landlord. The provisions of this Section 11.3 shall survive the
expiration or earlier termination of this Lease.

11.4 RENTAL ABATEMENT INSURANCE

The Landlord may elect to keep and maintain in full force and effect during the
Lease Term, rental abatement insurance against abatement or loss of Rent in case
of fire or other casualty, in an amount at least equal to the amount of the Rent
payable by Tenant during the then current lease year as reasonably determined by
Landlord. All premiums for such insurance shall be included in Operating Costs
for the purposes of this Lease.

 

45



--------------------------------------------------------------------------------

11.5 WAIVER OF SUBROGATION

Landlord and Tenant mutually agree that with respect to any loss which is
covered by any insurance then being carried by them or that would have been
covered had such party been carrying the insurance required hereunder, the one
carrying or required to carry such insurance and suffering said loss waives and
releases the other of and from any and all claims and rights of recovery against
the other with respect to such loss and agrees not to seek to recover from the
other or to make any claim against the other, and in the case of Landlord,
against all Tenant Parties, and in the case of Tenant against all Landlord
Parties, for any loss or damage incurred by the waiving/releasing party, to the
extent that such loss or damage is to be insured under any insurance policy
required by this Lease or that would have been insured had the party carried the
insurance that it was required to carry hereunder. The foregoing waiver and
release applies whether or not the loss or damage resulted from the negligence
of the other party, the Landlord Parties or the Tenant Parties. In addition, the
parties hereto shall procure an appropriate clause in, or endorsement on, any
insurance policy required by this Lease pursuant to which the insurance company
waives subrogation. The insurance policies required by this Lease shall contain
no provision that would invalidate or restrict the parties’ waiver and release
of the rights of recovery in this section and shall provide that the foregoing
waiver and release will not adversely affect the rights of the insureds under
such policies. Landlord and Tenant further mutually agree that their insurance
companies shall have no right of subrogation against the other on account
thereof.

11.6 LANDLORD’S INSURANCE

Landlord shall keep the Building, the appurtenances thereto and the property of
Landlord contained therein (but not any Alterations) insured against damage and
destruction with “Special Causes of Loss” insurance in the amount of the full
replacement value of the Building (exclusive of footings and foundations), as
the value may exist from time to time, and as required by any lender of Landlord
or its affiliates with respect to the Building. Such coverage shall include
damage done by fire and other casualty typically covered under policies covering
comparable buildings in the vicinity of the Building. Said insurance shall be
maintained with an insurance company authorized to do business in Massachusetts
having a rating in Best’s Key Rating Guide (or any successor thereto, of if
there be none, an insurance rating organization having a national reputation) of
at least A-/VII, at the expense of Landlord (but with the same to be included in
the Operating Costs described in Section 4.3), and payments for losses
thereunder shall be made solely to Landlord. Landlord shall also maintain
commercial general liability insurance against all claims for bodily injury,
personal injury, and property damage arising out of all operations in connection
with the Building in the amount required by under the terms of any mortgage on
the Building, or, if none, in such amounts as prudent owners of comparable
Boston office buildings would carry from time to time. Landlord shall provide to
Tenant not later than the earlier of the Commencement Date, and, thereafter,
upon Tenant’s request (made no more often than once per policy period), a
certificate evidencing the effectiveness of the insurance policies required to
be maintained by Landlord hereunder. Landlord reserves the right to maintain
such additional insurance (whether by additional amounts and/or coverages) as is
customary for a prudent landlord of similarly situated properties in the City of
Boston or to meet the insurance requirements of any mortgagee.

 

46



--------------------------------------------------------------------------------

ARTICLE XII

CASUALTY

12.1 DEFINITION OF “SUBSTANTIAL DAMAGE” AND “PARTIAL DAMAGE”

The term “substantial damage”, as used herein, shall refer to damage or lack of
access to the Building which is of such a character that in Landlord’s
reasonable, good faith determination the same cannot, in ordinary course, be
expected to be repaired or access restored within three hundred sixty five
(365) calendar days from the date of such damage. Any damage which is not
“substantial damage” is “partial damage”.

12.2 PARTIAL DAMAGE

If, during the Lease Term there shall be partial damage to the Building or the
Premises by fire or casualty, and, in the case of damage outside the Premises,
if such damage shall materially interfere with Tenant’s access to or use of the
Premises, then Landlord shall promptly proceed to restore the Premises (other
than any Alterations) and the Building (to the extent such damage materially
interferes with Tenant’s use of or access to the Premises) to substantially the
condition in which the same were in immediately prior to the occurrence of such
damage; provided, however, in no event shall Landlord be obligated to expend
more than the sum of (x) insurance proceeds actually received by Landlord, plus
the amount of any deductible carried by Landlord, and (y) $1,500,000.

12.3 SUBSTANTIAL DAMAGE TO THE BUILDING

If, during the Lease Term there shall be substantial damage or lack of access to
the Building as a result of fire or casualty, Landlord may terminate this Lease
by notice to Tenant given within sixty (60) days after the occurrence of such
damage, regardless of whether such damage materially interferes with Tenant’s
use of the Premises. If Landlord shall give such notice, then this Lease shall
terminate as of the sixtieth (60th) day after such notice is given, with the
same force and effect as if such date were the date originally established as
the expiration date hereof. If Landlord does not elect to terminate this Lease,
Landlord shall provide Tenant with notice in writing (the “Restoration Notice”),
no later than sixty (60) days after the date of any damage covered by this
Article, that Landlord intends to restore the Premises or access to the Premises
and such notice shall set forth a reasonable estimate of Landlord’s general
contractor required to complete such restoration (“Estimated Completion Date”).

12.4 ABATEMENT OF RENT; TENANT’S RIGHT TO TERMINATE

If during the Lease Term the Building shall be damaged by fire or casualty and
if such damage shall materially interfere with Tenant’s access to or use of the
Premises as contemplated by this Lease, a just proportion of the Base Rent and
Operating Costs Payment payable by Tenant hereunder shall abate proportionately
(x) if this Lease is not terminated in accordance with the provisions of this
Article XII, for the period in which, by reason of such damage, there is such
interference with Tenant’s use of the Premises, having regard to the extent to
which Tenant may be required to discontinue Tenant’s use of the Premises, but
such abatement or reduction shall end if and when three (3) months after (to
allow Tenant to restore the Alterations) Landlord shall have given notice to
Tenant that Landlord shall have substantially restored the

 

47



--------------------------------------------------------------------------------

Premises or so much thereof as shall have been originally constructed by
Landlord (exclusive of any of Alterations or Tenant’s fixtures, furnishings,
equipment and the like or work performed therein by Tenant) to substantially the
condition in which the Premises were prior to such damage, or (y) if this Lease
is terminated in accordance with this Article XII, from the date of such damage
for the remainder of the Lease Term.

When fire or other casualty renders the Premises substantially unsuitable for
its intended use, including without limitation by denying Tenant reasonable
access to the Premises, and Tenant does in fact cease to occupy all or a portion
of the Premises on account of such event, Tenant may elect to terminate this
Lease if:

(a) Landlord fails, within thirty (30) days following written notice from Tenant
of such failure, to give to Tenant the Restoration Notice within sixty (60) days
after such casualty, to the extent such restoration is required hereunder;

(b) such casualty results from an uninsured event and the cost of such
restoration is in excess of $1,500,000, and Landlord does not agree, within
thirty (30) days after Tenant’s written request, to restore the same; or

(c) If Landlord gives to Tenant the Restoration Notice, and, the Estimated
Completion Date is more than thirteen (13) months from the date of such
Restoration Notice, provided that Tenant gives such notice within thirty
(30) days after receiving the Restoration Notice; or

(d) If Landlord gives to Tenant the Restoration Notice and Landlord fails to
restore the Premises (to the extent such restoration is required hereunder) to a
condition substantially suitable for their intended use or fails to provide
alternate access within thirteen (13) months (or such longer period as is
specified in Landlord’s Restoration Notice) of such fire or other casualty;
provided however, that (x) in the event Landlord has diligently commenced
repairs to the damaged property and such repair takes more than thirteen
(13) months to complete due to causes beyond Landlord’s reasonable control,
Landlord shall have the right to complete such repairs within a reasonable time
period thereafter (the “Additional Time”) but in no event shall such Additional
Time be longer than length of such delays beyond Landlord’s reasonable control
and (y) if Landlord completes such restoration within thirty (30) days following
receipt of Tenant’s notice of termination, then such notice of termination shall
be deemed null and void and of no further effect.

If neither party terminates this Lease pursuant to rights set forth in this
Article XII, then this Lease shall remain in full force and effect, and the Rent
shall abate as to any portion of the Premises that is not usable for the
Permitted Use until three (3) months after the period of such untenantability or
inaccessibility to allow Tenant to restore the Alterations, as above mentioned,
and Landlord shall promptly commence to restore the Premises (other than any
Alterations and Tenant’s Property) to substantially the same condition as before
such damage occurred and shall diligently prosecute such restoration to
completion.

 

48



--------------------------------------------------------------------------------

If during the last two (2) years of the Term the Building or the Premises shall
be damaged by, or become inaccessible as a result of, fire or casualty, and if
such fire or casualty damage or inaccessibility resulting therefrom, whether to
the Premises or the Building, cannot reasonably be expected to be repaired or
restored within one hundred eighty (180) days from the date of such damage or
before the Expiration Date, whichever first occurs, and Tenant does not exercise
an option to extend the Term for an Extension Term within twenty (20) days after
the occurrence of such damage, then Landlord or Tenant shall have the right, by
giving notice to the other not later than thirty (30) days after the occurrence
of such damage, to terminate this Lease. If either Landlord or Tenant shall give
notice of termination pursuant to this Section, the Term shall expire by lapse
of time upon the date which is thirty (30) days after such notice is given and
Tenant shall vacate the Premises and surrender the same to Landlord. Upon the
termination of this Lease under the conditions provided for in this Section,
Tenant’s liability for Rent shall cease as of the date of such termination,
subject, however, to abatement thereof between the date of such casualty and the
date of such termination.

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord and Landlord does not notify Tenant in a Restoration
Notice that Landlord will restore such damage notwithstanding the cause thereof
not being covered by Landlord’s insurance, Landlord or Tenant may, at its
election, terminate the Term by notice to the other party given within thirty
(30) days after the expiration of the deadline for delivery of a Restoration
Notice. If such notice is given, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the Expiration Date hereof.

12.5 MISCELLANEOUS

In no event shall Landlord have any obligation to make any repairs or perform
any restoration work under this Article XII if prevented from doing so by reason
of any cause described in Section 8.3, including, without limitation, any
Requirements. Further, Landlord shall not be obligated to make any repairs or
perform any restoration work to any Alterations to the Premises performed by or
for the benefit of Tenant (all of which Tenant shall repair and restore).

Any disputes under this Article XII are subject to arbitration in accordance
with the procedures set forth in Article XX.

ARTICLE XIII

EMINENT DOMAIN

13.1 RIGHTS OF TERMINATION FOR TAKING

If all of the Premises, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) physically
unsuitable for the Permitted Uses, or if all reasonable access to the Premises,
shall be taken (including a temporary taking in excess of 360 days) by
condemnation or right of eminent domain or sold in lieu of condemnation, Tenant
may elect to terminate this Lease by giving notice to Landlord of such

 

49



--------------------------------------------------------------------------------

election not later than thirty (30) days after Tenant has been deprived of
possession of the Premises (or such portion) or after its access to the Premises
has been so affected, as the case may be.

Further, if (a) at least 25 percent of the Building or the Lot or (b) so much of
the Building (which may, but need not include, the Premises) or the Lot shall be
so taken, condemned or sold or shall receive any direct or consequential damage
by reason of anything done pursuant to public or quasi-public authority to the
extent that continued operation of the same would, in Landlord’s reasonable
opinion, be uneconomical, then, in either case, Landlord may elect to terminate
this Lease by giving notice to Tenant of such election not later than thirty
(30) days after the effective date of such taking. In addition, if at least 33%
of the Premises shall be so taken, then Tenant may elect to terminate this Lease
by giving notice to Landlord of such election not later than ninety (90) days
after the effective date of such taking. This Lease shall terminate on the date
that such notice is given to the other party, and the Rent shall be prorated and
adjusted as of such termination date.

Should any part of the Premises or the aforesaid access be so taken or condemned
or receive such damage and should this Lease be not terminated in accordance
with the foregoing provisions, Landlord shall promptly after the determination
of Landlord’s award on account thereof, expend so much as may be necessary of
the net amount which may be awarded to and actually received by Landlord in such
condemnation proceedings in restoring the Premises (other than any Alterations)
and such access to an architectural unit that is reasonably suitable to the uses
of Tenant permitted hereunder. Should the net amount so awarded to and actually
received by Landlord be insufficient by an amount in excess of $50,000 to cover
the cost of so restoring the Premises or the aforesaid access, in the reasonable
estimate of Landlord, Landlord may, but shall have no obligation to, supply the
amount of such insufficiency and restore the Premises to such an architectural
unit, with all reasonable diligence, or Landlord may terminate this Lease by
giving notice to Tenant within a reasonable time after Landlord has determined
the estimated cost of such restoration.

13.2 PAYMENT OF AWARD

Landlord shall have and hereby reserves and excepts, and Tenant hereby grants
and assigns to Landlord, all rights to recover for damages to the Building and
the Lot and the leasehold interest hereby created, and to compensation accrued
or hereafter to accrue by reason of such taking or damage, as aforesaid. Tenant
covenants to deliver such further assignments and assurances thereof as Landlord
may from time to time request. Nothing contained herein shall be construed to
prevent Tenant from prosecuting in any condemnation proceedings a claim for the
value of any of Tenant’s trade fixtures installed in the Premises by Tenant
entirely at Tenant’s expense and for relocation expenses; provided that such
action shall not affect the amount of compensation otherwise recoverable
hereunder by Landlord from the taking authority.

13.3 ABATEMENT OF RENT

In the event of any such taking of the Premises or the aforesaid access, if and
to the extent Tenant is deprived of possession of the Premises or deprived of
all access to the Premises, the Rent or a fair and just proportion thereof,
according to the nature and extent of the damage sustained, shall be suspended
or abated, as appropriate and equitable in the circumstances.

 

50



--------------------------------------------------------------------------------

13.4 MISCELLANEOUS

In no event shall Landlord have any obligation to make any repairs under this
Article XIII if prevented from doing so by reason of any cause beyond its
reasonable control, including, without limitation, requirements of any
applicable Requirements. Further, Landlord shall not be obligated to make any
repairs to any Alterations, the restoration of which shall be the responsibility
of Tenant promptly following Landlord’s completion of its restoration
obligations hereunder.

ARTICLE XIV

DEFAULT

14.1 TENANT’S DEFAULT

(a) If at any time any one or more of the following events (herein referred to
as a “Default” or “Default of Tenant”) shall occur:

(1) Tenant shall fail to make payment of (i) Base Rent or any recurring monthly
payment of Rent (such as Operating Costs) within five (5) Business Days after
Landlord has sent to Tenant notice of such default, or (ii) any other Rent due
under this Lease within ten (10) Business Days after Landlord has sent to Tenant
notice of such default; or

(2) Tenant shall fail to perform or observe any other covenant or provision
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or, if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence to remedy the same within said 30-day period and
diligently to prosecute such remedy to completion within not more than ninety
(90) days after notice to Tenant; or

(3) except as otherwise provided by applicable Requirements, if the estate
hereby created shall be taken on execution or by other process of law, or if
Tenant shall be judicially declared bankrupt or insolvent according to law, or
if any assignment shall be made of the property of Tenant for the benefit of
creditors, or if a receiver, guardian, conservator, trustee in involuntary
bankruptcy or other similar officer shall be appointed to take charge of all or
any substantial part of Tenant’s property by a court of competent jurisdiction
and such receiver, guardian, conservator, trustee or similar official is not
dismissed or discharged of its duties within sixty (60) days of its appointment,
or if a petition shall be filed for the reorganization of Tenant under any
provisions of law now or hereafter enacted, and such proceeding is not dismissed
within sixty (60) days after it is begun, or if Tenant shall file a petition for
such reorganization, or for arrangements under any provisions of such laws
providing a plan for a debtor to settle, satisfy, or extend the time for the
payment of debts;

 

51



--------------------------------------------------------------------------------

then, in any such case, Landlord may in addition to any remedies otherwise
available to Landlord, to the fullest extent permitted by applicable law,
immediately or at any time thereafter, and without demand (but with prior notice
to Tenant), enter into and upon the Premises or any part thereof in the name of
the whole and repossess the same as of Landlord’s former estate, and expel
Tenant and those claiming by, through or under it and remove its or their
effects (forcibly if necessary) without being deemed guilty of any manner of
trespass, and without prejudice to any remedies which might otherwise be used
for arrears of rent or preceding breach of covenant, and/or Landlord may
terminate this Lease by written notice to Tenant and this Lease shall come to an
end on the date of such notice as fully and completely as if such date were the
date herein originally fixed for the expiration of the term of this Lease and
Tenant will then quit and surrender the Premises to Landlord, but Tenant shall
remain liable as herein provided. To the extent permitted by law, Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws (including M.G.L. c.186, §11), in the event of Tenant
being evicted or dispossessed, or in the event of Landlord obtaining possession
of the Premises, by reason of the violation by Tenant of any of the covenants
and conditions of this Lease. In the event of any such termination, entry or
re-entry, Landlord shall have the right to remove and store Tenant’s property
and that of persons claiming by, through or under Tenant at the sole risk and
expense of Tenant and, if Landlord so elects, (x) to sell such property at
public auction or private sale and apply the net proceeds to the payment of all
sums due to Landlord from Tenant and pay the balance, if any, to Tenant, or
(y) to dispose of such property in any manner in which Landlord shall elect,
Tenant hereby agreeing to the fullest extent permitted by law that it shall have
no right, title or interest in any property remaining in the Premises after such
termination, entry or re-entry.

Any notice of default required to be delivered under this Section shall
(1) specify the applicable default, (2) if monetary in nature, specify the
amount required to be paid to cure such default (to the extent then
ascertainable), and (3) state on the first page of such notice in capital, bold
face letters “NOTICE OF DEFAULT.”

(b) Tenant covenants and agrees, notwithstanding any termination of this Lease
as aforesaid or any entry or re entry by Landlord, whether by summary
proceedings, termination, or otherwise, to pay and be liable for on the days
originally fixed herein for the payment thereof, amounts equal to the several
installments of Rent and other charges reserved as they would become due under
the terms of this Lease if this Lease had not been terminated or if Landlord had
not entered or re entered, as aforesaid, and whether the Premises be relet or
remain vacant, in whole or in part, or for a period less than the remainder of
the Term, or for the whole thereof; but in the event the Premises be relet by
Landlord, Tenant shall be entitled to a credit in the net amount of rent
received by Landlord in reletting, after deduction of all expenses incurred in
reletting the Premises (including, without limitation, remodeling costs,
brokerage fees, reasonable and the like), and in collecting the rent in
connection therewith. As an alternative, at the election of Landlord, Tenant
will upon such election pay to Landlord, as liquidated damages, either (i) such
a sum as at the time of such termination represents the amount of the excess, if
any, of the then present value of the total Rent and other benefits which

 

52



--------------------------------------------------------------------------------

would have accrued to Landlord under this Lease for the remainder of the Lease
Term if the lease terms had been fully complied with by Tenant over and above
the then present cash rental value of the Premises for what would be the then
unexpired Lease Term if the same remained in effect (minus any amounts
previously collected by Landlord pursuant to the first sentence of this
paragraph) using the Federal Reserve discount rate, or equivalent, plus 2% shall
be used in calculating present values or (ii) a sum equal to twelve (12) months
(or such lesser number of months as may then be remaining in the Lease Term) of
Base Rent and additional rent at the rate last payable by Tenant under this
Lease, as Landlord specifies in such election. For purposes of this Article, if
Landlord elects to require Tenant to pay damages in accordance with clause
(i) of the immediately preceding sentence, the total amount due shall be
computed by assuming that Tenant’s Operating Costs Payments would be for each
lease year and for the balance of such unexpired term, the amount thereof
respectively for the lease year in which such termination, entry or re-entry
shall occur.

(c) In case of any Default of Tenant, re-entry, entry, expiration and
dispossession by summary proceedings or otherwise, Landlord may (i) re-let the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Lease Term and may grant concessions or free rent to the extent
that Landlord considers advisable or necessary to re-let the Premises and
(ii) make such alterations, repairs and decorations in the Premises as Landlord,
in its sole judgment, considers advisable or necessary for the purpose of
reletting the Premises; and no action by Landlord in accordance with the
foregoing shall operate or be construed to release Tenant from liability
hereunder as aforesaid. It is specifically understood and agreed that Landlord
shall be entitled to take into account in connection with any reletting of the
Premises all relevant factors which would be taken into account by a
sophisticated developer in securing a replacement tenant for the Premises, such
as, but not limited to, the first class quality of the Building and the
financial responsibility of any such replacement tenant. Landlord shall in no
event be liable in any way whatsoever for failure to re-let the Premises, or, in
the event that the Premises are re-let, for failure to collect the rent under
such re-letting, and Tenant hereby waives, to the extent permitted by applicable
Requirements, any obligation Landlord may have to mitigate Tenant’s damages.
Landlord agrees to list the Premises with a broker in the event of a
termination, entry or re-entry under this Article XIV, provided that Landlord’s
obligation to list the Premises as provided herein is independent of Tenant’s
obligations under this Article XIV and shall not be construed to entitle Tenant
to set-off against any amounts payable by Tenant hereunder in the event of a
breach or alleged breach by Landlord of such obligation. In no event shall
Landlord be obligated to give priority to the re-letting of the Premises over
any other premises in the Building, if any, or any other building owned by
Landlord.

(d) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may, at any time, be entitled lawfully and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.

 

53



--------------------------------------------------------------------------------

(e) All fees, costs and expenses incurred by or on behalf of Landlord
(including, without limitation, reasonable attorneys’ fees and expenses) in
enforcing its rights hereunder or occasioned by any Default of Tenant shall be
paid by Tenant.

(f) Upon any Default of Tenant, or the expiration or termination of this Lease,
Landlord shall have the right of summary process under Massachusetts General
Laws c.239, or other applicable statutes, and such other rights to recover
possession as permitted by law. Tenant and Landlord each hereby waives any and
all rights under the laws of any state to the right, if any, to trial by jury.

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy, insolvency, or like
proceedings by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above, subject to the limitation of liability provided in
Section 17.21.

14.2 LANDLORD’S DEFAULT

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless Landlord shall have failed to perform such
obligations within thirty (30) days (or such additional time as is reasonably
required to correct any such default if such default is of such a nature that
Landlord cannot reasonably remedy the same within such thirty (30)-day period,
if Landlord commences to remedy same within such 30-day period and diligently
prosecutes such remedy to completion, but in any event not to exceed ninety
(90) days) after notice by Tenant to Landlord properly specifying wherein
Landlord has failed to perform any such obligation. Without limitation, in no
event shall Tenant have the right to terminate or cancel this Lease or to
withhold Rent or to set-off or deduct any claim or damages against Rent as a
result of any default by Landlord or breach by Landlord of its covenants or any
warranties or promises hereunder, except as otherwise expressly set forth
herein. Landlord shall pay Tenant interest at the Lease Interest Rate on any
funds due to Tenant that Landlord fails timely to pay or credit, as applicable,
to Tenant; except that Landlord shall be provided notice and a five (5) Business
Day cure period before such interest will begin to accrue.

If Landlord defaults in the observance or performance of any term or provision
of this Lease on Landlord’s part to be observed or performed with respect to
making repairs to the Premises or any portion thereof and such failure continues
for thirty (30) days after prior notice thereof to Landlord or such shorter
period, if any, as may be feasible in case of an emergency threatening life or
property (such notice to expressly state Tenant’s intention to exercise its
rights under this Section), then Tenant, to the extent such default materially
and adversely impacts Tenant’s business operations in the Premises, without
being under any obligation to do so and without thereby waiving such default,
may give to Landlord a second notice containing the following caption on the
first page thereof in bold and capitalized type: “NOTICE OF INTENT TO EXERCISE
SELF-HELP RIGHTS WITHIN FIVE (5) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS
NOTICE”, and if Landlord fails to cure such default with such five (5) business
days period, Tenant may remedy such default and perform such repair (but only to
the affected portion or portions of the Premises or on the applicable floor of
the Premises and

 

54



--------------------------------------------------------------------------------

nowhere else in the Building or any portion thereof) for the account and at the
expense of Landlord. Tenant shall give any mortgagee of which Tenant has prior
notice at least five (5) days prior written notice prior to commencing such
repair. All reasonable expenditures made by Tenant in connection therewith,
including, but not limited to, reasonable attorneys’ fees in instituting,
prosecuting or defending any action or proceeding, such sums, with interest at
the Lease Interest Rate, shall, at Landlord’s option, either be paid to Tenant
by Landlord within thirty (30) days after submission by Tenant to Landlord of a
reasonably detailed invoice therefor or credited against the next installments
of Base Rent thereafter becoming due hereunder (provided that such credits shall
not exceed in any event more than 32.5% of the Base Rent due in any one month,
with amounts due to Tenant accruing interest thereafter at the Lease Interest
Rate until Tenant is paid or reimbursed by credit in full). Notwithstanding the
immediately preceding sentence to the contrary, if there are insufficient
remaining rental obligations to offset Tenant’s refund, or if the Lease Term has
expired and Tenant has no outstanding monetary obligations to Landlord, Landlord
shall pay such amount to Tenant within thirty (30) days. Any dispute as to
whether Tenant had the right to exercise the remedies under this Section or as
to the amount Tenant claims is due to Tenant shall be resolved by arbitration in
accordance with the provisions of Article XX prior to payment or credit, as
applicable.

Any notice of default required to be delivered under this Section shall
(1) specify the applicable default, (2) if monetary in nature, specify the
amount required to be paid to cure such default (to the extent then
ascertainable), and (3) state on the first page of such notice in capital, bold
face letters “NOTICE OF DEFAULT.”

ARTICLE XV

LANDLORD’S ACCESS TO PREMISES

15.1 LANDLORD’S RIGHT OF ACCESS

Landlord and its agents, contractors, and employees shall have the right to
enter the Premises at all reasonable hours (unless such entry is reasonably
likely to adversely affect Tenant’s ability to conduct its business in any
substantial or material portion of the Premises or otherwise adversely affect
Tenant’s use or occupancy of any substantial or material portion of the
Premises, in which event such access shall occur at times other than Tenant’s
business hours, except in the event of an emergency and except for entry by
janitorial personnel) upon reasonable advance notice (except that no notice
shall be required and Landlord may enter at any time in case of emergency in
which event concurrent notice shall be provided to the extent practicable) for
the purpose of inspecting or of making repairs or alterations, to the Premises
or the Building or additions to the Building, and Landlord shall also have the
right to make access available at all reasonable hours to prospective or
existing mortgagees or purchasers of any part of the Premises or the Building,
provided, however, that in each case, Landlord shall use commercially reasonable
efforts to minimize any interference with the conduct of Tenant’s business in
the Premises. To assure access by Landlord to the Premises, Tenant shall provide
Landlord with duplicate copies of all keys used by Tenant in providing access to
the Premises. Landlord shall not store any materials in the Premises during the
performance of such work except to the extent that such storage does not
unreasonably interfere with Tenant’s business and use of the Premises. Any
confidential information obtained by Landlord or its agents during such access
shall be treated confidentially. Landlord and its agents, employees and
contractors

 

55



--------------------------------------------------------------------------------

shall use reasonable care with respect to Tenant’s personal property located in
the Premises. Notwithstanding anything to the contrary set forth herein, neither
Landlord, nor Landlord’s agents, representatives, contractors, or employees, may
enter any portion of the Premises reasonably designated from time to time by
Tenant as a security area (not to exceed 2,500 rentable square feet in the
aggregate) without being accompanied by a representative of Tenant, except in
the case of an emergency, provided that such areas are clearly labeled as such
and Landlord is given at least thirty (30) days’ prior written notice of the
location of such areas. In connection with any access, repairs, alterations, or
other entry into the Premises as permitted under this Article or otherwise,
other than in the event of an emergency, Landlord shall exercise reasonable
diligence so as to minimize the disturbance, but nothing contained herein shall
be deemed to require Landlord to perform the same on an overtime or premium pay
basis, except that, other than in the event of an emergency, Landlord, at its
expense, shall employ contractors or labor at so-called overtime or other
premium pay rates if necessary to make any such repairs or alterations to be
made by Landlord hereunder to remedy any condition that (1) results in a denial
of reasonable access to any floor of the Premises, (2) threatens the health or
safety of any occupant of the Premises, or (3) materially interferes with
Tenant’s ability to conduct its business in any substantial or material portion
of the Premises. In all other cases, at Tenant’s request, Landlord shall employ
contractors or labor at so-called overtime or other premium pay rates and incur
any other overtime costs or expenses in making any repairs, alterations,
additions, or improvements, provided Tenant shall pay to Landlord, as additional
rent, within thirty (30) days after demand, an amount equal to the difference
between (x) the overtime or other premium pay rates, including all fringe
benefits and other elements of such pay rates, and (y) the regular pay rates for
such labor, including all fringe benefits and other elements of such pay rates.
In making any repairs, alterations, additions, or improvements, Landlord shall
cause its contractors or labor to cover and secure such repair areas and
equipment in such a manner to minimize interference with Tenant’s business
operations during Business Hours.

For a period commencing eighteen (18) months prior to the expiration of the
Lease Term, Landlord may have reasonable access to the Premises at all
reasonable hours and upon reasonable advance notice for the purpose of
exhibiting the same to prospective tenants.

ARTICLE XVI

RIGHTS OF MORTGAGEES

16.1 SUBORDINATION AND ATTORNMENT

(a) This Lease and the interest of Tenant hereunder shall be superior to the
rights of any holder of a mortgage or holder of a ground lease or property that
includes the Premises, unless any such holder enters into a non-disturbance
agreement with Tenant in form and substance reasonably acceptable to Tenant and
such holder providing that Tenant shall not be disturbed in its use or occupancy
of the Premises for as long as this Lease continues in full force and effect and
shall be afforded the protection of all of its rights and benefits hereunder
(such agreement, a “SNDA”). Notwithstanding the immediately preceding sentence
to the contrary, any holder of a mortgage or holder of a ground lease of
property which includes the Premises, executed and recorded before or (if such
holder wishes to subordinate this Lease to such mortgage or ground lease)
subsequent to the date of this Lease, shall enter into a SNDA. The form attached
hereto as Exhibit SNDA is acceptable to Tenant.

 

56



--------------------------------------------------------------------------------

(b) Forthwith upon the request of Landlord, the holder of any mortgage or deed
of trust affecting the Premises, or the lessor under any ground lease affecting
the Premises, Tenant shall execute and deliver to such party an attornment
agreement providing that Tenant shall attorn to such holder or lessor in the
event of a foreclosure of such mortgage or deed of trust or transfer in lieu
thereof or a termination of such ground lease and incorporating such other terms
and conditions as such party may reasonably require, provided that such
agreement includes an agreement by such other party to recognize the rights of
Tenant under this Lease (Tenant agreeing that the form attached hereto as
Exhibit SNDA is acceptable to it).

(c) Except for the mortgage held by Webster Bank, National Association, Landlord
represents and warrants to Tenant that there is no mortgage or ground lease
affecting the Lot or Building as of the date hereof.

16.2 NOTICE TO MORTGAGEE AND GROUND LESSOR

(a) After receiving notice from any person, firm, or other entity (or from
Landlord on behalf of any such person, etc.) that it holds a mortgage which
includes the Premises as part of the mortgaged premises, or that it is the
ground lessor under a lease with Landlord as ground lessee which includes the
Premises as a part of the premises demised thereunder, no notice from Tenant to
Landlord shall be effective unless and until a copy of the same is given to such
holder or ground lessor, and the curing of any of Landlord’s defaults by such
holder or ground lessor shall be treated as performance by Landlord.
Accordingly, no act or failure to act on the part of Landlord which would
entitle Tenant under the terms of this Lease, or by law, to be relieved of
Tenant’s obligations hereunder shall have such an effect unless and until Tenant
shall have first given written notice to such holder or ground lessor, if any,
specifying the act or failure to act on the part of Landlord which could or
would give basis to Tenant’s rights and such holder or ground lessor, after
receipt of such notice, has failed or refused to correct or cure the condition
complained of within a reasonable time thereafter (but not to exceed one hundred
eighty (180) days in any event), but nothing contained in this Section 16 or
elsewhere in this Lease shall be deemed to impose any obligation on any such
holder or ground lessor to correct or cure any such condition.

16.3 ASSIGNMENT OF RENTS

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

(a) that the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder or ground lessor shall, by notice sent to Tenant,
specifically otherwise elect; and

 

57



--------------------------------------------------------------------------------

(b) that, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.

ARTICLE XVII

MISCELLANEOUS PROVISIONS

17.1 CAPTIONS

The captions throughout this Lease are for convenience or reference only and
shall in no way be held or deemed to define, limit, explain, describe, modify,
or add to the interpretation, construction, or meaning of any provision of this
Lease.

17.2 BIND AND INURE

Except as herein otherwise expressly provided, the obligations of this Lease
shall run with the land, and this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
reference herein to successors and assigns of Tenant is not intended to
constitute a consent to assignment by Tenant, but has reference only to those
instances in which Landlord may later give consent to a particular assignment as
required by the provisions of Article VII. Neither the assignment by Landlord of
its interest in this Lease as security to a lender holding a mortgage on the
Building, nor the acceptance thereof by such lender, nor the exercise by such
lender of any of its rights pursuant to said assignment shall be deemed in any
way an assumption by such lender of any of the obligations of Landlord hereunder
unless such lender shall specifically otherwise elect in writing or unless such
lender shall have completed foreclosure proceedings under said mortgage.
Whenever the Premises are owned by a trustee or trustees, the obligations of
Landlord shall be binding upon Landlord’s trust estate, but not upon any
trustee, beneficiary or shareholder of the trust individually.

17.3 NO WAIVER

The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this Lease
shall not be deemed to be a waiver of such violation or to prevent a subsequent
act, which would originally have constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of Rent or
additional rent with knowledge of the breach of any covenant of this Lease shall
not be deemed to be a waiver of such breach by Landlord unless such waiver is in
writing signed by Landlord. No consent or waiver, express or implied, by
Landlord or Tenant to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

17.4 NO ACCORD AND SATISFACTION

No acceptance by Landlord of a lesser sum than the entire Rent then due shall be
deemed to be other than on account of the earliest installment of such Rent due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as Rent or any part thereof be deemed to be an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease or at law or in equity provided.

 

58



--------------------------------------------------------------------------------

17.5 CUMULATIVE REMEDIES

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and not intended to be exclusive of any other remedies or means
of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease. In addition to the
other remedies provided in this Lease, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.
Except as otherwise set forth herein, any obligations of Tenant as set forth
herein (including, without limitation, rental and other monetary obligations,
repair obligations and obligations to indemnify Landlord) that accrued before
the expiration or earlier termination of this Lease shall survive the expiration
or earlier termination of this Lease, and Tenant shall immediately reimburse
Landlord for any expense incurred by Landlord in curing Tenant’s failure to
satisfy any such obligation (notwithstanding the fact that such cure might be
effected by Landlord following the expiration or earlier termination of this
Lease).

17.6 PARTIAL INVALIDITY

If any term or provision of this Lease or any portion thereof or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, then the remainder of this Lease and of such term or provision
and the application of this Lease and of such term and provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

17.7 LANDLORD’S RIGHT TO CURE

If Tenant shall at any time default in the performance of any obligation under
this Lease beyond applicable notice and cure periods (except in the event of an
emergency, in which case concurrent notice shall be given to the extent
practicable), Landlord shall have the right, but not the obligation, to enter
upon the Premises and/or to perform such obligation, notwithstanding the fact
that no specific provision for such substituted performance by Landlord is made
in this Lease with respect to such default. In performing any such obligations,
Landlord may make any payment of money or perform any other act. All sums so
paid by Landlord (together with interest at the Lease Interest Rate) and all
necessary incidental costs and expenses in connection with the performance of
any such act by Landlord, shall be deemed to be additional rent under this Lease
and shall be payable to Landlord within thirty (30) days of demand. Landlord may
exercise the foregoing rights without waiving any other of its rights or
releasing Tenant from any of its obligations under this Lease.

17.8 ESTOPPEL CERTIFICATES

Each party agrees on the Commencement Date and from time to time thereafter,
within not more than fifteen (15) Business Days after receipt of written request
by the other party, to

 

59



--------------------------------------------------------------------------------

execute, acknowledge and deliver to the requesting party a statement in writing,
certifying that this Lease is unmodified and in full force and effect, that the
party making such statement has no defenses, offsets or counterclaims against
its obligations to pay Rent and other charges required under this Lease and to
perform its other covenants under this Lease and that, to the best of its
knowledge, there are no uncured defaults of Landlord or Tenant under this Lease
(or, if there have been any modifications, that this Lease is in full force and
effect, as modified, and stating the modifications, and, if there are any
defenses, offsets, counterclaims or defaults, setting them forth in reasonable
detail), the dates to which the Rent and other charges have been paid, and such
other matters related to the Lease as the party requesting the same may
reasonably require. Any such statement delivered pursuant to this Section 17.8
may be relied upon by any prospective purchaser or mortgagee of the property
which includes the Premises or any prospective assignee of any such mortgagee,
as well as any prospective assignee or subtenant of Tenant. Failure of Tenant to
provide the foregoing certificate within such 15 Business Day period shall be
deemed to be a Default without regard for any other notice or cure period set
forth herein.

17.9 BROKERAGE

Each party hereto warrants and represents that it has dealt with no real estate
broker or agent other than the Brokers in connection with this transaction and
agrees to defend, indemnify and save the other party harmless from and against
any and all claims for commissions or fees arising out of this Lease which, as
to the respective parties, are inconsistent with such party’s warranties and
representations. Landlord shall be responsible for any commissions or fees owed
to the Brokers in connection with this transaction. The provisions of this
Section shall survive the termination of this Lease.

17.10 ENTIRE AGREEMENT

All negotiations, considerations, representations, and understandings between
Landlord and Tenant are incorporated herein and this Lease expressly supersedes
any proposals or other written documents relating hereto. This Lease may be
modified or altered only by written agreement between Landlord and Tenant, and
no act or omission of any employee or agent of Landlord shall alter, change, or
modify any of the provisions hereof.

17.11 SURRENDER; HOLDOVER

Upon the termination of the Lease Term, or upon any termination of Tenant’s
right to possession of the Premises, Tenant shall surrender possession of the
Premises to Landlord broom clean, free of Tenant’s Property, and otherwise in
the condition that the Premises is required to be kept under this Lease,
ordinary wear and tear, and damage from casualty to the extent that Landlord is
required to restore the same pursuant to Article XII, excepted. Tenant shall
surrender to Landlord all keys to the Premises and make known to Landlord the
combination of all combination locks, if any, which Tenant is required to leave
on the Premises. Tenant shall have no right to hold over after expiration of the
Term. Any holding over by Tenant after the expiration of the Term of this Lease
shall be treated as a daily tenancy at sufferance at a rate equal to, for the
first sixty (60) days during which Tenant holds over, one-and-one-half
(1.5) times the Base Rent, Tenant’s Operating Costs Payment, and any other
additional rent due

 

60



--------------------------------------------------------------------------------

hereunder in effect on the Expiration Date, and thereafter the greater of
(a) the then fair rental value of the Premises or (b) two (2) times the Base
Rent, Tenant’s Operating Costs Payment, and any other additional rent due
hereunder in effect on the Expiration Date. If Tenant holds over for more than
sixty (60) days, Tenant shall also pay to Landlord all consequential and/or
indirect damages (including any loss of a tenant or rental income) sustained by
Landlord by reason of any such holding over. Otherwise, such holding over shall
be on the terms and conditions set forth in this Lease as far as applicable.
Nothing in this paragraph shall be deemed to be a waiver of any of Landlord’s
rights or remedies under this Lease, at law or otherwise except as expressly set
forth herein.

17.12 COUNTERPARTS

This Lease may be executed in any number of counterparts, which together shall
constitute the Lease. Executed signature pages of this Lease transmitted by
facsimile or electronic mail shall be valid and binding as original signatures
and shall be considered an agreement of the respective parties to fully execute
and deliver originally signed copies of this Lease.

17.13 CONSTRUCTION AND GRAMMATICAL USAGE

This Lease shall be governed, construed and interpreted in accordance with the
laws of The Commonwealth of Massachusetts, and Tenant agrees to submit to the
personal jurisdiction of any court (federal or state) in said Commonwealth for
any dispute, claim or proceeding arising out of or relating to this Lease. In
construing this Lease, feminine or neuter pronouns shall be substituted for
those masculine in form and vice versa, and plural terms shall be substituted
for singular and singular for plural in any place in which the context so admits
or requires. The use of the word “including” shall mean “including, without
limitation.” If there be more than one party tenant, the covenants of Tenant
shall be the joint and several obligations of each such party and, if Tenant is
a partnership, the covenants of Tenant shall be the joint and several
obligations of each of the partners and the obligations of the firm. If any
provision of this Lease is capable of two constructions, one of which would
render the provision void and the other of which would render the provision
valid, the provision shall have the meaning that renders it valid. As used in
this Lease: (a) the word “or” is not exclusive and the word “including” is not
limiting; (b) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Lease as a whole and not to any particular Article,
Section or other subdivision; and (c) the word “Lease” means the body of this
Lease and all schedules, exhibits, and attachments hereto. Wherever a period of
time is stated in this Lease as commencing or ending on specified dates, such
period of time shall be deemed (i) inclusive of such stated commencement and
ending dates, and (ii) to commence at 12:00 A.M. Eastern Time on such stated
commencement date and to end at 11:59 P.M. Eastern Time on such stated ending
date.

17.14 WHEN LEASE BECOMES BINDING

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant.

 

61



--------------------------------------------------------------------------------

17.15 SECURITY DEPOSIT

Simultaneously with the execution and delivery of this Lease, Tenant shall
deliver to Landlord an irrevocable standby letter of credit (the “Letter of
Credit”) in the amount of the Security Deposit Amount issued in the form
attached hereto as Exhibit L/C by Silicon Valley Bank or any other bank or trust
company reasonably satisfactory to Landlord (the “Bank”). Landlord shall hold
the Letter of Credit as security (the “Security Deposit”) for the performance by
Tenant of all obligations on the part of Tenant to be kept and performed under
this Lease. The Security Deposit may not be deemed by Tenant to constitute rent
for any month. Landlord shall have the right, from time to time without
prejudice to any other remedy Landlord may have on account thereof, to draw upon
the Letter of Credit if a Default has occurred and is continuing (or as
otherwise permitted pursuant to the last sentence of this paragraph) and apply
such drawn funds to Landlord’s damages hereunder, in which event Tenant shall,
within ten (10) days of request by Landlord, restore the balance of the Letter
of Credit to the Security Deposit Amount, by issuance of a replacement Letter of
Credit. Tenant shall not have the right to call upon Landlord to apply all or
any part of the Security Deposit to cure any defaults in respect of any of the
terms, provisions, or conditions of this Lease where such default continues
beyond the expiration of any applicable notice or cure period, but such use
shall be solely in the discretion of Landlord. Tenant shall maintain the Letter
of Credit, or a substitute Letter of Credit from the Bank (or another bank
approved by Landlord and conforming to the requirements of this Section 17.15),
in accordance with the terms hereof, in full force and effect at all times
through the Term and for sixty (60) days thereafter. Notwithstanding anything to
the contrary herein, Landlord shall have no right to use or apply any portion of
the Letter of Credit unless a Default of Tenant has occurred and is continuing,
or would have occurred with the giving of notice and passage of applicable cure
periods, but transmittal of a default notice is stayed or barred by applicable
bankruptcy or other similar law, or unless Landlord is entitled to do so under
the following paragraph.

If the Letter of Credit will expire before the date that is sixty (60) days
following the Expiration Date or earlier expiration of the Term, Tenant shall
replace the Letter of Credit deposited with Landlord by providing Landlord with
a substitute Letter of Credit at least thirty (30) days prior (each such 30th
day prior being referred to herein as a “Change Date”) to the expiration date of
the then effective Letter of Credit in the Security Deposit Amount. Any failure
by Tenant to provide such a substitute Letter of Credit before any Change Date
shall entitle Landlord to draw on all funds available under the Letter of Credit
then being held by Landlord and hold the same as the Security Deposit. In such
event, Landlord may require that Tenant replace such funds with a substitute
Letter of Credit in the amount of the Security Deposit Amount by notice to
Tenant. Tenant’s failure to provide a substitute Letter of Credit within ten
(10) days after the giving of such Landlord’s notice shall be deemed a Default
under this Lease for which no further notice or grace period shall apply. Any
Letter of Credit shall be freely transferable without cost to Landlord, any such
successor or any lender holding a collateral assignment of Landlord’s interest
in the Lease. If the Bank that issued the Letter of Credit then held by Landlord
(1) is placed into receivership or conservatorship by the Federal Deposit
Insurance Corporation or any successor or similar entity, (2) fails to meet the
Minimum Rating

 

62



--------------------------------------------------------------------------------

Requirement, (3) enters into any supervisory agreement with any governmental
authority; or (4) fails to meet any capital requirements imposed by applicable
Requirements, then Landlord may require that Tenant, within thirty (30) days of
receipt of notice thereof, obtain, at Tenant’s sole cost and expense, a
substitute Letter of Credit from a different Bank satisfying the requirements of
this Lease. For the purposes of this Lease, the term “Minimum Rating
Requirement” means the short term unsecured debt obligations or commercial paper
of the Bank are rated at least A-3 by Standard & Poor’s Ratings Group, a
division of the McGraw-Hill Companies (“S&P”), or, if an S&P rating is
unavailable, P-3 by Moody’s Investors Service, Inc. (“Moody’s”), or F-3 by Fitch
IBCA, Inc. (“Fitch”) in the case of accounts in which funds are held for thirty
(30) days or less, or, in the case of Letters of Credit or accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “BBB” by S&P or, in the event an S&P
rating is unavailable, “Baa3” by Moody’s or “BBB” by Fitch.

Within sixty (60) days following the later of (i) the expiration or earlier
termination of the Term, and (ii) the date Tenant vacates the Premises in
accordance with this Lease, Landlord shall return the Security Deposit or so
much thereof as shall not have theretofore been applied in accordance with the
terms of this Section (or as may be reasonably determined by Landlord to be
necessary to cure any default of Tenant hereunder that is then continuing beyond
applicable notice, provided that if such default is cured before the expiration
of the applicable cure period, any such amounts shall promptly be returned to
Tenant). Landlord shall have no obligation to pay interest on the Letter of
Credit or any proceeds therefrom except as may be expressly required below. If
Landlord obtains possession of any proceeds from the Letter of Credit, prior to
applying the same to Tenant’s obligations in accordance with the terms of this
Section, Landlord shall hold the proceeds as a cash Security Deposit as further
described below.

If Landlord conveys Landlord’s interest under this Lease, the Letter of Credit
may be assigned by Landlord to Landlord’s grantee, and if so assigned, provided
that Landlord gives Tenant notice of the name of such grantee, and such grantee
acknowledges receipt to Tenant thereof and assumes by written instrument
delivered to Tenant Landlord’s obligations with respect to the Security Deposit
from and after the date of such assumption (whether expressly or by assumption
of the Lease, generally), Tenant agrees to look solely to such grantee for
proper application of the Letter of Credit in accordance with the terms of this
Section and the return thereof in accordance herewith. Upon such delivery,
Tenant hereby releases Landlord named herein of any and all liability with
respect to the Letter of Credit, the application of any proceeds thereof and its
return, and Tenant agrees to look solely to such grantee. This provision shall
also apply to subsequent grantees. Neither the holder of a mortgage nor the
lessor in a ground lease of property which includes the Premises shall ever be
responsible to Tenant for the return or application of Security Deposit, whether
or not it succeeds to the position of Landlord hereunder, unless the Security
Deposit shall have been received in hand by such holder or ground lessor. Tenant
acknowledges that Landlord may be required to pledge the proceeds of the Letter
of Credit to any lender holding a collateral assignment of Landlord’s interest
in the Lease and agrees to provide Landlord with such documentation as Landlord
may reasonably request, and to cooperate with Landlord as is reasonably
necessary (provided that Landlord pays any material and reasonable out of pocket
costs incurred by Tenant in connection therewith) to evidence the consent to
such pledge by the issuer of the Letter of Credit. Tenant may assign its rights
to the Security Deposit to any permitted assignee in connection with a permitted
assignment of this Lease by written notice to Landlord (whether expressly or by
inclusion within the assignment of the Lease).

 

63



--------------------------------------------------------------------------------

Any portion of the Security Deposit held in the form of cash from time to time
during the term by Landlord (the “Cash Security Deposit”) shall be subject to
the following terms. The Cash Security Deposit will be held by Landlord as
security for the performance by Tenant of all obligations on the part of Tenant
to be kept and performed under this Lease. The Cash Security Deposit may not be
deemed by Tenant to constitute rent for any month. Landlord may, to the extent
permitted by Requirements, commingle the Cash Security Deposit with other funds
of Landlord and no interest shall be payable to Tenant thereon unless and except
to the extent required by applicable Requirements. The then remaining portion of
the Cash Security Deposit shall be returned to Tenant within sixty (60) days
after expiration of the Term, provided there then exists no breach of any
undertaking of Tenant hereunder for which Tenant has received notice (and if
such breach is cured before the expiration of the applicable cure period, any
such amounts shall promptly be returned to Tenant). Tenant shall not have the
right to call upon Landlord to apply all or any part of the Cash Security
Deposit to cure any defaults in respect of any of the terms, provisions, or
conditions of this Lease where such default continues beyond the expiration of
any applicable notice or cure period, but such use shall be solely in the
discretion of Landlord. Notwithstanding anything to the contrary herein,
Landlord shall have no right to use or apply any portion of the Cash Security
Deposit unless a Default of Tenant has occurred and is continuing.

Upon any conveyance by Landlord of its interest under this Lease, the Cash
Security Deposit shall be delivered by Landlord to Landlord’s grantee. Upon any
such delivery, provided Landlord gives Tenant notice of the name of such
grantee, Tenant hereby releases Landlord herein named of any and all liability
with respect to the Cash Security Deposit, its application and return, and
Tenant agrees to look solely to such grantee or transferee. This provision shall
also apply to subsequent grantees and transferees. Neither the holder of a
mortgage nor the lessor in a ground lease of property which includes the
Premises shall ever be responsible to Tenant for the return or application of
Security Deposit, whether or not it succeeds to the position of Landlord
hereunder, unless the Security Deposit shall have been received in hand by such
holder or ground lessor.

Provided that Tenant is not then in monetary or material non-monetary default
under the Lease following applicable notice from Landlord of such default, but
without regard for any cure period, Tenant shall be entitled to reduce the
Security Deposit Amount from the amount initially set forth in Section 1.2,
above, to the sum of $1,958,441.50 on one occasion following the second
anniversary of the Rent Commencement Date by delivery of an amended or
replacement Letter of Credit to Landlord in compliance with the provisions of
this Section 17.15.

17.16 TENANT’S FINANCIAL CONDITION.

If Tenant is no longer publicly traded on a nationally recognized exchange at
any time during the term of this Lease, or Tenant’s financial information ceases
to be publicly available during the Lease Term for any reason, then, within ten
(10) days after request by Landlord from time to time but in no event on more
than two occasions in any twelve (12) month period, Tenant shall deliver to
Landlord Tenant’s financial statements (which shall be audited if available and

 

64



--------------------------------------------------------------------------------

which shall be for the latest available year and in any event for a year ended
not more than fifteen (15) months prior to Landlord’s request). Such financial
statements may be delivered by Landlord to its mortgagees and lenders and
prospective mortgagees, lenders and purchasers but shall otherwise be held in
confidence (other than disclosures required pursuant to applicable
Requirements). Tenant represents and warrants to Landlord that each such
financial statement shall be true and accurate as of the date of such statement.

17.17 ROOFTOP AND CONDUIT RIGHTS

Notwithstanding anything contained in this Lease to the contrary, Tenant shall
have the right, at no charge, but subject to Landlord’s reasonable approval of
all aspects thereof, including, without limitation, the plans and specifications
and the contractors therefor, to use the roof of the Building (other than the
areas reserved to Landlord for use by Landlord and anyone claiming by through or
under Landlord in the location indicated on Exhibit RESERVED ROOF AREA attached
hereto (the “Reserved Roof Area”)) to install, maintain, repair, replace and
operate appropriate equipment for use by occupants of the Premises (including,
without limitation, a reasonable number of microwave or satellite dishes,
antennae, and a reasonable amount of air conditioning equipment) (collectively,
the “Roof Equipment”). To the extent existing access conduits from the Roof Area
through the core areas in the Building are not sufficient to service the Roof
Equipment, Tenant may not install additional access conduits without the prior
approval of Landlord as to location and method of installation. In addition,
Tenant shall have the right, at Tenant’s sole cost and expense, to connect the
Rooftop Equipment to electrical power via such conduits. Tenant, at Tenant’s
cost, shall extend Landlord’s existing electrical service on the roof of the
Building as is necessary to serve the Roof Equipment. Tenant may use the roof
space solely for Tenant’s own use and for the concurrent use by any subtenant or
assignee of any material portion of the Premises (but not for resale purposes).
In connection therewith, Landlord shall make available to Tenant access to the
roof space for the construction, installation, maintenance, repair, operation
and use of Tenant’s Roof Equipment. Tenant shall comply with Landlord’s
reasonable instructions to preserve the roof warranty and shall be responsible
for all repairs and maintenance to the roof required as a result of Tenant’s
installation, maintenance, repair, replacement or operation of any such
equipment. Landlord reserves the right to require that Tenant, at Tenant’s
expense, utilize a contractor designated by Landlord for any penetrations of the
roof. In addition, without limiting any other provision of this Lease, the
following provisions shall be applicable to the Roof Area to the extent that the
Roof Area is utilized by Tenant:

(a) All work and installations on the roof shall be performed in accordance with
the approved plans and specifications, in a good and workerlike manner and in
compliance with all applicable legal requirements;

(b) Tenant shall repair any damage to the roof caused by Tenant’s installation
and operation of the Rooftop Equipment, except to the extent due to the
negligence or willful misconduct of Landlord or any Landlord Party;

(c) Tenant shall defend, indemnify and hold Landlord harmless from and against
all loss, cost, damage and expense including, without limitation, reasonable
attorneys’ fees, and all claims for damage or injury arising out of (i) Tenant’s
misuse of the roof (except to the extent due to the negligence or willful
misconduct of Landlord or any Landlord Party) or (ii) Tenant’s failure to comply
with the requirements of this Section 17.17;

 

65



--------------------------------------------------------------------------------

(d) Tenant shall not place a load upon the roof in excess of the design load
capacity therefor;

(e) At the expiration or earlier termination of this Lease, Tenant shall, at its
expense, remove the Roof Equipment from the roof and repair all damage caused by
such removal; and

(f) Landlord reserves the right at any time and from time to time (i) at
Landlord’s expense to relocate Tenant’s equipment and installations to other
areas on the roof in a good, workerlike and expeditious manner, in accordance
with all Requirements, and in a manner that preserves the functionality of such
equipment and installations and (ii) to require Tenant, at Landlord’s out of
pocket expense (but includable in the calculation of Operating Costs to the
extent not otherwise excluded, e.g., to the extent not a prohibited capital
replacement or improvement), to temporarily remove from the roof all of its
equipment and installations to the extent necessary to permit Landlord to
perform repairs or other necessary work on the roof. Following any such
temporary removal or relocation (to the extent possible, to other areas of the
roof), Landlord agrees to cause such repairs or other necessary work on the roof
to be completed as expeditiously as possible.

17.18 NOTICE OF LEASE

In the event this Lease or a copy thereof shall be recorded by Tenant, then such
recording shall constitute a Default by Tenant under Article XIV hereof
entitling Landlord to immediately terminate this Lease. At the request of either
Landlord or Tenant, the parties shall execute a document in recordable form
containing only such information as is necessary to constitute a Notice of Lease
under Massachusetts law. All costs of preparation and recording such notice
shall be borne by the requesting party. At the expiration or earlier termination
of this Lease, Tenant shall provide Landlord with an executed termination of the
Notice of Lease in recordable form, which obligation shall survive such
expiration or earlier termination.

17.19 NO SURRENDER

The delivery of keys to any employee of Landlord or to Landlord’s agents or
employees shall not operate as a termination of this Lease or a surrender of the
Premises.

17.20 COVENANT OF QUIET ENJOYMENT

Subject to the to the terms and conditions of this Lease and the easements and
restrictions of record applicable to the Lot listed on Exhibit ENCUMBRANCES,
Tenant shall lawfully, peaceably, and quietly have, hold, occupy, and enjoy the
Premises during the term hereof, without hindrance or ejection by Landlord or by
any persons claiming under Landlord during the Lease Term. The foregoing
covenant of quiet enjoyment is in lieu of any other covenant, express or
implied.

 

66



--------------------------------------------------------------------------------

17.21 NO PERSONAL LIABILITY

Tenant agrees to look solely to Landlord’s then-equity interest in the Building
and the Lot at the time owned, and in any sale, taking, and insurance proceeds
therefrom, for recovery of any judgment from Landlord; it being specifically
agreed that neither Landlord (whether Landlord be a manager, member, individual,
partnership, firm, corporation, limited liability company, trustee, fiduciary,
or other entity) nor any partner, member, officer, trustee, manager, fiduciary,
beneficiary, shareholder or director of Landlord, nor any trust of which any
person holding Landlord’s interest is trustee nor any successor in interest to
any of the foregoing shall ever be personally liable for any such judgment, or
for the payment of any monetary obligation to Tenant. The covenants of Landlord
contained in this Lease shall be binding upon Landlord and Landlord’s successors
only with respect to breaches occurring during Landlord’s and Landlord’s
successors’ respective periods of ownership of Landlord’s interest hereunder.

No partner, member, officer, trustee, manager, fiduciary, beneficiary,
shareholder or director of Tenant, nor any trust of which any person holding
Tenant’s interest is trustee nor any successor in interest to any of the
foregoing shall ever be personally liable for any judgment against Tenant, or
for the payment of any monetary obligation to Landlord.

Neither Landlord nor Tenant shall ever be liable for any loss of business or any
indirect or consequential damages under this Lease except as expressly set forth
in Section 17.11 hereof and that no remedy expressly provided hereunder shall be
deemed indirect or consequential. This paragraph shall not be deemed to limit or
otherwise affect either party’s right to obtain injunctive relief or specific
performance or availability of any other right or remedy which may be accorded
such party by law or the Lease.

17.22 NOTICES

Whenever, by the terms of this Lease, any bill, statement, demand, notice,
request, or other communication shall or may be given either to Landlord or to
Tenant, the same shall be in writing and shall be delivered by hand or sent by
registered or certified mail, postage prepaid or by nationally recognized
overnight courier (such as Federal Express or U.S. Postal Service Express Mail):

If intended for Landlord, addressed to at the address set forth in Section 1.2
with a copy to Dain Torpy, 745 Atlantic Avenue, 5th Floor, Boston, MA 02111,
Attention: Joseph R. Torpy, or to such other addresses as may from time to time
hereafter be designated by Landlord by like notice.

If intended for Tenant, addressed to Tenant at the address set forth in
Section 1.2, with a copy to Latham & Watkins LLP, John Hancock Tower, 20th
Floor, 200 Clarendon Street, Boston, MA 02116, Attention: John H. Chory, Esq.,
or to such other address or addresses as may from time to time hereafter be
designated by Tenant by like notice.

Any such bill, statement, demand, notice, request or other communication shall
be deemed effective upon delivery, or refusal to accept delivery, whichever
occurs first, at the address or addresses of the intended recipient, as set
forth above. Notices for either party may be given by counsel for such party. In
no event shall a post office box be acceptable for designation of a notice
address under this Lease. Default notices to Tenant and Landlord shall, in
addition, be delivered in accordance with the provisions set forth in Sections
14.1 and 14.2, respectively.

 

67



--------------------------------------------------------------------------------

17.23 ANTI-TERRORISM REPRESENTATIONS

Each party represents and warrants to the other that: (a) it is not, and shall
not during the Term of this Lease become, a person or entity with whom the other
party is restricted from doing business under the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA
Patriot Act”) and Executive Order Number 13224 on Terrorism Financing, effective
September 24, 2001 and regulations promulgated pursuant thereto, including,
without limitation, persons and entities named on the Office of Foreign Asset
Control Specially Designated Nationals and Blocked Persons List (collectively,
“Prohibited Persons”); and (b) to the best of such party’s knowledge, such party
is not currently conducting any business or engaged in any transactions or
dealings, or otherwise associated with, any Prohibited Persons; and (c) such
party will not in the future during the Term of this Lease knowingly engage in
any transactions or dealings, or be otherwise associated with, any Prohibited
Persons. The representations and warranties contained in this Section 17.23
shall be continuing in nature and survive the expiration or earlier termination
of this Lease. In connection with the foregoing, it is expressly agreed that any
breach by either party of the foregoing representations and warranties shall be
deemed a default by such party under this Lease and shall be covered by the
indemnity provisions contained herein.

17.24 CONFIDENTIALITY

Tenant agrees this Lease and the terms hereof, shall be treated as confidential
and will not be disclosed to anyone in any fashion by Tenant, except to its
affiliates, lenders, employees, attorneys, accountants, other professionals and
agents, each of whom shall agree to keep this Lease and the terms hereof
confidential, unless specifically agreed to by Landlord in writing or otherwise
to the extent required pursuant to applicable Requirements (provided that Tenant
shall consult with Landlord prior to making any disclosure of this Lease and the
terms hereof required pursuant to applicable Requirements). The provisions of
this Section 17.24 shall survive the expiration or earlier termination of this
Lease.

17.25 DUE AUTHORITY

Landlord and Tenant each warrant to the other that it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with full power and authority to execute and deliver this Lease,
that this Lease constitutes the valid and legally binding obligation of such
party, enforceable in accordance with its terms, and that the undersigned
representatives are duly authorized to execute and deliver this Lease on behalf
of such party.

17.26 COUNTERPART SIGNATURES

This Lease may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

68



--------------------------------------------------------------------------------

17.27 TENANT’S NAME

Landlord shall not use Tenant’s trademark(s) or logo(s) without Tenant’s prior
written consent in connection with any promotional or marketing materials or
otherwise knowingly (provided, however, that this Section 17.27 shall not be
deemed to prevent Landlord from using pictures of the Building in such
promotional or marketing materials, whether or not such trademark(s) or logo(s)
are visible in such pictures).

17.28 BOARD APPROVAL CONTINGENCY.

This Lease and the obligations of the parties hereto are contingent upon
Tenant’s Board of Directors approving the same at its meeting on November 20,
2014. This contingency shall be deemed satisfied and this Lease shall be fully
effective unless Tenant notifies Landlord in writing delivered no later than 5PM
(Eastern) on November 21, 2014 that Tenant’s Board of Directors has not approved
the Lease (it being agreed that notice may be delivered to Landlord’s Boston
address only for purposes of this Section 17.28). In the event Tenant so
notifies Landlord in strict accordance with the foregoing that Tenant’s Board of
Directors has not approved this Lease, then this Lease shall be of no further
force and effect.

17.29 REIMBURSEMENT OF OUT-OF-POCKET COSTS

Whenever this Lease shall provide that Landlord or Tenant shall pay the
out-of-pocket costs of the other party, such out-of-pocket costs shall be
commercially reasonable where specified as such and (a) whenever a party
requests reimbursement for its out-of-pocket costs, such party shall deliver to
the requesting party bills, receipts, invoices or other documentation reasonably
evidencing such costs, and (b) if such documentation is not so delivered with
five (5) days after request thereof, the time periods set forth herein with
respect to any such payments shall be tolled until five (5) days after delivery
to the requesting party of such documentation. Subject to the provisions of this
Section 17.29, any additional rent for which no time period is expressly
provided in this Lease for the payment thereof, shall be due and payable within
thirty (30) days after demand from Landlord.

17.30 MODIFICATIONS

Any modification or amendment of this Lease shall be in writing and shall be
executed by the party to be charged.

17.31 LANDLORD’S REPRESENTATIONS AND WARRANTIES

Landlord represents and warrants to Tenant that (a) as of the date hereof, there
is no condemnation of any part of the Building currently pending, nor has
Landlord received notice that any such condemnation is threatened, and (b) as of
the date hereof, there are no special assessments presently pending by
governmental authorities, nor has Landlord received notice that any assessment
is pending.

 

69



--------------------------------------------------------------------------------

ARTICLE XVIII

RIGHT OF FIRST OFFER TO PURCHASE

18.1 RIGHT OF FIRST OFFER TO PURCHASE

The first time during the Lease Term Landlord intends to transfer its Ownership
Interest In The Building (as defined below) to a third party that is not a
transaction otherwise exempt from this Article XVIII as described below,
Landlord shall give notice of such intention to Tenant (“Landlord’s Offer
Notice”). Tenant shall have a period of thirty (30) days following Tenant’s
receipt of Landlord’s Offer Notice (the “Negotiation Period”) to negotiate in
good faith with Landlord for the purchase of the Ownership Interest In The
Building; provided, however, in no event shall Landlord be required to accept
any terms and conditions proposed by Tenant (Tenant’s rights under this Article
XVIII being collectively referred to herein as Tenant’s “First Offer Right”). In
the event Tenant indicates a desire to purchase Landlord’s Ownership Interest In
The Building prior to the expiration of the Negotiation Period, Landlord and
Tenant shall negotiate in good faith to reach agreement on a mutually acceptable
purchase price and purchase and sale agreement by the end of the Negotiation
Period, it being understood, however, that neither party shall have any
obligation whatsoever to accept the terms and conditions proposed by the other
during such negotiations or to enter into a purchase and sale agreement for the
Ownership Interest In The Building on terms not acceptable to such party in its
sole and absolute discretion. If the parties agree on terms and conditions
within the Negotiation Period, Landlord and Tenant shall deliver to each other
an executed copy of the purchase agreement agreed to by the parties during the
Negotiation Period (the “Purchase Agreement”). The parties agree that the
Purchase Agreement shall provide for a closing date that is not more than thirty
(30) days after the end of the Negotiation Period. A “transfer” for the purposes
of this Section 18.1 includes a sale, ground lease or any other conveyance or
transfer by the Persons having an Ownership Interest In The Building. Landlord
shall not, in bad faith, structure any transfer in a manner intended to evade
the application of this Section 18.1 (e.g. by accomplishing the transfer of an
Ownership Interest In The Building in a series of related transfers). In the
event Tenant the parties execute a Purchase Agreement, the Ownership Interest In
The Building shall be sold to Tenant in its then existing “AS IS, WHERE IS”
condition, without representation or warranty by Landlord other than as to
authority, OFAC, no notices of violation of Requirements, and no litigation
relating to the Premises or Seller’s ability to complete such sale.

If the parties are unable to agree upon a Purchase Agreement during the
Negotiation Period, or if Tenant shall fail to deliver a copy of the Purchase
Agreement signed by Tenant by the end of the Negotiation Period, or if Tenant
shall expressly waive in writing its First Offer Right hereunder, the provisions
of this Article XVIII shall terminate and thereafter be null and void. If Tenant
determines after receipt of Landlord’s First Offer Notice that it does not
desire to purchase the Ownership Interest in the Building, Tenant shall promptly
notify Landlord.

If Landlord shall record an affidavit in the Suffolk County Registry of Deeds
stating that: (i) Landlord has sent Landlord’s Offer Notice to Tenant in
accordance with the requirements of this Article XVIII, and (ii) either that
parties were unable to agree upon a Purchase Agreement during the Negotiation
Period, or Tenant failed to deliver a copy of the Purchase Agreement signed by
Tenant by the end of the Negotiation Period, or Tenant waived in writing its
First Offer Right hereunder, then such affidavit shall be conclusive as to
(A) compliance of Landlord with the requirements of this Article XVIII; and
(B) termination of Tenant’s rights under this ARTICLE XVIII, and any other party
shall be entitled to rely on the same.

 

70



--------------------------------------------------------------------------------

As used in this XVIII, the following terms shall have the following meanings:

(a) “Ownership Interest In The Building” means ownership interests representing
100% of the direct or indirect ownership of the Building including, without
limitation, the direct or indirect ownership interest in the Building held by
any Person that holds title to the Building (“Title Holder”). A transfer of
interest in any Person above the Title Holder shall not be deemed a transfer of
the Ownership Interest In The Building. A ground lease of the Lot shall
constitute a transfer of an Ownership Interest In The Building if such transfer,
had it been of an interest in the Building, would have resulted in a transfer of
100% of the direct or indirect ownership of the Building.

(b) “Person” means any natural person or legal entity.

Tenant’s rights pursuant to this Article XVIII shall be limited to only the
Tenant originally named hereunder and its Successor Entities, and such rights
shall not be otherwise transferable. In addition, this Article XVIII shall not
be available while a Default by Tenant is continuing hereunder and shall expire
on the first to occur of the date that is twelve (12) months prior to the
expiration of the Lease Term, as the same may be extended, or the date that
Tenant first subleases, in the aggregate, at least 25% of the Premises for the
remainder of the Term. Tenant’s rights pursuant to this Article XVIII shall be a
one-time right only and if Tenant does not purchase the Building after receipt
of the first Landlord’s Offer Notice, Tenant shall have no further right to
purchase the Building and this Article XVIII shall terminate and be of no
further force and effect. Nothing in this Article shall be construed to grant to
Tenant any rights or interest in any real property, and any claims by Tenant
alleging a failure of Landlord to comply herewith shall be limited to claims for
monetary damages or any other available equitable remedy, including an action
for restraint by injunction. The prevailing party in any such action pursuant to
the immediately preceding sentence shall be entitled to claim and collect all of
its reasonable costs and expenses (including attorneys’ fees, arbitration fees,
witness fees and court reporter costs) incurred in connection with such action.
In the event that Landlord prevails in any such action, Tenant shall indemnify,
defend and hold harmless Landlord for any loss, cost, damage or injury that
Landlord suffers on account of the delay caused by such proceeding, including
without limitation any lost tenant leases for space in the Building or change in
market conditions directly affecting a lease for tenant space in the Building.
Tenant may not assert and hereby waives any rights in any real property, nor may
Tenant file any lis pendens or similar notice with respect thereto.

In no event shall the provisions of this Article XVIII apply to:

(1) an exercise of a power of sale or other means of foreclosure by a bona fide
mortgagee or the acceptance of a deed in lieu of foreclosure by such mortgagee
or its nominee.

(2) any sale/leaseback transaction made in connection with a bona fide
financing, provided that the seller/lessee under any such transaction shall be
bound by the provisions of this Article XVIII at such time, if any, as such
seller/lessee reacquires title to the Building

 

71



--------------------------------------------------------------------------------

(3) any sale or transfer of the Building (including by ground lease) to a
partnership, corporation, limited liability company, trust or other entity that
is under control by, common control with, or controls Landlord or any direct or
indirect owner of Landlord, but any such transferee shall hold title subject to
Tenant’s rights under this Article XVIII; or

(4) any transfer in the nature of a financing transaction with a financial
institution that is made for a bona fide business purpose (i.e., other than in
order to allow a transfer of the Building in avoidance of Tenant’s rights under
this Article XVIII), including without limitation the granting of, or
foreclosure or deed-in-lieu of foreclosure, under a mortgage.

Time is of the essence with respect to the matters set forth in this Article
XVIII. Upon (x) any sale of the Building, or (y) the exercise of a power of sale
or other means of foreclosure by a bona fide mortgagee or the acceptance of a
deed in lieu of foreclosure by such mortgagee or its nominee pursuant to clause
(1), above, this Article XVIII shall be of no further force and effect. Upon
such sale, Landlord shall be released from any and all claims arising under the
Lease.

Any Landlord’s Offer Notice and information obtained by Tenant in connection
therewith, and any information regarding a sale of the Building, provided to
Tenant by Landlord pursuant to this Article XVIII shall be held confidential by
Tenant and not disclosed to any third party except as required by law or in
connection with any dispute between Landlord and Tenant regarding this Article
XVIII and for disclosures to Tenant’s attorneys and third-party consultants to
the extent such attorneys and consultants are reasonably required for Tenant to
evaluate such information and, in each case, provided that such attorneys and
consultants are made subject to the provisions of this paragraph. Any such
information shall be returned by Tenant to Landlord in the event that Tenant’s
rights under this Article XVIII terminate in accordance with the terms hereof.
Nothing in this Article XVIII shall obligate Landlord to transfer its Ownership
Interest In The Building or offer to do the same at any time during the term of
this Lease, except as expressly set forth in this Article XVIII.

ARTICLE XIX

INTENTIONALLY OMITTED

ARTICLE XX

ARBITRATION

20.1 Whenever (A) (1) Tenant shall be in default of any of the terms,
provisions, or conditions of this Lease on Tenant’s part to be performed beyond
the expiration of any applicable notice or grace period provided for herein,
(2) Tenant disputes the existence of such default in good faith, and (3) such
default would prevent Tenant from exercising any option or right to extend or
renew the original term of this Lease, or (B) this Lease expressly provides that
a matter shall be determined by arbitration, such dispute under this Lease may
be submitted to arbitration by either party under the then prevailing rules of
the American Arbitration Association (“AAA”) before a single arbitrator under
the Expedited Procedures provisions of the Commercial Arbitration Rules of the
AAA (the “AAA Rules”).

 

72



--------------------------------------------------------------------------------

20.2 The arbitrator conducting any arbitration shall be bound by the provisions
of this Lease and shall not have the power to add to, subtract from, or
otherwise modify such provisions. Landlord and Tenant shall sign all documents
and do all other things reasonably necessary to submit any such matter to
arbitration and waive any and all rights they or either of them may at any time
have to revoke their agreement hereunder to submit to arbitration and to abide
by the decision rendered thereunder, which shall be binding and conclusive on
the parties and shall constitute an “award” by the arbitrator within the meaning
of the AAA Rules and applicable law. Judgment may be had on the decision and
award of the arbitrators so rendered in any court of competent jurisdiction.
Each arbitrator shall be a qualified, disinterested and impartial person who
shall have had at least ten (10) years’ experience in Boston in an occupation
connected with the matter of the dispute. Landlord and Tenant may each appear
and be represented by counsel before such arbitrator and submit such data and
memoranda in support of their respective positions in the matter in dispute as
may be reasonably necessary or appropriate under the circumstances. Each party
hereunder shall pay its own costs, fees and expenses (including, without
limitation, counsel, experts and presentation of proof) in connection with any
arbitration or other action or proceeding brought under this Article XX, and the
expenses and fees of the arbitrator selected shall be shared equally by Landlord
and Tenant. Notwithstanding any contrary provisions hereof, the arbitrator may
award damage costs, reasonable attorneys’ fees and interest. If (i) the
arbitrator shall award judgment solely to either party (the “Prevailing Party”),
and (ii) the other party (the “Non-Prevailing Party”) shall not comply with the
terms of such judgment, and (iii) the Prevailing Party shall commence an action
to enforce the judgment, and (iv) the Prevailing Party is successful in such
action, then the Non- Prevailing Party shall pay the Prevailing Party’s
out-of-pocket expenses and reasonable attorneys’ fees in connection with the
enforcement of the arbitrators’ judgment.

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES FOLLOW]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this instrument under seal
as of the date first set forth in Section 1.2, above.

 

LANDLORD: DWF III SYNERGY, LLC, a Delaware limited liability company By:    
Synergy Seaport LLC Its Manager By:   Synergy Development, LLC Its Manager

By:

 

 

Name:     David Greaney

Title:     Manager TENANT: LOGMEIN, INC., a Delaware corporation

By:

 

 

Name:  

 

 

Title:    

  President/Vice President

By:

 

 

Name:  

 

 

Title:    

  Treasurer/Assistant Treasurer

 

74



--------------------------------------------------------------------------------

EXHIBIT DEFINITIONS

DEFINITIONS

 

AAA

     83   

AAA Rules

     83   

ADA

     24   

Additional Time

     56   

Agreed Tenant Delay

     5   

Allowance

     7   

Alterations

     29   

Approvals

     24   

Approved Building Trades Department Contractor or Subcontractor

     32   

Bank

     70   

Base Building Work

     1   

BBW Plans and Specifications

     1   

Cables

     32   

Cash Security Deposit

     72   

Change Date

     71   

Commencement Date

     1   

Commencement Letter

     4   

Construction Documents

     6   

control

     41   

Cut-Off Date

     8   

Default

     58   

Default of Tenant

     58   

Designated Arbitrator

     13   

Direct Costs

     7   

Eligible Costs

     7   

Estimated Completion Date

     55   

Estimated Operating Costs Payment

     15   

Estimated Operating Costs Statement

     15   

examiner

     22   

Excess Tenant Improvements

     7   

Expiration Date

     2   

Extension Notice

     8   

Extension Term

     8   

Fair Market Rent

     8   

FF&E Work

     10   

Fire Stairs

     6   

First Offer Right

     78   

Fitch

     71   

GAAP

     17   

Hazardous Materials

     28   

indemnified party

     50   

indemnifying party

     50   

Landlord

     1   

 

1



--------------------------------------------------------------------------------

Landlord Delay

     12   

Landlord Party

     49   

Landlord’s Change Estimate Notice

     4   

Landlord’s Offer Notice

     78   

Landlord’s Work

     6   

Lease Interest Rate

     10   

Lease Term

     9   

lease year

     16   

Letter of Credit

     70   

Material Service Interruption

     48   

Minimum Rating Requirement

     71   

Minor Sublease

     42   

Moody’s

     71   

Negotiation Period

     78   

Non-Prevailing Party

     84, 14   

Occupancy Documentation

     1   

Operating Costs

     16   

Operating Costs Payment

     14   

Operation

     16   

Ownership Interest In The Building

     79   

partial damage

     54   

Permitted Alterations

     29   

Person

     79   

Prevailing Party

     84, 14   

Prohibited Persons

     77   

Prohibited Tenant

     39   

Prohibited Uses

     3   

Property

     16   

Punch List Items

     1   

Purchase Agreement

     79   

Qualified Arbitrator

     13   

qualified broker

     8   

Related Corporation

     41   

Rent

     9   

Reserved Roof Area

     73   

Restoration Notice

     55   

Roof Equipment

     73   

Rules and Regulations

     23   

S&P

     71   

Schematic Plans

     6   

Security Agreement

     42   

Security Deposit

     70   

Service Interruption

     48   

Service Interruption Notice

     48   

SNDA

     64   

Soft Costs

     7   

 

2



--------------------------------------------------------------------------------

Specialty Alterations

     35   

Substantial Completion

     1   

substantial damage

     54   

Substantially Complete

     1   

Successor Entity

     41   

Target Commencement Date

     7   

Taxes

     11   

Tenant

     1   

Tenant Delay

     2   

Tenant Improvements

     6   

Tenant Improvements Change Order

     7   

Tenant Improvements Reconciliation Statement

     8   

Tenant Partner

     41   

Tenant Party

     49   

Tenant Requested Change

     4   

Tenant Submission Deadlines

     6   

Tenant’s Property

     32   

Term

     9   

Title Holder

     79   

transfers

     36   

Two-Broker Period

     8   

USA Patriot Act

     77   

Work

     32   

Year-End Operating Costs Statement

     15   

 

3



--------------------------------------------------------------------------------

EXHIBIT FP

PREMISES

 

LOGO [g845471gbp84.jpg]

 



--------------------------------------------------------------------------------

LOGO [g845471glfp85.jpg]

 

 

2



--------------------------------------------------------------------------------

LOGO [g845471gmp86.jpg]

 

 

3



--------------------------------------------------------------------------------

LOGO [g845471gffp87.jpg]

 

 

4



--------------------------------------------------------------------------------

LOGO [g845471gtfp88.jpg]

 

 

5



--------------------------------------------------------------------------------

LOGO [g845471gff989.jpg]

 

 

6



--------------------------------------------------------------------------------

EXHIBIT WORK LETTER

I. Base Building Work and Completion of Landlord’s Work.

(A) Landlord, at its sole cost and expense except as expressly set forth herein,
is in the process of undertaking and shall undertake, certain Building
renovations (collectively, “Base Building Work”) in accordance with the plans
and specifications attached hereto as Attachment 1 (as they may be modified
pursuant to this Section I.A, the “BBW Plans and Specifications”). Tenant shall
not be responsible for costs to change Landlord’s Work to the extent
necessitated by the BBW Plans and Specifications being inconsistent with
conditions such as existed on the Premises at the time the BBW Plans and
Specifications were prepared. The Base Building Work is to be constructed in a
good and workerlike manner, free of liens, asbestos, asbestos-containing
materials, and any other toxic or hazardous substances or materials other than
materials customarily found in construction materials in the construction of
similar projects in the downtown Boston area and other than as disclosed on
Exhibit EXISTING CONDITIONS, in accordance with the BBW Plans and Specifications
and otherwise in compliance with all applicable Requirements (including without
limitation Article 37 of the Boston Zoning Code), by Landlord’s contractor,
Commodore Builders, or another contractor reasonably selected by Landlord (the
“Contractor”). Notwithstanding anything to the contrary set forth in the Lease,
Landlord is responsible, at Landlord’s sole cost and expense, for causing the
discharge of any mechanic’s or other liens arising from the Landlord’s Work (as
defined below) provided Tenant pays all amounts due hereunder. Landlord shall
use diligent efforts to Substantially Complete the Landlord’s Work (as defined
below) on or before the Target Commencement Date. The Base Building Work and the
Tenant Improvements are collectively referred to as the “Landlord’s Work”.
“Substantial Completion” and “Substantially Complete” shall mean, that (i) all
of Landlord’s Work has been completed in accordance with (A) the provisions of
this Lease applicable thereto, (B) with respect to the Base Building Work, the
BBW Plans and Specifications as the same may have changed in accordance with any
applicable Tenant Requested Change and this Exhibit WORK LETTER, and, with
respect to the Tenant Improvements (as defined below), in compliance with the
Construction Documents in all material respects as the same may have changed in
accordance with any applicable Tenant Improvements Change Order and this Exhibit
WORK LETTER, and (C) all applicable Requirements, except for details or
adjustments of a typical punch-list nature in similar projects (the “Punch List
Items”) as would not interfere with Tenant’s use and occupancy of the Premises
for the intended use other than de minimis interference consistent with the
nature of completing Punch List Items, (ii) Landlord shall have delivered to
Tenant architects’ certificates certifying the Substantial Completion of
Landlord’s Work and (iii) all applicable governmental approvals necessary for
Tenant’s occupancy of the Premises (the “Occupancy Documentation”) have been
issued with respect to Landlord’s Work (including a certificate of occupancy,
which may be temporary or permanent, to the extent available in light of the
completion status of the FF&E Work). Following Substantial Completion, if a
temporary certificate of occupancy has been issued with respect to all or any
portion of the Landlord’s Work, Landlord shall use diligent efforts to obtain a
permanent certificate of occupancy from the City of Boston for the Landlord’s
Work or the applicable portion thereof (to the extent available in light of the
completion status of the FF&E Work) as soon as is reasonably practicable
thereafter.

 

1



--------------------------------------------------------------------------------

The “Commencement Date” shall mean the date that is the later to occur of
(a) November 1, 2015, and (b) the date the entirety of Landlord’s Work is
Substantially Complete. Landlord shall provide Tenant with at least ten
(10) days’ prior notice of Landlord’s good faith estimate of the actual date of
Substantial Completion and shall cooperate with Tenant to keep Tenant reasonably
informed of the progress of the Landlord’s Work from time to time. Landlord may
modify the BBW Plans and Specifications from time to time provided that Landlord
delivers copies of any such modifications to Tenant, and so long as Base
Building Work remains consistent with the design standards of the initial BBW
Plans and Specifications and does not materially affect the cost or design of
the Tenant Improvements. If requested by Landlord in writing, Tenant shall,
within ten (10) Business Days following submission of any such modified BBW
Plans and Specifications to Tenant by Landlord, confirm in writing whether any
such modifications violate the provisions of the immediately preceding sentence.
Landlord shall consult with Tenant from time to time, no less often than
monthly, regarding the progress and scheduling of Landlord’s Work (Landlord’s
request for Tenant’s attendance at monthly construction meetings shall be deemed
compliance with the foregoing consultation requirement, regardless of whether a
representative of Tenant attends such meetings).

Upon the Substantial Completion of the Landlord’s Work, Landlord shall notify
Tenant, and within fifteen (15) days after the Substantial Completion of the
Landlord’s Work, Landlord and Tenant shall conduct a joint inspection of the
Premises for the purpose of preparing a list of the Punch List Items. Landlord
shall use reasonable efforts (without being obligated to employ overtime labor
or to incur any extraordinary expenses in connection therewith, and subject to
extension due to Tenant Delays or any of the causes or reasons set forth in
Section 8.3) (1) to complete such Punch List Items within thirty (30) days after
the finalization of the list of Punch List Items (except for any Punch List
Items that, with the exercise of reasonable due diligence, require additional
time to perform or lead time to obtain), and (2) to perform such Punch List
Items in a manner that minimizes any interference with Tenant’s use and
occupancy of the Premises (it being agreed that Landlord shall not perform such
Punch List Items in a manner that causes any material interference with Tenant’s
use and occupancy of the Premises). If Landlord fails to complete the Punch List
Items within sixty (60) days after Landlord’s receipt of Tenant’s notice, and
such failure continues for an additional five (5) Business Days after additional
notice thereof to Landlord (such notice to state expressly Tenant’s intention to
exercise its rights under this paragraph), both such periods subject to any
Tenant Delay or the causes listed in Section 8.3 of the Lease, Tenant may
complete the applicable Punch List Items for the account and at the expense of
Landlord. All reasonable out-of-pocket expenditures made by Tenant in connection
therewith shall, at Landlord’s option, either be paid to Tenant by Landlord
within thirty (30) days after submission by Tenant to Landlord of a reasonably
detailed invoice therefor or credited against the next installment of Base Rent
thereafter becoming due hereunder.

Landlord shall cause its general contractor or contractors performing the
Landlord’s Work to warrant that Landlord’s Work shall be free of defects in
workmanship and materials for a period of one year following Substantial
Completion and, upon notice from Tenant given promptly after identification of
such defect and given no later than five (5) Business Days prior to the
expiration of such period, shall remedy or shall cause the general contractor(s)
to remedy any such defects; provided, however, that the foregoing warranty shall
not be construed or interpreted as exculpating Landlord from any of its
maintenance, repair and replacement obligations set forth elsewhere in this
Lease.

 

2



--------------------------------------------------------------------------------

(B) If Landlord shall be delayed in Substantially Completing the Landlord’s Work
or any portion thereof or in completing any other element of Landlord’s Work
required hereunder as a result of the occurrence of any of the following (a
“Tenant Delay”):

(i) Any request by Tenant that Landlord delay the completion of any component of
Landlord’s Work;

(ii) Any delay resulting from Tenant’s interference with the Substantial
Completion of Landlord’s Work (provided that Landlord promptly notifies Tenant
of any factor that it believes is resulting or will result in a Tenant Delay
under this clause (ii) and takes reasonable steps to limit the effect of such
factor);

(iii) Any delay resulting from the failure of Tenant to make any submission or
to respond to any submission to Tenant from Landlord on or before the deadline
for such submission or response as set forth in the Lease or this Exhibit;

(iv) Any delay resulting from Landlord’s inability to obtain permits for the
Tenant Improvements on account of the design of the Tenant Improvements and/or
the inability of Landlord to obtain Occupancy Documentation for the Premises or
Building by reason of the failure of the Construction Documents for the Tenant
Improvements to comply with applicable Requirements; provided that Landlord
shall notify Tenant within ten (10) Business Days following review of the
applicable plans if Landlord anticipates that the design of the Tenant
Improvements will cause a delay resulting from inability to obtain permits (but
the failure of Landlord to anticipate such delay shall not relieve Tenant from
any claim of Tenant Delay actually caused by the design of the Tenant
Improvements) and Landlord shall notify Tenant if Landlord becomes aware that
the Construction Documents for the Tenant Improvements fail to comply with
applicable Requirements;

(v) Any delay resulting from a Tenant Requested Change or Tenant Improvements
Change Order (each as defined below); or

(vi) Any other delay resulting from the acts or omissions (where a duty to act
existed) of Tenant, its agents, employees or independent contractors, including
any delay arising out of the FF&E Work (provided that Landlord promptly notifies
Tenant of any factor that it believes is resulting or will result in a Tenant
Delay under this clause (vi) and takes reasonable steps to limit the effect of
such factor);

then, for purposes of determining the Commencement Date, the date of Substantial
Completion shall be deemed to be the day that all of the Landlord’s Work would
have been Substantially Completed absent any such Tenant Delay. Landlord shall
notify Tenant of any alleged Tenant Delay pursuant to clauses (ii) or (vi),
above, in writing, within five (5) Business Days following the occurrence
thereof. Tenant shall reimburse Landlord for any increase in the actual
out-of-pocket costs of the Landlord’s Work or other work being constructed by
Landlord in the Building, resulting from a Tenant Delay within thirty (30) days
after billing.

The Target Commencement Date shall be extended by one day for each day of Tenant
Delay. In connection therewith, Landlord and Tenant have agreed to determine the
length of any Tenant Delay as follows (in all events after deducting Landlord
Delay as provided under Section

 

3



--------------------------------------------------------------------------------

II of this Exhibit WORK LETTER, below): (i) in the event of any “Agreed Tenant
Delay” referenced in this Work Letter, the length of such delay shall be as
agreed upon in writing by the parties at the time such delay arises, and
(ii) with respect to any other Tenant Delay, Landlord shall notify Tenant in
writing of the claimed length of such Tenant Delay and Tenant may elect by
written notice delivered to Landlord within ten (10) Business Days thereafter to
dispute the claimed Tenant Delay in accordance with Section III below. Unless
such estimate is disputed by written notice delivered within such ten
(10) Business Day period, the claimed Tenant Delay shall be deemed to be a
period no less than that set forth in Landlord’s notice.

(C) Landlord shall coordinate the schedules for performance of the Base Building
Work and the Tenant Improvements. Landlord’s failure to Substantially Complete
Landlord’s Work on or before the Target Commencement Date, or to substantially
complete any element of the Landlord’s Work by any particular time, shall not
give rise to any liability of Landlord hereunder, shall not constitute
Landlord’s default, and shall not affect the validity of this Lease, except as
expressly provided in this subparagraph C. In the event Landlord is unable to
Substantially Complete the Landlord’s Work on or before the date that is sixty
(60) days following the Target Commencement Date, time being of the essence with
respect to such date but as such date may be extended for the causes or reasons
set forth in Section 8.3 of the Lease or Tenant Delay (the “Outside Completion
Date”), then Tenant’s obligation to pay Base Rent shall be abated one
(1) additional day for each day during the period beginning on the Outside
Completion Date and ending on the earlier of (i) the date Landlord’s Work is
Substantially Complete or (ii) the day prior to the date such abatement
increases in accordance with the following paragraph.

If the Landlord’s Work is not Substantially Complete on or before the date that
is sixty (60) days following the Outside Completion Date, for which date time is
of the essence but as such date may be extended for the causes or reasons set
forth in Section 8.3 of the Lease or as a result of Tenant Delay, then Tenant’s
obligation to pay Base Rent shall thereafter be abated two (2) additional days
for each day thereafter until the date Landlord’s Work is Substantially
Complete.

(D) Promptly after the determination of the Substantial Completion of the
Landlord’s Work, Landlord and Tenant shall enter into one or more letter
agreements (any such letter agreement, a “Commencement Letter”) in form attached
as EXHIBIT COMMENCEMENT DATE LETTER. Tenant shall execute any such Commencement
Letter and return same to Landlord within fifteen (15) days after Tenant’s
receipt thereof from Landlord; provided, however, that the failure of any party
to deliver a Commencement Letter shall have no bearing on the Commencement Date
or any other dates that are determined from the Commencement Date.

(E) Tenant may, no later than November 21, 2014, from time to time request
reasonable interior changes to the restrooms, elevator lobbies and main lobby
finishes only (any such change, a “Tenant Requested Change”) in the Base
Building Work to accommodate Tenant’s interior space design or system
requirements, subject to the following: in the event that Tenant proposes any
changes to the Base Building Work pursuant to the foregoing, Landlord shall,
within ten (10) Business Days of receipt of a Tenant Requested Change, provide
Tenant with (x) Landlord’s architectural and engineering design proposals (to be
prepared by Landlord’s

 

4



--------------------------------------------------------------------------------

consultants at Tenant’s expense on a time and materials basis (the “Tenant
Change Processing Expense”)) and (y) order of magnitude conceptual pricing
setting for in reasonable detail the estimate of the out-of-pocket additional
costs and the amount of Tenant Delay to be incurred to implement the Tenant
Requested Change (“Landlord’s Change Estimate Notice”). Tenant shall, within
five (5) Business Days of receiving Landlord’s Change Estimate Notice, either
withdraw the Tenant Requested Change or authorize Landlord to proceed with the
preparation of revised plans for the Base Building Work reflecting such change
at Tenant’s expense to be paid to Landlord as additional rent, and shall pay the
Tenant Change Processing Expense in any event. Tenant’s failure to timely reply
to Landlord’s Change Estimate Notice shall be deemed to be a withdrawal of
Tenant’s request for such change, but Tenant shall remain responsible for the
Tenant Change Processing Expense. To the extent a Tenant Requested Change will
result in a net reduction in the cost of the Base Building Work pursuant to
Landlord’s contract for the same, the amount of such net reduction (as stated in
Landlord’s Change Estimate Notice) with respect to such Tenant Requested Change
shall be added to the Allowance (as defined below). In connection with a Tenant
Requested Change resulting in a net reduction in the cost of the Base Building
Work, Landlord shall include its good faith estimate of the amount of the net
reduction in the cost of the Base Building Work as a result of such Tenant
Requested Change in the Landlord Change Estimate Notice.

Landlord shall make such Tenant Requested Change provided that (i) within five
(5) Business Days after Tenant’s acceptance of Landlord’s Change Estimate
Notice, Tenant shall pay to Landlord, as additional rent, one hundred percent
(100%) of the increased costs as the same are specified in Landlord’s Change
Estimate Notice, and within thirty (30) days after Landlord or Landlord’s
consultants have certified to Tenant that the Tenant Requested Change is
substantially complete, Tenant shall pay to Landlord, as additional rent, the
balance of the increased costs, (ii) the change is consistent with the
governmental approvals and permits authorizing the performance of the Landlord’s
Work, (iii) the change is consistent with first quality design standards for
office space and does not have a material adverse effect on the value of the
Building or Property, (iv) Tenant authorizes Landlord to make such change
pursuant to the immediately preceding paragraph, (v) Tenant agrees in writing
that such change constitutes a Tenant Delay and Landlord and Tenant agree in
writing to the amount of such Tenant Delay (any such Tenant Delay, an “Agreed
Tenant Delay”) (and in any event that such changes in the aggregate do not
result in more than thirty (30) days of delay in the Substantial Completion of
the Landlord’s Work, or cause Landlord to miss any deadline set forth in
Landlord’s construction loan, in each case as determined by Landlord in its
reasonable discretion); (vi) such change does not materially and adversely
affect the Building systems or structural elements of the Building or the
completion and occupancy of any portion of the Building other than the Premises.
Upon the written request of Tenant, Landlord shall use commercially reasonable
efforts to cause the applicable contractor to quote the cost for any Tenant
Requested Change on a lump sum or a guaranteed maximum price basis in the
issuance of a change order therefor. If Tenant timely notifies Landlord that
Tenant authorizes Landlord to make the Tenant Requested Change and satisfies the
other requirements set forth in this paragraph, but Tenant does not agree with
Landlord’s cost estimate for construction work as set forth in Landlord’s Change
Estimate Notice, then Tenant may, by notice to Landlord set forth in Tenant’s
notice authorizing Landlord to proceed with such change pursuant to clause (iv),
above, elect to have the work performed on a time and materials basis in
accordance with Landlord’s construction contract. Landlord shall provide Tenant
all reasonable cost accounting information regarding any Tenant Requested Change
provided to Landlord by Landlord’s contractor or otherwise reasonably available
to Landlord.

 

5



--------------------------------------------------------------------------------

II. Tenant Improvements.

(A) Tenant shall, at its sole cost and expense (subject to reimbursement from
the Allowance) prepare complete, coordinated construction drawings and
specifications (the “Construction Documents”) for the entire Premises as
necessary for Tenant’s initial occupancy of the Premises (the “Tenant
Improvements”). Nothing in the prior sentence being deemed to obligate Tenant to
prepare any plans, drawings or specifications for any of the Base Building Work.
The Tenant Improvements do not include the FF&E Work (as defined below). Tenant
acknowledges that the Construction Documents will have been prepared by Tenant’s
architect and engineers and, accordingly, Tenant agrees to cause its architect
to provide construction administration services to Landlord for the Tenant
Improvements and FF&E Work, including the review and approval of requisitions by
the general contractor and the provision of certifications necessary to cause
Substantial Completion to occur.

At all times, Landlord and Tenant will act promptly (and in any case within five
(5) Business Days following delivery of notice from Tenant or Landlord, as
applicable, unless expressly provided otherwise herein) on any
construction-related questions or matters, including final color approvals and
substitutions; provided, however, Landlord’s period to act shall be reasonably
extended to the extent Landlord’s Contractor’s input or response is necessary
for resolving such questions or matters.

In furtherance of the foregoing, Tenant shall prepare and deliver plans and
specifications for the Tenant Improvements for Landlord’s review and approval,
and Landlord shall act as required below, in accordance with the following
schedule:

Tenant to deliver schematic plans to Landlord for the Tenant Improvements on or
before November 21, 2014 (the “Schematic Plans”);

To the extent the same may be determined from the Schematic Plans, Landlord to
provide feedback concerning cost implications resulting from Tenant Requested
Changes in the Base Building Work and any anticipated delays in permitting for
the Tenant Improvements based upon the Schematic Plans on or before the date ten
(10) Business Days after receipt of the Schematic Plans;

Tenant to provide Landlord with complete building permit plans for the Tenant
Improvements (the “Building Permit Plans”) on or before December 19, 2014;

Landlord to provide Tenant with an estimated cost of the Tenant Improvements
(with the estimated price for the same broken out in consultation with the
Contractor) and an estimated schedule for completion of the Tenant Improvements
within thirty (30) days after receipt of the Building Permit Plans;

 

6



--------------------------------------------------------------------------------

  Tenant to provide Landlord with completed Construction Documents on or before
February 14, 2015.

Landlord, Tenant, the Contractor and the architects will meet weekly during the
design process described above.

Tenant has retained, and Landlord has approved, Spagnolo Gisness & Associates,
Inc. as Tenant’s architect for the Tenant Improvements. Tenant shall retain
Landlord’s structural engineer for the Tenant Improvements, if any portion of
the Tenant Improvements affects structural components of the Building, and shall
retain mechanical, electrical and plumbing engineers reasonably acceptable to
Landlord. Even though such engineer (or any other engineers or architect, if
Tenant engages Landlord’s engineers or architect) has been otherwise engaged by
Landlord in connection with the Building, Tenant shall be solely responsible for
the contractual undertakings and costs and expenses of all architectural and
engineering services relating to the Tenant Improvements arising therefrom
(subject to reimbursement from the Allowance), including, without limitation,
any changes necessary to ensure the adequacy and completeness of any plans,
including the Construction Documents, submitted to Landlord. Tenant’s architects
and engineers shall be responsible for all elements of the plans for the Tenant
Improvements (including, without limitation, compliance with law, functionality
of design, the structural integrity of the design, the configuration of the
Premises and the placement of Tenant’s furniture, appliances and equipment, and
continuity with the Base Building Work), and Landlord’s approval of any Tenant
plans, including Construction Documents, shall in no event relieve Tenant of the
responsibility therefor; provided, however, that Landlord and its architects and
consultants in reviewing the Building Permit Plans shall use reasonable efforts
to identify any issues associated with the continuity between the Tenant
Improvements and the Base Building Work within ten (10) Business Days after
receipt of the Building Permit plans, but failure to do so shall not relieve
Tenant of the foregoing obligation or impose any liability upon Landlord, its
architects or consultants (except that the foregoing limitation on liability
shall not operate to limit the liability to Tenant of any consultant retained by
Tenant with respect to the Tenant Improvements). Tenant shall be responsible for
reimbursing Landlord for the reasonable out-of-pocket third-party expenses
incurred by Landlord in having its architects, engineers and other consultants
reviewing any submissions in connection with the Tenant Improvements, and
Landlord may deduct such expenses from the Allowance, provided that prior to
deducting any such expenses, Landlord shall provide Tenant with written notice
thereof, together with reasonable supporting documentation.

Tenant acknowledges and agrees that the Tenant Improvements and the Construction
Documents shall not include the roof deck which Tenant may desire to have
constructed on the Building (the “Roof Deck”). If Tenant desires to have
Landlord construct the Roof Deck, Tenant may concurrent with the delivery of the
Construction Documents, deliver separate construction drawings and
specifications for the Roof Deck prepared in accordance with the same
requirements as are applicable to the Construction Documents, for Landlord’s
review and approval, which shall not be unreasonably withheld, conditioned or
delayed. With respect to the Roof Deck, Tenant agrees to comply with the same
terms and obligations imposed upon Tenant with respect to the Roof Equipment
under Section 17.17 of the Lease. Upon approval of the plans and specifications
for the Roof Deck by Landlord, Landlord shall use reasonable efforts to obtain
permits and approvals for the Roof Deck, at Tenant’s expense, separate from the
permits

 

7



--------------------------------------------------------------------------------

and approvals for the Landlord’s Work, but Landlord shall not be liable for any
delay resulting from Landlord’s inability to obtain permits for the Roof Deck
and the construction of the Roof Deck shall not be a condition precedent to the
Commencement Date. If to be performed by Landlord, the construction of the Roof
Deck shall be in accordance with the same requirements applicable to the Tenant
Improvements at Tenant’s expense, but Tenant may utilize any portion of the
Allowance not exhausted by the Tenant Improvements towards the construction of
the Roof Deck.

The Construction Documents must provide for Tenant Improvements costing no less
than $60 per rentable square foot in hard costs (the “TI Minimum”).

Subject to the provisions of this Work Letter, Tenant may, from time to time, by
written order to Landlord on a form reasonably specified by Landlord (“Tenant
Improvements Change Order”), request Landlord’s approval of a change in the
Tenant Improvements shown on the Construction Documents, which approval shall
not be unreasonably withheld, conditioned or delayed in accordance with Article
VI of the Lease. All Tenant modifications to the Construction Documents, whether
material or not, shall be made only by Tenant Improvements Change Order
submitted in timely fashion to Landlord and approved by Landlord. The price to
be paid for Excess Tenant Improvements (as defined below) shall be adjusted for
any Tenant Improvements Change Order. Landlord shall be authorized to proceed
with work shown on any Tenant Improvements Change Order as further set forth
below.

(B) Provided that no Default is continuing, Landlord shall contribute the sum of
$8,835,075 ($75 per rentable square foot) toward the cost of performing the
Tenant Improvements (including on account of any Tenant Improvements Change
Order) (the “Allowance”). The Allowance may only be used for (x) soft costs
(which shall include costs of preparing design and construction documents and
mechanical and electrical plans for the Tenant Improvements; professional fees
to be paid to Tenant’s engineers, architects, project managers, and other design
consultants; moving costs, computer wiring and cabling, permit and license
fees), and the construction supervision fee payable to Landlord as set forth
below (but the following cap shall not in any way limit the construction
supervision fee due to Landlord hereunder) (“Soft Costs”), in an aggregate
amount not to exceed $1,767,015 ($15 per rentable square foot), and (y) for hard
costs in connection with the Tenant Improvements (which hard costs shall
include, without limitation, costs of construction, labor and materials, and all
forms of demolition, construction, alterations, and cosmetic improvements,
including, without limitation, the cost of a supplemental air-conditioning unit
and the general contractor’s fee payable to the general contractor for the
Tenant Improvements as set forth below) [((x) and (y) are hereinafter
collectively referred to as “Eligible Costs”)]. All Tenant Improvements
(including, without limitation, any Tenant Improvements Change Orders) the cost
of which exceeds the Allowance shall be “Excess Tenant Improvements.” All Excess
Tenant Improvements shall be performed at the sole expense of Tenant, such costs
being considered additional rent hereunder. To the extent the Contractor (or
another contractor) requests a change order with respect to the Tenant
Improvements, Landlord and Tenant shall cooperate with each other, and meet with
the Contractor (or such other contractor), in order to mitigate the costs of
such change order to Tenant and the impact on the schedule for the Substantial
Completion of the Tenant Improvements.

 

8



--------------------------------------------------------------------------------

Tenant shall pay for Excess Tenant Improvements to Landlord as additional rent
as further set forth below. The price for constructing any Tenant Improvements
shall be equal to Landlord’s Direct Costs incurred in connection with performing
the Tenant Improvements, and payable as additional rent. Landlord’s “Direct
Costs” shall mean the total cost payable by Landlord (or its general contractor)
to subcontractors, materialmen, laborers, etc. (including any portions of such
reasonable amounts designated subcontractor’s or materialmen’s profit, fee,
overhead, and the like); plus all costs of insuring the Tenant Improvements and
all costs of obtaining permits and inspections required by governmental
authorities in connection with the Tenant Improvements; all applicable state
sales or use taxes, if any, payable in connection with the Tenant Improvements;
a construction supervision fee of four percent (4%) of total costs (excluding
Soft Costs); Tenant acknowledging that amounts payable to the general contractor
by Landlord hereunder include so-called general conditions items paid to the
general contractor on an actual, direct cost basis on the same terms as are
provided to Landlord under its contract for the Base Building Work not to exceed
10%, a general contractor’s fee of 2% payable to the general contractor, and a
reasonable general contractor’s contingency not to exceed 5% of the Base Price.
The Landlord’s contract with the Contractor (or another contractor approved by
Tenant as provided in subsection (D) below) for the Tenant Improvements shall
(i) be in the form of a cost plus fee contract subject to a guaranteed maximum
price and the work shall be conducted on a so-called “open book” basis, (ii) not
provide for a right of the general contractor to share in any savings in a
manner materially less favorable to Tenant then the savings-sharing mechanism
used for the Base Building Work is to Landlord, and (iii) provide for retainage
on the same basis as the Base Building Work contract. Tenant shall have no right
to object to the cost of any item of Landlord’s Direct Costs (other than
objections based on the inclusion of costs, or the amounts of such included
costs, in violation of the terms of Landlord’s contract with the general
contractor) after the time that Tenant has authorized Landlord to proceed with
the Tenant Improvements or been deemed to authorize Landlord to proceed pursuant
to the terms of this Exhibit WORK LETTER. Landlord’s invoices for additional
rent on account of Excess Tenant Improvements may include any materials and
equipment purchased to be part of Tenant Improvements and stored on the Property
or some other location approved by Landlord and all deposits made on the
purchase of such materials and equipment, provided that any invoice for elements
of work stored at a location other than the Property shall contain copies of
third party invoices therefor and evidence that such property is covered by
Landlord’s or the general contractor’s insurance and that Tenant shall have the
right to inspect any elements of work stored at location other than the Property
upon Tenant’s written request. Within ninety (90) days of the completion of all
items of Tenant Improvements listed on the Final Punchlist, Landlord shall
provide Tenant with a final invoice prepared by Landlord for all Excess Tenant
Improvements (the “Tenant Improvements Reconciliation Statement”). Such
statement shall be conclusive between the parties unless the statement is
incorrect and is disputed by Tenant by notice to Landlord given within ten
(10) Business Days of Landlord’s delivery to Tenant of the statement. Upon
issuance thereof, there shall be adjustments between Landlord and Tenant to the
end that Landlord shall have received the exact amount due to Landlord hereunder
on account of Excess Tenant Improvements, if any. Any overpayment by Tenant
shall be credited against the next payments of Base Rent due hereunder or, if
the Lease has terminated for reason other than a default by Tenant, shall be
paid by Landlord to Tenant. Any underpayment by Tenant shall be due and payable
within thirty (30) days after Landlord’s invoice. Any and all payments required
to be made by Tenant under this Work Letter, whether to Landlord or to third
parties, shall be deemed additional rent for purposes of the Lease.

 

9



--------------------------------------------------------------------------------

Within fourteen (14) days following Tenant’s delivery of Tenant’s Construction
Documents to Landlord, Landlord shall direct Landlord’s general contractor for
the Building to solicit at least three bids (or such fewer number of bids as
Landlord and Tenant may reasonably agree, if three bids is impractible in light
of the nature of the item and the Landlord’s construction schedule) for each
subcontractor trade agreed to be so bid between Landlord and Tenant. Landlord
and Tenant shall work cooperatively to determine the subcontractor trades to be
bid within thirty (30) days following the execution of this Lease, and, if they
are unable to reach agreement on the identity of such trades within such period,
shall submit such dispute to resolution by arbitration pursuant to Section III
below. Tenant may designate at least one subcontractor for each trade for
inclusion in the bidding, subject to Landlord’s reasonable approval of such
bidders. Landlord shall promptly supply Tenant with such detailed information
about bid requests and negotiations with contractors as Tenant may reasonably
request, provided that any delays resulting from Tenant’s failure to act within
five (5) Business Days following Landlord’s delivery of such information to
Tenant shall constitute a Tenant Delay. In the case of each bid request,
Landlord will accept the lowest responsible bid from a contractor that can meet
the Landlord’s construction schedule, provided, however, that if Tenant
reasonably objects to a particular contractor within five (5) Business Days
after receipt of the detailed information about such contractor’s bid request
and negotiation, then Landlord will not accept such contractor’s bid, unless
Landlord and Tenant reasonably determine otherwise. Prior to execution of the
proposed contract with the Contractor for the Tenant Improvements, Landlord
shall notify Tenant of the final guaranteed maximum price construction cost of
the Tenant Improvements (the “Base Price”), which notice shall set forth on a
detailed line item basis the elements of such cost, including, without
limitation, the contractor’s fee, general conditions costs, and the contractor’s
contingency as determined under Section II(B) of this Work Letter, to be
calculated based on Tenant’s Construction Documents and the foregoing bidding.
Tenant shall have the rights specified in subsection (D) below in the event
Tenant desires to value engineer the Tenant Improvements after receipt of the
Base Price. In the event that the Base Price will exceed the Allowance (the
“Excess Cost”), then Tenant shall pay on a monthly basis, as additional rent,
within five (5) Business Days following delivery by Landlord of each invoice
therefor (together with a copy of the general contractor’s requisition with
respect to the Tenant Improvements for the most recent billing period for
Tenant’s information purposes only), the cost of the Tenant Improvements
included in such billing period multiplied by a fraction, the numerator of which
is the Excess Cost and the denominator of which is the Base Price (by way of
example, if the Base Price is $10,000,000 and the Allowance is $8,835,075 then
the Excess Cost is $1,165,925, and Tenant would pay 11.65% of each monthly
invoice for the cost of the Tenant Improvements). To the extent an excess over
the Allowance results from, or increases as a result of, a change order with
respect to the Tenant Improvements, Tenant shall pay such amount within five
(5) Business Days of Landlord’s demand. Landlord shall have the right to suspend
the performance of the Tenant Improvements (and the period of suspension shall
be a Tenant Delay) in the event Tenant does not make such payments by the date
due.

To the extent that Tenant incurs any Eligible Costs that are soft costs, Tenant
may obtain reimbursement from the Allowance, to the extent any then remains
after receipt of, and any adjustments due under, the Tenant Improvements
Reconciliation Statement, and such amounts

 

10



--------------------------------------------------------------------------------

shall be paid to Tenant (or, at Landlord’s request, directly to Tenant’s vendors
by joint check, in which case such service provider shall acknowledge that
Landlord is not responsible for such payment in an instrument reasonably
satisfactory to Landlord) in periodic disbursements within forty-five (45) days
after Landlord’s receipt of the following documentation: (i) partial waivers of
liens that shall cover all work for which disbursement is being requested and
all other statements and forms required for compliance with the mechanics’ lien
laws of The Commonwealth of Massachusetts, if any, together with all such
invoices, contracts, or other supporting data as Landlord may reasonably
require; (ii) a request to disburse from Tenant in a form reasonably approved by
Landlord; and (iii) such other information or back-up as Landlord may reasonably
request. The final disbursement for any of Tenant’s vendors having statutory
lien rights shall further require full and final waivers of lien.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of a Default
under the Lease.

If Landlord shall fail to pay within the period specified above any portion of
the Allowance to which Tenant is entitled and such failure shall continue for
ten (10) Business Days after notice thereof, Tenant may deduct the portion of
the Allowance due but not paid, with interest at the Lease Interest Rate from
the date due, from the Base Rent next payable hereunder until Tenant has
received full credit or otherwise has been fully reimbursed for the amount due
to Tenant. Notwithstanding the foregoing, if Landlord disputes Tenant’s right to
abate Base Rent, or the amount of the abatement, such dispute shall be resolved
in accordance with Section III of this Exhibit WORK LETTER prior to any
abatement of disputed amounts by Tenant. In no event may Tenant may use the
Allowance for the purchase of any Tenant’s Property. Any portion of the
Allowance above the TI Minimum that has not been requisitioned by Tenant or
applied towards the costs to construct the Tenant Improvements or the Roof Deck
by Landlord prior to the first anniversary of the Commencement Date shall be
applied by Landlord as a credit against Base Rent or paid to Tenant, as Landlord
may elect provided such right is exercised not later than the second anniversary
of the Commencement Date.

(C). Subject to the provisions of this subparagraph (C), the parties acknowledge
that Tenant may, at Tenant’s sole risk and expense, enter the Premises on a
schedule mutually agreeable to the parties for the purposes of the installation
of wiring and cabling and telecommunications, information, and data technology
equipment and associated equipment and infrastructure and workstations,
furniture and/or furniture systems (the “FF&E Work”). The parties shall
cooperate with each other in the performance and scheduling of Landlord’s Work
and the FF&E Work, and keep each other apprised of their respective work so as
to facilitate the scheduling, coordination, and orderly progress of Landlord’s
Work and the FF&E Work. In no event shall any FF&E Work be performed except
pursuant to a mutually agreeable schedule that does not interfere with or delay
the Landlord’s Work, or increase the cost of Landlord’s Work. During any period
prior to the Commencement Date that Tenant is exercising such rights, Tenant
shall comply with and perform, and shall cause its employees, agents,
contractors, subcontractors, material suppliers and laborers to comply with and
perform, all of Tenant’s obligations under this Lease except the obligations to
pay Base Rent, Tax Payments, or Operating Costs Payments and additional charges
and other charges and other obligations the performance of which would be
clearly incompatible with the operations described above.

 

11



--------------------------------------------------------------------------------

Neither Tenant nor any Tenant contractor, employee or agent shall materially
interfere in any way with construction of, nor damage, the Landlord’s Work and
shall do all things reasonably requested by Landlord to facilitate the
construction of the Landlord’s Work pursuant to Landlord’s construction
schedule. Neither Tenant nor any Tenant contractor shall cause any labor
disharmony, and Tenant shall be responsible for all costs required to produce
labor harmony in connection with an entry under this Section. In all events,
Tenant shall indemnify Landlord in the manner provided in Section 10.1 of the
Lease against any claim, loss or cost arising out of any material interference
with, or damage to, the Landlord’s Work or any other work in the Building, or
any delay thereto, or any increase in the cost thereof on account in whole or in
part of any act, omission, neglect or default by Tenant or any Tenant
contractor. Without limiting the generality of the foregoing, to the extent that
the commencement or performance of Landlord’s Work is delayed on account in
whole or in part by any act or omission (where a duty to act existed) in
violation of the Lease, or neglect or default by Tenant, then such delay shall
constitute a Tenant Delay as provided in Section I.B of this Exhibit WORK
LETTER. No Tenant Delay shall be deemed to occur solely on account of the timing
of any entry by Tenant or any Tenant contractor under this subsection
(C) provided that such entry is performed in accordance with the reasonable
scheduling requirements agreed to with Landlord. Neither Landlord nor Landlord’s
contractor shall ever be required or obligated to alter the method, time or
manner for performing Landlord’s Work or work elsewhere in the Building, on
account of Tenant’s entry under this subsection (C).

Any requirements of any such Tenant contractor, employee or agent for services
from Landlord or Landlord’s contractor, such as hoisting, electrical or
mechanical needs, shall be paid for by Tenant and arranged between such Tenant
contractor and Landlord or Landlord’s contractor. Should the work of any Tenant
contractor depend on the installed field conditions of any item of Landlord’s
Work, such Tenant contractor shall ascertain such field conditions after
installation of such item of Landlord’s Work. Neither Landlord nor Landlord’s
contractor shall ever be required or obliged to alter the method, time or manner
for performing Landlord’s Work or work elsewhere in the Building, on account of
the work of any such Tenant contractor. Each party shall use reasonable efforts
to cause its contractors to conduct operations at the Property during the
construction of Landlord’s Work and the FF&E Work to avoid any interference
with, damage to, or delay of work being undertaken by the other party. Tenant
shall cooperate with Landlord as reasonably required to obtain a temporary and
permanent certificate of occupancy for the Premises (at no cost to Tenant, other
than the cost to complete the FF&E Work), including by staging the FF&E Work in
a manner to facilitate obtaining such certificates of occupancy and diligently
prosecuting the same to completion as soon as reasonably practicable, provided
that the provisions of this sentence shall not obligate Tenant to employ
overtime labor or to incur extraordinary expenses.

(D) Landlord shall cause Contractor (or another general contractor reasonably
approved by Tenant) to construct the Tenant Improvements in a good and
workerlike manner in compliance in all material respects with the Construction
Documents, free of liens (provided Tenant pays all amounts due hereunder),
asbestos, asbestos-containing materials, and any other toxic or hazardous
substances or materials other than materials customarily found in construction
materials in the construction of similar projects in the downtown Boston area
and other than as disclosed on Exhibit EXISTING CONDITIONS and otherwise in
compliance with applicable legal requirements (it being agreed that the
foregoing shall not be deemed to impose

 

12



--------------------------------------------------------------------------------

responsibility on Landlord or its contractor for correcting elements of the
Tenant Improvements which are not designed in compliance with applicable legal
requirements, and that responsibility for the same remains with Tenant and its
architects and engineers as provided herein). Landlord is authorized to proceed
with the Tenant Improvements shown on the final, approved Construction Documents
on the date that is five (5) days after Landlord delivers the Base Price to
Tenant, as set forth above, unless and to the extent that Tenant withdraws the
Construction Documents in writing for the purposes of Tenant’s value engineering
(Tenant acknowledging that any such withdrawal shall result in a Tenant Delay).
With respect to Tenant Improvements Change Orders submitted after Landlord is
initially authorized (or deemed authorized) to proceed with Tenant Improvements,
Landlord shall be deemed authorized to proceed with such Tenant Improvements
Change Order upon its submission by Tenant, provided, however, that prior to
submission of any such Tenant Improvements Change Order, Landlord and the
Contractor will work cooperatively with Tenant to obtain pricing therefor.

Landlord has no obligation to approve any Tenant Improvements Change Order or
any Tenant Improvements not shown on the Construction Documents if, in
Landlord’s reasonable judgment, such Tenant Improvements (i) would delay
completion of the Tenant Improvements beyond the Target Commencement Date unless
Tenant agrees in writing that such work constitutes a Tenant Delay and Landlord
and Tenant agree in writing to the amount of such Tenant Delay, (ii) would delay
completion of any other Landlord’s Work unless Tenant agrees in writing that
such work constitutes a Tenant Delay and Landlord and Tenant agree in writing to
the amount of such Tenant Delay as an Agreed Tenant Delay; (iii) would
materially increase the cost of operating the Building or performing any other
work in the Building, unless in each case Tenant agrees to pay such costs,
(iv) are incompatible with the design, quality, equipment or systems of the
Building, (v) would require unusual expense to readapt the Premises to general
office use unless Tenant agrees to pay such costs, or (vi) otherwise do not
comply with the provisions of this Lease. By its execution of the Lease, and its
submission of any Construction Documents or other plans and Tenant Improvements
Change Orders, Tenant will be deemed to have approved of, and shall be legally
responsible for, such plans, Construction Documents or Tenant Improvements
Change Orders, as applicable. Notwithstanding the foregoing or anything herein
to the contrary, if any Tenant Improvements Change Order reasonably specifies a
long lead item, such as custom cabinetry or a piece of specialized equipment,
that Landlord reasonably determines could not be delivered and installed in a
manner consistent with the completion of the Tenant Improvements by the Target
Commencement Date, then Landlord shall so notify Tenant within five (5) Business
Days after receipt of such Tenant Improvements Change Order, in which case
Landlord and Tenant may agree in writing that such long lead item may be
completed by Landlord following the date that all of the Landlord’s Work is
Substantially Complete (if permitted pursuant to applicable Requirements,
including without limitation for any certificate of occupancy to be issued)
without constituting a Landlord or Tenant Delay hereunder.

(E) If Tenant shall be delayed in preparing the Construction Documents or any
phase thereof required hereunder as a result of the occurrence of any of the
following (a “Landlord Delay”):

(i) Any request by Landlord that Tenant delay the completion of any plans;

 

13



--------------------------------------------------------------------------------

(ii) Any delay resulting from failure of Landlord to respond to any submission
to Landlord from Tenant on or before the deadline for such response as set forth
in the third paragraph of Section II(A) of this Exhibit; or

(iii) Any other delay resulting from the acts or omissions (where a duty to act
existed) of Landlord, its agents, employees or independent contractors (provided
that Tenant promptly notifies Landlord of any factor that it believes is
resulting or will result in a Landlord Delay and takes reasonable steps to limit
the effect of such factor).

then the date by which the applicable phase of the Construction Documents is due
shall be extended by one day for each day of Landlord Delay. Tenant shall notify
Landlord of any alleged Landlord Delay pursuant to clause (ii), above, in
writing, within five (5) Business Days following the occurrence thereof.

Landlord and Tenant have agreed to determine the length of any Landlord Delay as
follows: Tenant shall notify Landlord in writing of the claimed length of such
Landlord Delay and Landlord may elect by written notice delivered to Tenant
within ten (10) Business Days thereafter to dispute the claimed Landlord Delay
in accordance with Section III, below. Unless such estimate is disputed by
written notice delivered within such ten (10) Business Day period, the claimed
Landlord Delay shall be deemed to be a period no less than that set forth in
Tenant’s notice.

III. Arbitration. All disputes between the parties regarding Tenant Delays or
Landlord Delays and other matters expressly referencing this Section III of the
Exhibit WORK LETTER shall be resolved in accordance with this Section III. Any
arbitration decision under this Section III shall be enforceable in accordance
with Requirements in any court of proper jurisdiction.

(a) All disputes between the parties to be resolved by express reference to this
Section III shall first be subject to a 15 day period in which the parties
(unless otherwise agreed in writing) shall attempt to resolve the dispute
through one or more meetings between Michael Donahue on behalf of Tenant and
Dave Greaney on behalf of Landlord (each party having the right to designate a
replacement senior officer or principal for the purposes of this sentence by
written notice to the other).

(b) Following the expiration of the 15-day period described in subparagraph (a),
above, any arbitration conducted pursuant to this Section III shall be conducted
in as expeditious manner as is possible to avoid delays in the construction of
Landlord’s Work. Landlord and Tenant shall sign all documents and do all other
things reasonably necessary to submit any such matter to arbitration and waive
any and all rights they or either of them may at any time have to revoke their
agreement hereunder to submit to arbitration and to abide by the decision
rendered thereunder, which shall be binding and conclusive on the parties and
shall constitute an “award” by the arbitrator within the meaning of the AAA
Rules and applicable law.

 

14



--------------------------------------------------------------------------------

(c) Within ten (10) days after either party requests arbitration by notice to
the other, Landlord and Tenant shall seek to agree to a single arbitrator who is
an independent third party real estate professional with at least twenty
(20) years of experience in construction disputes involving first-class, office
developments that has not worked for either party or its affiliates for the
prior five (5) years (a “Qualified Arbitrator”) and, if they are unable to
agree, then a Qualified Arbitrator shall, upon request by either party, be
appointed by the Boston office of the AAA or successor organization.

(d) Landlord and Tenant may each appear and be represented by counsel before
such arbitrator and submit such data and memoranda in support of their
respective positions in the matter in dispute as may be reasonably necessary or
appropriate under the circumstances. The arbitrator shall decide the dispute by
written decision. The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the AAA (or any successor organization) on an
expedited basis and shall be concluded, with a decision issued, no later than
ten (10) days after the date that such dispute is submitted for arbitration. The
decision of the arbitrator shall be final and binding on the parties. The
parties shall comply with any orders of the arbitrator establishing deadlines
for any such proceeding. The fee of the arbitrator shall be paid equally by the
parties. Each party shall pay all other costs incurred by it in connection with
the arbitration. The arbitrator may award damage costs and/or reasonable
attorneys’ fees and interest where applicable under, and subject to the terms
of, this Lease. If (i) the arbitrator shall award judgment solely to either
party (the “Prevailing Party”), and (ii) the other party (the “Non-Prevailing
Party”) shall not comply with the terms of such judgment, and (iii) the
Prevailing Party shall commence an action to enforce the judgment, and (iv) the
Prevailing Party is successful in such action, then the Non-Prevailing Party
shall pay the Prevailing Party’s out-of-pocket expenses and reasonable
attorneys’ fees in connection with the enforcement of the arbitrators’ judgment.

IV. Authorized Representatives. Michael Donahue, Tenant’s Authorized
Representative, shall have full power and authority to act on behalf of Tenant
on any matters relating to the Landlord’s Work. Tenant may name a replacement
Authorized Representative from time to time by written notice to Landlord making
reference to this Exhibit WORK LETTER. John Barszewski, Landlord’s Authorized
Representative, shall have full power and authority to act on behalf of Landlord
on any matters relating to the Landlord’s Work. Landlord may name a replacement
Authorized Representative from time to time by written notice to Tenant making
reference to this Exhibit WORK LETTER.

V. General. This Exhibit WORK LETTER shall not be deemed applicable to any
additional space added to the Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the Premises
or any additions to the Premises in the event of a renewal or extension of the
original Lease Term, whether by any options under the Lease or otherwise, unless
and to the extent expressly provided in the Lease or any amendment or supplement
to the Lease that such additional space is to be delivered to Tenant in the same
condition the initial Premises is to be delivered. All capitalized terms used in
this Exhibit WORK LETTER but not defined herein shall have the same meanings
ascribed to such terms in the Lease.

 

15



--------------------------------------------------------------------------------

Attachment 1

Base Building Work Plans and Specifications

 

LOGO [g845471logo106.jpg]

 

300 A Street

   617 350 0450 tel    bha@bhplus.com   

Boston, MA 02210-1710

   617 350 0215 fax    www.bhplus.com   

Drawing List

 

date:

   August 1, 2014

project:

   333 Summer Street – #03012.16

prepared by:

   Bargmann Hendrie + Archetype, Inc.

A000

   COVER SHEET

A001

   CODE SHEET

C000

   PLOT PLAN

C001

   SITE PREPARATION PLAN

C002

   LAYOUT & MATERIALS PLAN

C003

   GRADING & DRAINAGE PLAN

C004

   SITE DETAIL PLAN

D101

   BASEMENT DEMOLITION PLAN – Addendum # 2

D102

   LOWER LEVEL DEMOLITION PLAN

D103

   MEZZANINE DEMOLITION PLAN

D104

   FIRST FLOOR DEMOLITION PLAN

D105

   2ND FLOOR DEMOLITION PLAN

D106

   3RD FLOOR DEMOLITION PLAN

D107

   4TH FLOOR DEMOLITION PLAN

D108

   5TH FLOOR DEMOLITION PLAN

D109

   ROOF DEMOLITION PLAN

R201-A

   NORTH ELEVATION FACADE DEMOLITION AND RESTORATION

R201-B

   NORTH INTERIOR RESTORATION ELEVATION

R202-A

   EAST ELEVATION FACADE DEMOLITION AND RESTORATION

R202-B

   EAST INTERIOR RESTORATION ELEVATION

R203-A

   SOUTH ELEVATION FACADE DEMOLITION AND RESTORATION

R203-B

   SOUTH INTERIOR RESTORATION ELEVATION

R204

   INTERIOR RESTORATION ELEVATION – PARTY WALL FACING EAST

R205

   INTERIOR RESTORATION ELEVATION – PARTY WALL FACING WEST

R206

   WEST INTERIOR RESTORATION ELEVATION

A001

   CODE SHEET

A010

   ABBREVIATIONS, PARTITION TYPES AND DETAILS

A101

   BASEMENT – Addendum # 2

A102

   LOWER LEVEL – Addendum # 2

A103

   MEZZANINE – Addendum # 2

A104

   FIRST FLOOR PLAN – Addendum # 2

A105

   2 – 4 FLOOR PLANS – Addendum # 2

A106

   5TH FLOOR PLAN – Addendum # 2

 

16



--------------------------------------------------------------------------------

LOGO [g845471grhlogo.jpg]

Drawing List

333 Summer Street

03/13/2014 – Construction Document Issuance

08/01/2014 – Addendum 2

- 2 -

 

A107

   ROOF PLAN – Addendum # 2

A108

   ROOF PLAN – ROOF DECK ALTERNATE # 2

A111

   BASEMENT REFLECTED CEILING PLAN

A112

   FIRST FLOOR REFLECTED CEILING PLAN

A113

   TYPICAL FLOOR REFLECTED CEILING PLAN

A201

   NORTH ELEVATION WINDOW REPLACEMENT – Addendum # 2

A202

   EAST ELEVATION WINDOW REPLACEMENT – Addendum # 2

A203

   SOUTH ELEVATION WINDOW REPLACEMENT

A204-A

   WEST FIRE ESCAPE DEMOLITION AND NEW CONSTRUCTION

A204-B

   EAST FIRE ESCAPE DEMOLITION AND NEW CONSTRUCTION

A400

   ENLARGED FIRST FLOOR LOBBY

A401

   ENLARGED RESTROOM PLANS AND ELEVATIONS – Addendum # 2

A402

   ENLARGED RESTROOM PLANS AND ELEVATIONS – Addendum # 2

A410

   FIRST FLOOR LOBBY ELEVATIONS AND SECTIONS

A411

   DETAILS

A412

   ENLARGED PLANS AND ELEVATIONS – LOCKER’S ROOM, BIKE STORAGE, MAIL ROOM

A413

   RECEPTION DESK PLANS & SECTION

A420

   STAIR 1 – PLANS, SECTIONS

A422

   STAIR 5 – PLANS, SECTIONS

A423

   STAIR DETAILS

A424

   ROOF STAIR

A425

   ROOF STAIR DETAILS

A426

   VESTIBULE SMOKE PROOF ENCLOSURE ALTERNATE #2

A430

   ELEVATOR – Addendum # 2

A440

   PASTENE ALLEY ENTRY

A450

   TRANSFORMER VAULT

A520

   ROOF DETAILS

A521

   ROOF DETAILS

A522

   ROOF DETAILS

A600

   OPENING TYPES

A601

   ENLARGED WINDOW DETAILS

A602

   ENLARGED WINDOW DETAILS

A603

   ENLARGED WINDOW DETAILS

A604

   ENLARGED WINDOW DETAILS

A605

   ENLARGED WINDOW DETAILS

A606

   ENLARGED WINDOW DETAILS

A607

   ENLARGED WINDOW DETAILS

A608

   ENLARGED WINDOW DETAILS

A609

   ENLARGED WINDOW DETAILS

A610

   ENLARGED WINDOW DETAILS

A611

   ENLARGED WINDOW DETAILS

 

17



--------------------------------------------------------------------------------

LOGO [g845471grhlogo.jpg]

Drawing List

333 Summer Street

03/13/2014 – Construction Document Issuance

08/01/2014 – Addendum 2

- 3 -

 

A612

   ENLARGED WINDOW DETAILS

A613

   EXTERIOR DOOR SCHEDULE

A614

   INTERIOR DOOR SCHEDULE – Addendum # 2

A700

   FINISH SCHEDULE & DETAILS

S001

   TYPICAL DETAILS & GENERAL NOTES

S101

   BASEMENT FOUNDATION PLAN

S102

   LOWER LEVEL FRAMING PLAN

S103

   MEZZANINE FRAMING PLAN

S104

   FIRST FLOOR FRAMING PLAN

S105

   SECOND FLOOR THRU FOURTH FLOOR FRAMING PLANS

S106

   FIFTH FLOOR FRAMING PLAN

S107

   ROOF FRAMING PLAN – Addendum # 2

S108

   STAIR 1 & VESTIBULE SMOKEPROOF ENCLOSURE ALT. 2

S201

   SECTIONS – PASSENGER ELEVATOR

S202

   SECTIONS – SERVICE ELEVATOR

S203

   SECTIONS – PASSENGER ELEVATOR – Addendum # 2

S204

   SECTIONS – SERVICE ELEVATOR

S205

   SECTIONS – Addendum # 2

S206

   SECTIONS

S207

   SECTIONS

FP101

   FIRE PROTECTION BASEMENT – Addendum # 2

FP102

   FIRE PROTECTION LOWER LEVEL – Addendum # 2

FP103

   FIRE PROTECTION MEZZANINE – Addendum # 2

FP104

   FIRE PROTECTION FIRST FLOOR PLAN – Addendum # 2

FP105

   FIRE PROTECTION 2 – 4 FLOOR PLANS – Addendum # 2

FP106

   FIRE PROTECTION 5TH FLOOR PLAN – Addendum # 2

FP107

   FIRE PROTECTION ROOF PLAN – Addendum # 2

FP200

   FIRE PROTECTION SCHEDULES & DETAILS

FP300

   FIRE PROTECTION ALTERNATE # 2

FP400

   FIRE PROTECTION ALTERNATE # 3

P100

   PLUMBING UNDERGROUND – Addendum # 2

P101

   PLUMBING BASEMENT – Addendum # 2

P102

   PLUMBING LOWER LEVEL – Addendum # 2

P103

   PLUMBING MEZZANINE – Addendum # 2

P104

   PLUMBING FIRST FLOOR PLAN – Addendum # 2

P105

   PLUMBING 2 – 4 FLOOR PLANS – Addendum # 2

P106

   PLUMBING 5TH FLOOR PLAN – Addendum # 2

P107

   PLUMBING ROOF PLAN – Addendum # 2

P200

   PLUMBING SCHEDULES & DETAILS – Addendum # 2

P201

   PLUMBING DETAILS – Addendum# 2

P300

   PLUMBING SANITARY & WATER RISER DIAGRAMS – Addendum # 2

H101

   HVAC BASEMENT – Addendum # 2

 

18



--------------------------------------------------------------------------------

LOGO [g845471grhlogo.jpg]

Drawing List

333 Summer Street

03/13/2014 – Construction Document Issuance

08/01/2014 – Addendum 2

-4-

 

H102

   HVAC LOWER LEVEL FLOOR PLAN – Addendum # 2

H103

   HVAC MEZZANINE PLAN – Addendum # 2

H104

   HVAC FIRST FLOOR PLAN – Addendum # 2

H105

   HVAC 2 – 4 FLOOR PLANS – Addendum # 2

H106

   HVAC 5TH FLOOR PLAN – Addendum # 2

H107

   HVAC ROOF PLAN – Addendum # 2

H200

   HVAC SCHEDULES – Addendum # 2

H201

   HVAC DETAILS – Addendum # 2

H300

   DUCT RISER DIAGRAMS – Addendum # 2

H400

   HVAC ALTERNATE #2

E000

   ELECTRICAL LEGEND – Addendum # 2

E001

   ELECTRICAL DETAILS – Addendum # 2

E002

   ELECTRICAL DETAILS – Addendum # 2

E100

   ELECTRICAL SITE PLAN – Addendum # 2

E101

   ELECTRICAL BASEMENT PLAN – Addendum # 2

E102

   ELECTRICAL LOWER LEVEL PLAN – Addendum # 2

E102L

   LIGHTNING LOWER LEVEL PLAN – Addendum # 2

E103

   ELECTRICAL MEZZANINE PLAN – Addendum # 2

E104

   ELECTRICAL FIRST FLOOR PLAN – Addendum # 2

E105

   ELECTRICAL 2 – 4 FLOOR PLANS – Addendum # 2

E106

   ELECTRICAL 5TH FLOOR PLAN – Addendum # 2

E107

   ELECTRICAL ROOF PLAN – Addendum # 2

E200

   ELECTRICAL RISER DIAGRAM PART 1 – Addendum # 2

E201

   ELECTRICAL RISER DIAGRAM PART 2 – Addendum # 2

E300

   ELECTRICAL SCHEDULES – Addendum # 2

E301

   ELECTRICAL SCHEDULES – Addendum # 2

E400

   ELECTRICAL ALTERNATE 2   

Issued per Addendum #02

Engineers Cover Letter – dated 08/06/14

D101 – Basement Demolition Plan

A101 – Basement Plan

A102 – Lower Level Plan

A l03 – Mezzanine Plan

A104 – First Floor Plan

A105 – 2nd – 4th Floor Plans

A106 – 5th Floor Plan

A107 – Roof Plan

A201 – North Elevation Window Replacement

A202 – East Elevation – Window Replacement

A401 – Enlarged Restroom Plans and Elevations

 

19



--------------------------------------------------------------------------------

LOGO [g845471grhlogo.jpg]

Drawing List

333 Summer Street

03/13/2014 – Construction Document Issuance

08/01/2014 – Addendum 2

-5-

 

A402 – Enlarged Restroom Plans and Elevations

A430 – Elevator

A614 – Interior Door Schedule

S107 – Roof Framing Plan

S203 – Sections Passenger Elevator

S205 – Sections

FP101 – Fire Protection – Basement

FP102 – Fire Protection – Lower Level

FP103 – Fire Protection – Mezzanine

FP104 – Fire Protection – First Floor Plan

FP105 – Fire Protection – 2 – 4 Floor Plans

FP106 – Fire Protection – 5th Floor Plan

FP107 – Fire Protection – Roof Plan

FP200 – Fire Protection – Schedules & Details

P100 – Plumbing Underground

P101 – Plumbing Basement

P102 – Plumbing Lower Level

P103 – Plumbing Mezzanine

P104 – Plumbing First Floor Plan

P105 – Plumbing 2 – 4 Floor Plans

P106 – Plumbing 5th Floor Plan

P107 – Plumbing Roof Plan

P200 – Plumbing Schedules & Details

P201 – Plumbing Details

P300 – Plumbing Sanitary & Water Riser Diagram

H101 – HVAC – Basement Plan

H102 – HVAC – Lower Level Plan

H103 – HVAC – Mezzanine Plan

H104 – HVAC – First Floor Plan

H105 – HVAC – 2 – 4 Floor Plan

H106 – HVAC – 5th Floor Plan

H107 – HVAC – Roof Plan

H200 – HVAC – Schedules

H201 – HVAC – Details

H300 – HVAC – Duct Riser Diagrams

E000 – Electrical Legend

E001 – Electrical Details

E002 – Electrical Details

E101 – Electrical Basement Plan

E102 – Electrical Lower Level Plan

E103 – Electrical Mezzanine Plan

E104 – Electrical First Floor Plan

E105 – Electrical 2 – 4 Floor Plans

E106 – Electrical 5th Floor Plan

E107 – Electrical Roof Plan

E200 – Electrical Riser Diagram – Part 1

 

20



--------------------------------------------------------------------------------

LOGO [g845471grhlogo.jpg]

Drawing List

333 Summer Street

03/13/2014 – Construction Document Issuance

08/01/2014 – Addendum 2

- 6 -

 

E201 – Electrical Riser Diagram – Part 1

E300 – Electrical Schedules

E301 – Electrical Schedules

E400 – Electrical Alternate #2

HVAC Spec Section 23 00 00 (Section 2.20; 2.27; 3.14)

Two Way Communications System – Section 26 00 99

END OF ADDENDUM No. 02

 

21



--------------------------------------------------------------------------------

333 Summer Street    BH+A Project No. 3012 Boston, MA    Addendum #2 8/1/2014

 

 

DIVISION 00 – PROCUREMENT AND CONTRACTING REQUIRMENTS

INTRODUCTORY INFORMATION

 

Document 00 00 01

   Project Title Page

Document 00 01 10

   Table of Contents

Document 00 02 10

   List of Drawings

CONDITIONS OF THE CONTRACT

INFORMATION AVAILABLE TO BIDDERS

 

Document 00 91 00

  

Substitution Request Form During Procurement

(CSI Form 1.5c)

Document 00 95 00

   Asbestos Survey Report

DIVISION 01 GENERAL REQUIREMENTS

 

Section 01 10 00

   Summary      01 10 00-1       through 3

Section 01 25 00

   Contract Modification Procedures      01 25 00-1       through 3    Bulletin
Form      1 page

Section 01 29 00

   Payment Procedures      01 29 00-1       through 6

Section 01 31 00

   Project Management and Coordination      01 31 00-1       through 8   
Architect’s Response to Request for Information      1 page

Section 01 32 00

   Construction Progress Documentation      01 32 00-1       through 3

Section 01 33 00

   Submittal Procedures      01 33 00-1       through 8    BH+A Submittal
Response Form      1 Page

Section 01 40 00

   Quality Requirements      01 40 00-1       through 7

Section 01 42 00

   References      01 42 00-1       through 4

Section 01 45 33

   Code Required Special Inspections      01 45 33-1       through 5

Section 01 45 90

   Program for Structural Tests and Inspections      01 45 90-1       through 6

Section 01 50 00

   Temporary Facilities 8 Controls      01 50 00-1       through 9

Section 01 60 00

   Product Requirements      01 60 00-1       through 5

Section 01 63 50

   Substitution Procedures      01 63 50-1       through 5

Section 01 70 00

   Execution Requirements      01 70 00-1       through 8

Section 01 77 00

   Closeout Procedures      01 77 00-1       through 6

Section 01 78 10

   Project Record Documents      01 78 39-1       through 4

Section 01 78 20

   Operation and Maintenance Data      01 78 23-1       through 9

Section 01 82 00

   Demonstration and Training      01 82 00-1       through 4

DIVISION 02 – EXISTING CONDITIONS

 

Section 02 14 19

   Site Demolition      02 41 16 1       through 2

Section 02 05 00

   Site Demolition      02 05 00-1       through 2

DIVISION 03 – CONCRETE

 

 

TABLE OF CONTENTS   00 01 10 - 1

 

22



--------------------------------------------------------------------------------

333 Summer Street    BH+A Project No. 3012 Boston, MA    Addendum #2 8/1/2014

 

Section 03 30 00

   Cast-In-Place Concrete    03 30 00-1      through         15    DIVISION 04 –
MASONRY         

Section 04 91 00

   Masonry Restoration    04 91 00-1      through         17   

 

DIVISION 05 – METALS

 

           

Section 05 12 00

   Structural Steel    05 12 00-1      through         8   

Section 05 31 00

   Steel Deck    05 31 00-1      through         7   

Section 05 40 00

   Cold Formed Metal Framing    05 40 00-1      through         6   

Section 05 51 10

   Maintenance of Decorative Metal    05 51 10-1      through         2   

Section 05 51 11

   Metal Stairs    05 51 11-1      through         2   

Section 05 52 13

   Pipe and Tube Railings    05 52 13-1      through         8   

 

DIVISION 07 – THERMAL AND MOISTURE PROTECTION

 

        

Section 07 21 00

   Thermal Insulation    07 21 00-1      through         3   

Section 07 42 13.13

   Formed Metal Wall Panels    07 42 13. 13-1      through         17   

Section 07 53 23

   Ethylene-Propylene-Diene-Monomer (EPDM) Roofing    07 53 23-1      through   
     17   

Section 07 81 00

   Applied Fireproofing    07 81 00-1      through         7   

Section 07 84 00

   Firestop Systems    07 84 00-1      through         8   

Section 07 91 00

   Sealants    07 91 00-1      through         7   

Section 07 92 00

   Joint Sealants    07 92 00-1      through         10   

 

DIVISION 08 – OPENINGS

 

        

Section 08 01 59

   Wood Window Restoration    08 01 59-1      through         6   

Section 08 11 13

   Hollow Metal Doors and Frames    08 11 13-1      through         9   

Section 08 14 16

   Wood Doors    08 14 16-1      through         5   

Section 08 31 13

   Access Doors and Frames    08 31 13-1      through         3   

Section 08 52 00

   Aluminum Windows    08 52 00-1      through         13   

Section 08 52 00

   Wood Windows    08 52 00-1      through         7   

Section 08 71 00

   Door Hardware    08 71 00-1      through         19   

Section 08 80 00

   Glazing    08 80 00-1      through         13   

 

DIVISION 09 – FINISHES

 

        

Section 09 21 16.23

   Shaft Wall Assemblies    09 26 00-1      through         13   

Section 09 26 00

   Gypsum Board Assemblies    09 26 00-1      through         13   

Section 09 30 00

   Tiling    09 30 00-1      through         10   

Section 09 51 00

   Acoustical Tile Ceiling    09 51 00-1      through         7   

Section 09 64 33

   Laminated Wood Flooring    09 64 33-1      through         6   

Section 09 65 00

   Resilient Flooring    09 65 13-1      through         7   

Section 09 91 00

   Painting    09 91 00-1      through         11   

 

DIVISION 10 – SPECIALTIES

 

        

Section 10 15 50

   Toilet Compartments    10 15 50-1      through         3   

Section 10 28 13

   Toilet Accessories    10 28 13-1      through         4   

 

TABLE OF CONTENTS   00 01 10 - 2

 

23



--------------------------------------------------------------------------------

333 Summer Street    BH+A Project No. 3012 Boston, MA    Addendum #2 8/1/2014

 

Section 10 44 13

   Fire Protection Specialties    10 44 13-1      through       4

Section 10 55 23

   Postal Specialties    10 55 23-1      through       4

 

DIVISION 12 FURNISHINGS

 

        

Section 13 36 40

   Stone Countertops    12 36 40-1      through       8

Section 12 48 16

   Entrance Floor Grilles    12 48 16-1      through       4

 

DIVISION 14 - CONVEYING SYSTEMS

 

        

Section 14 20 20

   Vertical Platform Lift    14 20 20-1      through       5

 

DIVISION 21 - FIRE PROTECTION

 

        

Section 21 00 00

   Fire Protection    21 00 00-1      through       16

 

DIVISION 22 - PLUMBING

 

        

Section 22 00 00

   Plumbing    22 00 00-1      through       18

 

DIVISION 23 - MECHANIICAL SYSTEMS

 

        

Section 23 00 00

   HVAC    23 00 00-1      through       39

 

DIVISION 26 - ELECTRICAL

 

        

Section 26 00 00

   Electrical    26 00 00-1      through       101

Section 26 00 99

   Two-Way Communication System    26 00 99-1      through       3

Section 26 07 20

   Fire Detection and Alarm System    26 07 20-1      through       26

Section 26 11 00

   Generator    26 00 00-1      through       12

 

DIVISION 31 - EARTHSORK

 

        

Section 31 00 00

   Earthwork    31 00 00-1      through       5

 

DIVISION 32 - PAVING & SURFACING

 

        

Section 32 10 00

   Paving and Surfacing    32-10-00-1      through       2

 

END OF DOCUMENT 00 01 10

        

 

TABLE OF CONTENTS   00 01 10 - 3

 

24



--------------------------------------------------------------------------------

EXHIBIT LOT

DESCRIPTION OF LOT

The Lot consists of the following parcels:

PARCEL ONE (327 Summer Street):

That certain parcel of land with the buildings thereon shown as Lot E on the
plan entitled “Subdivision Plan of Land Lot ‘C’ Summer Street (South Boston
District), Mass.” prepared by Harry R. Feldman, Inc. dated May 26, 2009 and
recorded with Suffolk County Registry of Deeds as Plan No. 185 of 2009.

Together with all rights and benefits granted to the Insured by that certain
Party Wall Agreement and between W2005 BWH II Realty, L.L.C. and W2005 BWH III
Realty, L.L.C. dated December 28, 2005 and recorded December 29, 2005 in Book
38779, Page 339.

PARCEL TWO (337 Summer Street):

That certain parcel of land with the buildings thereon shown as Lot F on the
plan entitled “Subdivision Plan of Land No. 337-347 Summer Street No. 319 and
319R A Street (South Boston District), Mass.” prepared by Harry R. Feldman, Inc.
dated September 15, 2011 and recorded with said Registry as Plan No. 324 of
2011; and

PARCEL THREE (337 Summer Street):

That certain parcel of land shown as Parcel C on the plan entitled “Subdivision
Plan of Land United States Postal Service Property Boston, Mass.” prepared by
Harry R. Feldman, Inc. dated July 25, 2011 and recorded with said Registry as
Plan No. 259 of 2011.

PARCEL FOUR (EASEMENTS):

Together with the easements and rights as appurtenant to Parcel One, Parcel Two
and Parcel Three to use the Private Way known as Pastene Alley (from West
Service Road to A Street) for access by foot, bicycle and vehicles and for
utilities pursuant to the Amended and Restated Agreement of Easements, Covenants
and Conditions dated September 30, 2007 and recorded in Book 43257, Page 229, as
amended by First Amendment to Amended and Restated Agreement of Easements,
Covenants and Conditions dated September 30, 2011 and recorded in Book
48461,Page 64, as further affected by Resignation as Declarant Under Amended and
Restated Agreement of Easements, Covenants and Restrictions, dated as of May 29,
2013 and recorded in Book 51516, Page 195 and as further affected by Appointment
of Declarant Under Amended and Restated Agreement of Easements, Covenants and
Conditions dated June 30, 2014 and recorded in Book 53180, Page 197 and the
Agreement of Easements, Covenants and Conditions dated as of September 30, 2011
and recorded in Book 48461, Page 76.

Together with the easements and rights to use the area shown as “Easement A5”
and “Easement A6” on the plan recorded in Plan Book 2011, Page 324, as
appurtenant to Parcel One and Parcel Two, respectively, for the installation,
use, maintenance, repair and replacement of fire escapes

 

25



--------------------------------------------------------------------------------

and related equipment, staircases, loading docks and utility facilities and for
parking of automobiles and other motor vehicles pursuant to the Agreement of
Easements, Covenants and Conditions dated as of September 30, 2011 and recorded
in Book 48461, Page 76.

 

26



--------------------------------------------------------------------------------

EXHIBIT RULES

BUILDING RULES AND REGULATIONS

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Building shall not be obstructed, encumbered, or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant.

2. No awnings or other projections shall be attached to the outside walls or
windows of the Building without the prior written consent of Landlord. Such
awnings, projections, curtains, blinds, shades, screens, or other fixtures must
be of a quality type, design and color, and attached in a manner, approved by
Landlord.

3. No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
premises demised to any tenant or occupant or of the Building without the prior
written consent of Landlord, except as expressly provided in the Lease.

4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into public places in the Building shall not be covered or
obstructed, nor shall any bottles, parcels, or other articles be placed on any
window sills.

5. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the public parts of the
Building.

6. The water fixtures, wash closets, and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein.

7. No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant, except
as permitted under the Lease. No boring, cutting or stringing of wires shall be
permitted, except with the prior written consent of the Landlord, and as
Landlord may direct. No tenant or occupant shall install any carpeting in the
premises demised to such tenant or occupant except in manner approved by
Landlord.

8. No vehicles or animals (except Seeing Eye dogs) of any kind shall be brought
into, kept in, or about the premises demised to any tenant.

9. Without the prior written consent of Landlord, no space in the Building shall
be used for manufacturing, or for the sale of merchandise, goods or property of
any kind at auction, except as otherwise permitted in the Lease.

10. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with tenants or occupants of neighboring
buildings or premises whether by the use of any musical instrument, radio,
television set or other audio device; unmusical noise, whistling, singing, or in
any other way. Nothing shall be thrown out of any doors or windows.

 

1



--------------------------------------------------------------------------------

11. Each tenant must return to Landlord all keys of stores, storage areas,
offices and toilet rooms, either furnished to, or otherwise procured by, such
tenant, upon the termination of its tenancy.

12. Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight that violates any of the
Building rules or the provisions of such tenant’s lease.

13. No tenant shall use or occupy, or permit any portion of the premises demised
to such tenant to be used or occupied, as an office for a public stenographer or
typist, or as a barber or manicure shop, or as an employment bureau. No tenant
or occupant shall engage or pay any employees in the Building, except those
actually working for such tenant or occupant in the Building, nor advertise for
laborers giving an address at the Building.

14. Landlord shall have the right to prohibit any advertising by any tenant or
occupant, which, in Landlord’s reasonable opinion, tends to impair the
reputation of the Building and upon notice from Landlord, such tenant or
occupant shall refrain from or discontinue such advertising.

15. Landlord reserves the right to exclude all unauthorized persons from the
Building.

16. Before closing and leaving tenant’s demised premises at the end of each
Business Day, each tenant shall close and lock all doors and windows.

17. No premises shall be used, or permit to be used, for lodging or sleeping, or
for any immoral or illegal purpose.

18. There shall not be used in the Building, either by any tenant or occupant or
by their agents or contractors, in the delivery or receipt of merchandise,
freight or other matter, any hand trucks or other means of conveyance except
those equipped with rubber tires, rubber side guards and such other safeguards
as Landlord may reasonably require.

19. Canvassing, soliciting and peddling in the Building are prohibited.

20. If the premises demised to any tenant become infested with vermin, such
tenant, at its sole cost and expense, shall cause its premises to be
exterminated from time to time, to the reasonable satisfaction of Landlord, and
shall employ such exterminators therefor as shall be reasonably approved by
Landlord.

21. No tenant shall move, or permit to be moved, into or out of the Building or
the premises demised to such tenant, any heavy or bulky matter, without
employing a person holding a Master Rigger’s license to perform any special
handling. Whenever any passenger elevator is used for the transport of freight,
protective padding furnished by Landlord shall be attached to the rear and side
walls of said elevator during such use.

22. Building employees shall not be required to perform, and shall not be
requested by any tenant or occupant to perform, any work outside of their
regular duties, unless under specific instructions from the office of the
managing agent of the building.

 

2



--------------------------------------------------------------------------------

23. The possession of any lighted cigarette, cigar, pipe or other smoking
articles is prohibited throughout the Building and the sidewalks adjoining the
Building.

 

3



--------------------------------------------------------------------------------

Contractor Rules and Regulations

327-337 Summer Street, Boston, MA

327-337 Summer Street maintains specific rules and regulations that apply to all
contractors and vendors who perform work or provide services for our tenants or
the building owner. Poor conduct will not be tolerated. Your conduct reflects on
you and your company and can affect future opportunities at 327-337 Summer
Street, Boston, MA.

You or your company may not perform any work or service in the building until
the following mandatory requirements are met:

 

1. A certificate of insurance for your company must be filed with Landlord. This
certificate must be current and must meet building insurance requirements for
coverage and indemnification.

 

2. All subcontractors must be approved by Landlord.

 

3. Each worker, whether employed by your company or by a subcontractor, must
possess a comprehensive understanding of building life safety procedures.

The following general rules apply to all contractors and/or subcontractors:

 

1. No smoking is allowed anywhere in the building or on the loading dock.

 

2. No food or coffee breaks are allowed in common areas of the building or in a
tenant’s space. The only approved break areas are within construction areas (if
unoccupied) or within a specific space designated by Landlord.

 

3. Workers must avoid socializing on the job and/or congregating in public areas
of the property.

 

4. All workers are expected to behave professionally. Please remember the
importance of your appearance and professionalism to our tenants and their
visitors. You are expected to be friendly and polite to everyone in the
building.

 

5. All workers must speak and understand English.

The following serious offenses, when committed on the property, could result in
an immediate dismissal:

 

1. Core drilling, hammer drilling, or installing tackless carpet strips between
8:00 a.m. and 6:00 p.m. on weekdays.

 

2. Working while intoxicated or under the influence of illegal drugs.

 

3. Possession of illegal drugs or drug paraphernalia.

 

4. Violation of any local, state or federal statutes.

 

5. Possession of firearms, explosives or weapons.

 

6. Physical or verbal abuse or harassment of any individual.

 

7. Duplication of keys or illegal entrance into a restricted space.

 

8. Gambling.

 

4



--------------------------------------------------------------------------------

9. Intentional property destruction.

 

10. Sleeping on the job.

 

11. Behaving in a disorderly manner.

Because Landlord respects the dignity of each individual, we are committed to
fairness when administering these rules. It is our expectation, however, that
all individuals will readily observe these rules as they conduct their
professional affairs.

Life Safety Procedures

 

1. In the event of a medical emergency, workers should call 911 and then
immediately notify Tenant Services at 617-517-2896.

 

2. Tenant Services (617-517-2896) must be notified of any injuries that occur on
the property.

 

3. Detailed life safety procedures are available from the Landlord upon request.

Life Safety Systems

 

1. If there is a possibility that life safety equipment has been compromised,
Landlord and building security must be notified immediately.

 

2. A minimum of 18 inches of clearance must be maintained from each sprinkler
head at all times.

 

3. Contractor must maintain the proper equipment to manage water from any broken
sprinkler pipes.

 

4. Building fire alarm devices and final connections will be provided by
Landlord’s fire alarm vendor at contractor’s expense.

 

5. Landlord must be notified 48 hours in advance of any work that may cause dust
or odors in the building. A fee will be charged for each time fire alarm devices
are disabled and or sprinkler shutdown.

 

6. Prior to any welding, soldering or metal cutting, contractors must present
Landlord with a fire permit and proof of fire watch. This work must be requested
and approved by Landlord at least 48 hours in advance.

 

7. All fire alarm wiring must be installed in conduit or in MC Cable.

 

8. Subcontractors performing work on fire alarm or sprinkler systems must adhere
to the procedures listed above.

General Requirements

 

1. Prior to commencement of any work, the job foreman or General Contractor
shall visit the site and familiarize themselves with the conditions under which
the work is to be performed.

 

2. Any questions or conflicts regarding drawings or specifications are to be
directed to Landlord.

 

3. Contractor shall perform all work in accordance with local, state and federal
codes and regulations.

 

4. Contractor shall ensure that the construction site and adjoining areas
including hallways and access ways are kept clean AT ALL TIMES and after final
cleanup.

 

5



--------------------------------------------------------------------------------

5. Contractor shall be responsible for the repair of all damages caused by them
or their subcontractors during the project.

 

6. Contractors are not permitted to use any building maintenance equipment
including vacuums, ladders, or supplies unless approved by Landlord.

 

7. Utility sinks are to be cleaned daily if used. No construction waste, paint
thinners, or other obstructing or hazardous materials are to be poured down the
drain or left to clog the sinks.

 

8. Areas that are not under construction but which are affected by construction,
including stairways, elevators, lobbies and corridors, are to be protected from
damage throughout the construction period. Floors and carpets are to be covered
with protective material.

 

9. Construction signs and/or barriers visible to tenants and guests of the
building must be approved by Landlord prior to their installation.

 

10. Landlord reserves the right to have any individual or individuals removed at
any time from the premises without cause.

 

11. Contractor shall not permit the operation of any musical or sound-producing
instruments, devices, or other equipment which may be heard outside the leased
premises or the building, or which may emanate electrical waves which will
impair radio or television reception from or in the building.

Access Procedures

 

1. Workers may only enter and exit the building via a single location to be
approved by Landlord.

 

2. Workers must leave a valid photo ID (a company badge with a photo ID or a
driver’s license) with building security at the lobby. They must sign in,
retrieve and wear a building visitor badge, and upon exiting the building return
the visitor badge in exchange for their ID and sign out.

 

3. Workers will be allowed only on floors where construction is taking place.
All work which requires entering other tenant areas or common areas will be
coordinated with Landlord and will be done after regular business hours.

 

4. Landlord will be given the name and phone number of the job foreman. The
foreman should be on-site during construction activity and during deliveries.

 

5. The job foreman is responsible for filling out any necessary paper work for
after hours and weekend access.

 

6. Workers will use the restroom that is specified by Landlord. Restrooms are to
be kept clean at all times.

 

7. No property may be removed without a building property removal pass signed by
security or Landlord. Random searches of bags, toolboxes, etc. may be conducted
by building security.

 

8. Landlord is not required to provide parking to any contractor or
subcontractor.

 

9. No access to the roof will be permitted without prior notification and
approval by Landlord. Building personnel will escort any person needing access.

 

10.

All deliveries should be brought up to construction floors via the freight
elevator. Any large

 

6



--------------------------------------------------------------------------------

  moves or time consuming deliveries should be done prior to 6:00 a.m. or after
11:00 p.m., Monday through Friday, or any time during the weekends. These large
moves must be coordinated, scheduled and reserved through building management at
least 72 hours prior using a Building Service Request Form.

 

11. The freight elevator and loading dock must be left clean after use. Any
clean-up expenses incurred by the building will be back-charged to the
contractor.

Building Trash Dumpsters

 

1. No construction or demolition material of any kind is to be disposed of in
building dumpsters.

 

2. Contractors must notify Landlord 48 hours in advance before using any product
that could generate dust or odors that may migrate into the building’s HVAC
system or adjacent spaces. Off hour restrictions may be required.

Core Drilling

 

1. Core drilling is only allowed before 8:00 a.m. and after 6:00 p.m. (on
weekdays).

 

2. Contractor must post, on-site and in full view a notice to workers notifying
them of the time restrictions relative to core and hammer drilling and tackless
installation. Violations to these restrictions will not be tolerated.

 

3. No core drilling will be permitted without the prior written consent of a
structural engineer and Landlord.

 

4. For all core drilling an X-ray will be required and all cores shall be given
to Landlord.

Doors and Locks

 

1. Building standard locksets are required on all doors within the tenant
premises and no other lockset may be installed.

 

2. All door lock sets and assorted keys removed during construction must be
delivered to Landlord. All unused locks and hardware shall be returned to
Landlord.

Carpets

 

1. Carpets within the work area as well as the common corridors and lobbies must
be maintained in a clean and undamaged condition at all times. Contractor shall
be responsible for any damage and should report any preexisting conditions prior
to the commencement of work.

Building Permits and Certificates of Occupancy

 

1. A copy of the building permit must be delivered to Landlord prior to the
start of any construction project and the permit card must be posted on the
construction site and in full view at all times.

 

2. A copy of the fully executed building permit, showing all final inspection
sign-offs must be delivered to Landlord prior to receipt of the certificate of
occupancy.

 

7



--------------------------------------------------------------------------------

3. A copy of the certificate of occupancy must be delivered to Landlord as soon
as it is issued. Landlord may elect to withhold contractor’s retainage until
proof of issuance has been received.

Miscellaneous

 

1. The OSHA Lead-in-Construction Standard 29 CFR 1926.62 applies to all
construction work where an employee may be occupationally exposed to lead.
Tenants arranging for contractors to perform work in their lease space should be
aware that lead containing paint (defined as XRF results of less than 1.0
mg/cm2) may exist on some surfaces. However, lead-based paint, (defined as XRF
results of 1.0 mg/cm2 or greater) shall have been removed from accessible
surfaces in the lease spaces prior to the Commencement Date.

 

8



--------------------------------------------------------------------------------

Hot Work Protocol

for

Construction Renovation or Building Repairs

Definition:

Hot work is any work activity that generates a flame, heat or sparks such as
soldering, brazing, welding, or torch cutting and grinding.

Before any hot work shall commence the following Fire Safety Precautions must be
taken:

 

  1. Notification

Notify Landlord 72 hours in advance, in writing, of location and purpose of
planned hot work in the facility. Any heavy hot work such as structural work or
defined space welding shall take place after normal business hours. Refer to the
building rules and regulations for the defined normal business hours.

 

  2. Permit

Provide Landlord with a copy of the hot work permit from the local authority.

 

  3. Sprinkler and Fire Alarm System Impairment

The sprinkler system in the area of the hot work shall not be impaired during
the hot work time period. The fire alarm system may only be impaired or zoned
out in the area of the hot work with express permission of the local authority.

 

  4. Fire Watch

A designated person from the local fire department authority shall be present
during all hot work. The person performing the fire watch shall be completely
informed of the work to be undertaken and be in radio or telecommunications
contact with the local fire station.

 

  5. Hot Work Area Condition & Preparation

Floors are to be swept clean. Any accumulations of dust shall be removed.
Combustible materials shall be removed from the area of hot work. The hot work
area shall be properly ventilated. Hot work is not to be conducted in the
presence of flammable gases, vapors, liquids or dusts. If hot work is to be
performed in a confined area atmospheric testing shall be performed prior to and
during the hot work procedure to ensure the work site atmosphere is below the
lower explosive limit.

 

9



--------------------------------------------------------------------------------

  6. Person(s) Conducting Hot Work

The person conducting hot work shall be certified and fully trained and
competent in use of the equipment and wear the appropriate personal protective
equipment.

 

  7. Fire Fighting Equipment & Site Preparation

Fire extinguishers shall be present and within reach during all hot work. The
person conducting hot work and fire watch personnel shall be informed of the
location and have access to all fire hose cabinets and fire fighting equipment.
Shields are to be erected where electric welding is to take place to prevent
ultra-violet light exposure to others in the area. Floor or wall openings
located 10 feet or less from the work site are to be covered to prevent hot
sparks from entering walls or shafts falling to floors below. Additional fire
watch personnel may be required for the fire watch in adjoining areas above or
below the work site as determined by the local authority.

 

  8. Fire Watch Standby

Fire watch personnel shall remain on site 20 minutes after hot work has been
completed. Notification shall be sent to the local authorities after hot work is
completed. Fire alarm system point zoning shall be restored to active condition
after work area is ventilated.

 

10



--------------------------------------------------------------------------------

Hot Work Protocol

Check List

 

  9. Contractor Compliance

 

      Contractor is in compliance with Landlord protocol? 

   

10. Type of Hot Work  

      Welding, cutting, grinding-soldering and structural     

11. Location of Hot Work     

12. Date and Time to be Performed     

13. Permit Provided to Landlord:     

14. Certificate of Insurance for all Contractors and Subcontractors presented to Landlord 
   

15. Is Fire Watch Required by Local Authority?     

16. Fire Protection Sprinklers not Impaired?     

17. Fire Alarm System to be Temporarily zoned out in Work Area     

18. Work Area Free of Combustible Equipment     

19. Work Area Properly Ventilated Prior to and During Hot Work     

20. All floor and wall openings covered and protected to prevent sparks and slag 
from traveling to other unprotected shafts and voids to the floor
below                                       
                                         
                                         
                                                           

21. Portable fire extinguisher onsite and fully charged     

 

11



--------------------------------------------------------------------------------

22. Person(s) onsite performing hot work are qualified and have proper protective clothing and face shields 
   

23. Person conducting fire watch from local authority is on site and is in telecommunication contact with fire chief on duty 
   

Other Precautions:

 

 

 

 

 

 

 

Form Submitted To:   

 

Date:   

 

Approve/Disapprove:   

 

Date Returned:   

 

 

12



--------------------------------------------------------------------------------

EXHIBIT EXISTING CONDITIONS

 

   Report:    Prepared By:    Project #:    Date:

1.

   Final Phase I Environmental Site Assessment and Limited Sampling Report
Volume 1 of 4    URS Corporation    25009009    March 2, 2006

2.

  

Final Phase I Environmental

Site Assessment and Limited Sampling Report Volume 2 of 4

   URS Corporation    25009009    March 2, 2006

3.

  

Final Phase I Environmental

Site Assessment and Limited Sampling Report Volume 3 of 4

   URS Corporation    25009009    March 2, 2006

4.

  

Final Phase I Environmental

Site Assessment and Limited Sampling Report Volume 4 of 4

   URS Corporation    25009009    March 2, 2006

5.

  

Phase I Environmental

Site Assessment

  

Blackstone

Consulting

  

DIVWCA

008.02

   April 22, 2013

6.

  

Pre-Renovation Hazardous

Materials Survey Report

   URS Corporation    39743960    July 9, 2013

7.

   URS Air Sampling Report    URS Corporation       September 29, 2014

 

1



--------------------------------------------------------------------------------

EXHIBIT SNDA

FORM OF SNDA

LEASE SUBORDINATION, NON-DISTURBANCE

OF POSSESSION AND ATTORNMENT AGREEMENT

This agreement (“Lease Subordination, Non-Disturbance of Possession and
Attornment Agreement” or “Agreement”) is made as of the      day of
            , 201    , among WEBSTER BANK, N.A., a national banking association,
as administrative agent on behalf of itself and certain other lenders, having a
place of business at 100 Franklin Street, Boston, Massachusetts 02110
(“Lender”),             , a Massachusetts limited liability company having a
place of business at 100 Franklin Street, 2nd Floor, Boston, Massachusetts 02110
(“Landlord” or “Borrower”), and [            ], a [            ] having a place
of business at [            ] (“Tenant”).

Introductory Provisions

A. Lender is relying on this Agreement as an inducement to Lender in making and
maintaining a loan (“Loan”) secured by, among other things, a Construction
Mortgage and Security Agreement dated as of              (“Mortgage”) given by
Borrower covering property commonly known as and numbered             , Boston,
Massachusetts (“Property”), which Mortgage, including a legal description of the
Property, is recorded at the Suffolk County Registry of Deeds in Book
            , Page             . Lender is also the “Assignee” under a
Collateral Assignment of Leases and Rents (“Assignment”) dated as of
                    , from Borrower with respect to the Property, which
Assignment is recorded at the Suffolk County Registry of Deeds in Book
            , Page     .

B. Tenant is the tenant under that certain lease (“Lease”) dated             ,
20    , made with [Landlord] [Landlord’s predecessor in title], covering certain
premises (“Premises”) at the Property as more particularly described in the
Lease [and in the “Notice of Lease” dated                     , 20    which has
been recorded at             in Book             , Page     ].

C. Lender requires, as a condition to the making and maintaining of the Loan,
that the Mortgage be and remain superior to the Lease and that its rights under
the Assignment be recognized.

D. Tenant requires as a condition to the Lease being subordinate to the Mortgage
that its rights under the Lease be recognized.

E. Lender, Landlord, and Tenant desire to confirm their understanding with
respect to the Mortgage and the Lease.

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the understanding by Tenant
that Lender shall rely hereon in making and maintaining the Loan, Lender,
Landlord, and Tenant agree as follows:

1. Subordination. The Lease is subordinate to the Mortgage and any amendment,
renewal, substitution, extension or replacement thereof and each advance made
thereunder as though the Mortgage, and each such amendment, renewal,
substitution, extension or replacement were executed and recorded, and the
advance made, before the execution of the Lease.

2. Non-Disturbance. So long as Tenant is not in default (beyond any period
expressed in the Lease within which Tenant may cure such default) in the payment
of rent or in the performance or observance of any of the terms, covenants or
conditions of the Lease on Tenant’s part to be performed or observed,
(i) Tenant’s occupancy of the Premises shall not be disturbed by Lender in the
exercise of any of its rights under the Mortgage during the term of the Lease,
or any extension or renewal thereof made in accordance with the terms of the
Lease, and (ii) Lender will not join Tenant as a party defendant in any action
or proceeding because of any default under the Mortgage.

3. Attornment and Certificates. In the event Lender succeeds to the interest of
Borrower as Landlord under the Lease, or if the Property or the Premises are
sold pursuant to the power of sale under the Mortgage, Tenant shall attorn to
Lender, or a purchaser upon any such foreclosure sale, and shall recognize
Lender, or such purchaser, thereafter as the Landlord under the Lease. Such
attornment shall be effective and self- operative without the execution of any
further instrument. Tenant agrees, however, to execute and deliver at any time
and from time to time, upon the request of any holder(s) of any of the
indebtedness or other obligations secured by the Mortgage, or upon request of
any such purchaser, (a) any instrument or certificate which, in the reasonable
judgment of such holder(s), or such purchaser, may be necessary or appropriate
in any such fore- closure proceeding or otherwise to evidence such attornment,
and (b) an instrument or certificate regarding the status of the Lease,
consisting of statements, if true (and if not true, specifying in what respect),
(i) that the Lease is in full force and effect, (ii) the date through which
rentals have been paid, (iii) the duration and date of the commencement of the
term of the Lease, (iv) the nature of any amendments or modifications to the
Lease, (v) that no default, or state of facts, which with the passage of time,
or notice, or both, would constitute a default, exists on the part of either
party to the Lease, and (vi) the dates on which payments of additional rent, if
any, are due under the Lease.

4. Limitations. If Lender exercises any of its rights under the Assignment or
the Mortgage, or if Lender shall succeed to the interest of Landlord under the
Lease in any manner, or if any purchaser acquires the Property, or the Premises,
upon or after any foreclosure of the Mortgage, or any deed in lieu thereof,
Lender or such purchaser, as the case may be, shall have the same remedies by
entry, action or otherwise in the event of

 

-2-



--------------------------------------------------------------------------------

any default by Tenant (beyond any period expressed in the Lease within which
Tenant may cure such default) in the payment of rent or in the performance or
observance of any of the terms, covenants and conditions of the Lease on
Tenant’s part to be paid, performed or observed that the Landlord had or would
have had if Lender or such purchaser had not succeeded to the interest of the
present Landlord. From and after any such attornment, Lender or such purchaser
shall be bound to Tenant under all the terms, covenants and conditions of the
Lease, and Tenant shall, from and after such attornment to Lender, or to such
purchaser, have the same remedies against Lender, or such purchaser, for the
breach of an agreement contained in the Lease that Tenant might have had under
the Lease against Landlord, if Lender or such purchaser had not succeeded to the
interest of Landlord; provided, however, that Lender or such purchaser shall
only be bound during the period of its ownership, and that in the case of the
exercise by Lender of its rights under the Mortgage, or the Assignment, or any
combination thereof, or a foreclosure, or deed in lieu of foreclosure, all
Tenant claims shall be satisfied only out of the interest, if any, of Lender, or
such purchaser, in the Property, and Lender and such purchaser shall not be
(a) liable for any act or omission of any prior landlord (including the
Landlord); or (b) liable for or incur any obligation with respect to the
construction of the Property or any improvements of the Premises or the
Property; or (c) subject to any offsets or defenses which Tenant might have
against any prior landlord (including the Landlord); or (d) bound by any rent or
additional rent which Tenant might have paid for more than the then current
rental period to any prior landlord (including the Landlord); or (e) bound by
any amendment or modification of the Lease, or any consent to any assignment or
sublet, made without Lender’s prior written consent; or (f) bound by or
responsible for any security deposit not actually received by Lender; or
(g) liable for or incur any obligation with respect to any breach of warranties
or representations of any nature under the Lease or otherwise including without
limitation any warranties or representations respecting use, compliance with
zoning, landlord’s title, landlord’s authority, habitability and/or fitness for
any purpose, or possession; or (h) liable for consequential damages.
Notwithstanding the foregoing, in the event that Lender or any successor
succeeds to the interest of Landlord under the Lease, or title to the Property
prior to the completion of the Landlord’s Work, then Lender or such successor
(as applicable) shall have thirty (30) days following notice to Tenant by Lender
or such successor of such acquisition to send written notice to Tenant stating
whether or not Lender or such successor intends to be bound to perform work
remaining to be done as part of the Landlord’s Work under the Lease and agrees
to advance the Allowance. If in such notice Lender or such successor states that
Lender or such successor intends to be so bound, then such provisions of the
Lease shall be binding on the Lender or such successor (as applicable). If
Lender or such successor (as applicable) states that it does not intend to be so
bound or fails to timely provide notice to Tenant within such thirty (30) day
period, then Tenant shall have the right, by giving a notice (the “Election
Notice”) to the Lender or such successor (as applicable) within sixty (60) days
following notice of such acquisition, to either (X) terminate the Lease, or
(Y) continue the Lease, and complete the Landlord’s Work itself at its expense
and otherwise in accordance with the terms of the Lease and (to the extent the
Allowance is not disbursed by the Lender or such successor (as applicable))
reduce the Rent by the amount of the unadvanced Allowance; provided, however,
that the Lender or such successor (as applicable)can

 

-3-



--------------------------------------------------------------------------------

render any Election Notice null and void and of no force and effect if, within
thirty (30) days after the giving of such Election Notice, the Lender or such
successor (as applicable) agrees to be bound by the applicable provisions of the
Lease. Tenant’s failure to give Election Notice in the time period required
above shall be deemed to be an election pursuant to the clause (Y) of the
immediately preceding sentence.

5. Rights Reserved. Nothing herein contained is intended, nor shall it be
construed, to abridge or adversely affect any right or remedy of: (a) the
Landlord under the Lease, or any subsequent Landlord, against the Tenant in the
event of any default by Tenant (beyond any period expressed in the Lease within
which Tenant may cure such default) in the payment of rent or in the performance
or observance of any of the terms, covenants or conditions of the Lease on
Tenant’s part to be performed or observed; or (b) the Tenant under the Lease
against the original or any prior Landlord in the event of any default by the
original Landlord to pursue claims against such original or prior Landlord
whether or not such claim is barred against Lender or a subsequent purchaser.

6. Notice and Right to Cure. Tenant agrees to provide Lender with a copy of each
notice of default given to Landlord under the Lease, at the same time as such
notice of default is given to the Landlord, and that in the event of any default
by the Landlord under the Lease, Tenant will take no action to terminate the
Lease (a) if the default is not curable by Lender (so long as the default does
not interfere with Tenant’s use and occupation of the Premises), or (b) if the
default is curable by Lender, unless the default remains uncured for a period of
thirty (30) days after written notice thereof shall have been given, postage
prepaid, to Landlord at Landlord’s address, and to Lender at the address
provided in Section 7 below; provided, however, that if any such default is such
that it reasonably cannot be cured within such thirty (30) day period, such
period shall be extended for such additional period of time as shall be
reasonably necessary (including, without limitation, a reasonable period of time
to obtain possession of the Property and to foreclose the Mortgage), if Lender
gives Tenant written notice within such thirty (30) day period of Lender’s
election to undertake the cure of the default and if curative action (including,
without limitation, action to obtain possession and foreclose) is instituted
within a reasonable period of time and is thereafter diligently pursued. Lender
shall have no obligation to cure any default under the Lease.

7. Notices. Any notice or communication required or permitted hereunder shall be
in writing, and shall be given or delivered: (i) by United States mail,
registered or certified, postage fully prepaid, return receipt requested, or
(ii) by recognized courier service or recognized overnight delivery service; and
in any event addressed to the party for which it is intended at its address set
forth below:

 

To Lender:      Webster Bank, N.A.      100 Franklin Street      Boston,
Massachusetts 02110      FAX Number: (830) 314-7176      Attention: Ms. Claudia
G. Piper

 

-4-



--------------------------------------------------------------------------------

With a copy to:    Goulston & Storrs P.C.    400 Atlantic Avenue    Boston,
Massachusetts 02110    Attention: James H. Lerner, Esq. To Tenant:   

 

  

 

  

 

  

 

With a copy to:   

 

  

 

  

 

  

 

or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing. Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.

8. No Oral Change. This Agreement may not be modified orally or in any manner
than by an agreement in writing signed by the parties hereto or their respective
successors in interest.

9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, personal
representatives, successors and assigns, and any purchaser or purchasers at
foreclosure of the Property or any portion thereof, and their respective heirs,
personal representatives, successors and assigns.

10. Payment of Rent to Lender. Tenant acknowledges that it has notice that the
Lease and the rent and all sums due thereunder have been assigned to Lender as
part of the security for the Obligations secured by the Mortgage. In the event
Lender notifies Tenant of a default under the Loan and demands that Tenant pay
its rent and all other sums due under the Lease to Lender, Tenant agrees that it
will honor such demand and pay its rent and all other sums due under the Lease
to Lender, or Lender’s designated agent, until otherwise notified in writing by
Lender. Borrower unconditionally authorizes and directs Tenant to make rental
payments directly to Lender following receipt of such notice and further agrees
that Tenant may rely upon such notice without any obligation to further inquire
as to whether or not any default exists under the Mortgage or the Assignment,
and that Borrower shall have no right or claim against Tenant for or by reason
of any payments of rent or other charges made by Tenant to Lender following
receipt of such notice.

11. No Amendment or Cancellation of Lease. So long as the Mortgage remains
undischarged of record, Tenant shall not amend, modify, cancel or terminate the

 

-5-



--------------------------------------------------------------------------------

Lease, or consent to an amendment, modification, cancellation or termination of
the Lease, or agree to subordinate the Lease to any other mortgage, without
Lender’s prior written consent in each instance.

12. Options. With respect to any options for additional space provided to Tenant
under the Lease, Lender agrees to recognize the same if Tenant is entitled
thereto under the Lease after the date on which Lender succeeds as Landlord
under the Lease by virtue of foreclosure or deed in lieu of foreclosure or
Lender takes possession of the Premises; provided, however, Lender shall not be
responsible for any acts of any prior landlord under the Lease, or the act of
any tenant, subtenant or other party which prevents Lender from complying with
the provisions hereof and Tenant shall have no right to cancel the Lease or to
make any claims against Lender on account thereof.

13. Captions. Captions and headings of sections are not parts of this Agreement
and shall not be deemed to affect the meaning or construction of any of the
provisions of this Agreement.

14. Counterparts. This Agreement may be executed in several counterparts each of
which when executed and delivered is an original, but all of which together
shall constitute one instrument.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

16. Parties Bound. The provisions of this Agreement shall be binding upon and
inure to the benefit of Tenant, Lender and Borrower and their respective
successors and assigns; provided, however, reference to successors and assigns
of Tenant shall not constitute a consent by Landlord or Borrower to an
assignment or sublet by Tenant, but has reference only to those instances in
which such consent is not required pursuant to the Lease or for which such
consent has been given.

[Remainder of page intentionally left blank.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LENDER:

 

WEBSTER BANK, N.A.

 

BY:

 

 

    Name:     Title:  

Date executed by Lender:                    

 

TENANT:

 

[here insert name]

 

BY:

 

 

    Name:     Title:  

Date executed by Tenant:                    

 

 

ATTEST:

 

Name:

Title:

[Signature Page to Subordination, Non-Disturbance of Possession and Attornment
Agreement]



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF [                    ]

On this              day of             , 201    , before me, the undersigned
notary public, personally appeared                             , personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity/capacities, and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

 

 

Notary Public

My Commission Expires:

[Signature Page to Subordination, Non-Disturbance of Possession and Attornment
Agreement]



--------------------------------------------------------------------------------

[COMMONWEALTH/STATE] OF [            ]

COUNTY OF [            ]

On this     day of                     , 201    , before me, the undersigned
notary public, personally appeared                                     ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity/capacities, and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

WITNESS my hand and official seal.

 

 

Notary Public

My Commission Expires:

 

[Signature Page to Subordination, Non-Disturbance of Possession and Attornment
Agreement]



--------------------------------------------------------------------------------

                    , as Landlord under the Lease, and Borrower under the
Mortgage, the Loan Agreement and the other Loan Documents, agrees for itself and
its successors and assigns that:

 

  1. The above agreement does not:

 

  (a) constitute a waiver by Lender of any of its rights under the Mortgage and
Security Agreement or any of the other Loan Documents; or

 

  (b) in any way release Borrower from its obligations to comply with the terms,
provisions, conditions, covenants and agreements and clauses of the Mortgage and
Security Agreement and other Loan Documents;

 

  2. The provisions of the Mortgage remain in full force and effect and must be
complied with by Borrower;

 

  3. Tenant shall have the right to rely on any notice or request from Lender
which directs Tenant to pay rent to Lender without any obligation to inquire as
to whether or not a default exists and notwithstanding any notice from or claim
of Borrower to the contrary. Borrower shall have no right or claim against
Tenant for rent paid to Lender after Lender so notifies Tenant to make payment
of rent to Lender; and

 

  4. The Borrower shall be bound by all of the terms, conditions and provisions
of the foregoing Agreement in all respects.

Executed and delivered as a sealed instrument as of the     day of
                    , 201    .

 

BORROWER:  

                     ,

a Massachusetts limited liability company

By:        

 

 

 

Name:

 

Title:

Date executed by Borrower:                    , 20

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF [                    ]

On this     day of                     , 201    , before me, the undersigned
notary public, personally appeared                             , personally
known to

 

1



--------------------------------------------------------------------------------

me (or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized
capacity/capacities, and that by his/her/their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed
the instrument.

WITNESS my hand and official seal.

 

 

Notary Public

My Commission Expires:

 

2



--------------------------------------------------------------------------------

EXHIBIT L/C

STANDBY L/C DRAFT LANGUAGE

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF            

DATE:                     , 2014

BENEFICIARY:

DWF III SYNERGY, LLC

 

 

AND

 

 

APPLICANT:

LOGMEIN INC

500 UNICORN PARK DRIVE

WOBURN MA 01801

AMOUNT: US$              (U.S. DOLLARS             EXACTLY)

EXPIRATION DATE:                     [ONE YEAR FROM ISSUE DATE OF THE L/C]

LOCATION: SANTA CLARA, CALIFORNIA

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF
             IN YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE
FORM OF EXHIBIT “A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY, SUBJECT
TO THE PROVISIONS BELOW REGARDING PRESENTATION BY FACSIMILE ALONE.

 

2. A DATED CERTIFICATION FROM THE BENEFICIARY PURPORTEDLY SIGNED BY AN
AUTHORIZED OFFICER OR AN AGENT OF BENEFICIARY, FOLLOWED BY HIS/HER PRINTED NAME
AND DESIGNATED TITLE, STATING EITHER OF THE FOLLOWING:

(A) “BENEFICIARY IS ENTITLED TO DRAW UPON THIS LETTER OF CREDIT, PURSUANT TO THE
TERMS OF THAT CERTAIN LEASE DATED                     , 2014, [INSERT THE DATE]
BETWEEN                     , LLC, AS LANDLORD, AND LOGMEIN INC, AS TENANT, FOR
PREMISES IN THE BUILDING LOCATED AT 327-337 SUMMER STREET, BOSTON, MASSACHUSETTS
(THE “LEASE”), OR ANY OTHER WRITTEN AGREEMENT BETWEEN APPLICANT AND BENEFICIARY.
BENEFICIARY HEREBY MAKES DEMAND FOR THE PAYMENT OF                      [INSERT
AMOUNT IN NUMERALS AND WORD].”

OR

(B) “BENEFICIARY HEREBY CERTIFIES THAT IT HAS RECEIVED NOTICE FROM SILICON
VALLEY BANK THAT THE LETTER OF CREDIT NO. SVBSF              WILL NOT BE
RENEWED, AND THAT IT HAS NOT RECEIVED A REPLACEMENT LETTER OF CREDIT IN
ACCORDANCE WITH THE LEASE MENTIONED IN THE LETTER OF CREDIT AT LEAST THIRTY
(30) DAYS PRIOR TO THE EXPIRATION DATE OF THIS LETTER OF CREDIT.”

 

 

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:

              

(Authorized Signature)

        

DATE:                                      

 

                 



--------------------------------------------------------------------------------

THE LEASE AGREEMENT MENTIONED ABOVE IS FOR IDENTIFICATION PURPOSES ONLY AND IT
IS NOT INTENDED THAT SAID LEASE AGREEMENT BE INCORPORATED HEREIN OR FORM PART OF
THIS LETTER OF CREDIT.

UPON PRESENTATION OF THIS LETTER OF CREDIT ACCOMPANIED BY SUCH STATEMENT, WE
SHALL ACCEPT SUCH STATEMENT AS CONCLUSIVE, BINDING AND CORRECT, WITHOUT HAVING
TO INVESTIGATE OR

PAGE 1 OF 3

 

 

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:

              

(Authorized Signature)

        

DATE:                                      

 

                 



--------------------------------------------------------------------------------

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF             

DATE:             , 2014

BEING RESPONSIBLE FOR THE ACCURACY, TRUTHFULNESS, CORRECTNESS OR VALIDITY
THEREOF AND NOTWITHSTANDING THE CLAIM OF ANY PERSON TO THE CONTRARY, AND WE
SHALL NOT REQUIRE PROOF OF THE AUTHORITY OF THE AUTHORIZED OFFICER OR AN AGENT
OF BENEFICIARY SIGNING THE STATEMENT, AND SHALL INSTEAD PRESUME THE AUTHORITY OF
THE AUTHORIZED OFFICER OR AN AGENT OF BENEFICIARY BY REASON OF PRESENTATION WITH
IT OF THE ORIGINAL OF THIS LETTER OF CREDIT.

PARTIAL AND MULTIPLE DRAWS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY ANY
DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO
THE BENEFICIARY UNLESS IT IS FULLY UTILIZED.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT THIS
LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE. IN NO
EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND             
[INSERT DATE THAT IS AT LEAST 60 DAYS FOLLOWING FINAL EXPIRATION DATE] WHICH
SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT IS TRANSFERABLE BY THE ISSUING BANK ONE OR MORE TIMES BUT
IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN ITS ENTIRETY UP TO THE THEN
AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE ASSUMING SUCH TRANSFER TO
SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATIONS,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY
AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US TOGETHER
WITH OUR LETTER OF TRANSFER DOCUMENTATION (IN THE FORM OF EXHIBIT “B” ATTACHED
HERETO). OUR TRANSFER FEE OF  1⁄4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM $250.00)
IS FOR THE ACCOUNT OF THE APPLICANT. ANY TRANSFER OF THIS LETTER OF CREDIT MAY
NOT CHANGE THE PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR
ABOVE-SPECIFIED OFFICE. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON
THE REVERSE OF THE ORIGINAL LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL
LETTER OF CREDIT TO THE TRANSFEREE.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS AT OUR OFFICE (THE “BANK’S OFFICE”) AT: SILICON VALLEY
BANK, 3003 TASMAN DRIVE, 2ND FLOOR, SANTA CLARA, CA 95054, ATTENTION: STANDBY
LETTER OF CREDIT SECTION OR BY FACSIMILE TRANSMISSION AT: (408) 654-6211 OR
(408) 969-6510; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO: (408) 654-7712 OR
(408) 654-6274), ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION WITH
ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE; PROVIDED, HOWEVER, THE BANK
WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF PRESENTATION BY FACSIMILE
ALONE, AND WILL NOT EXAMINE THE ORIGINALS. PAYMENT AGAINST CONFORMING
PRESENTATIONS HEREUNDER SHALL BE MADE BY BANK IN IMMEDIATELY AVAILABLE U.S.
FUNDS DURING NORMAL BUSINESS HOURS OF THE BANK’S OFFICE WITHIN TWO (2) BUSINESS
DAYS AFTER PRESENTATION NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
INTERNATIONAL STANDBY PRACTICES (ISP98), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590.

 

 

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:

              

(Authorized Signature)

        

DATE:                                      

 

                 



--------------------------------------------------------------------------------

PAGE 2 OF 3

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF             

DATE:             , 2014

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

EXCEPT AS STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY REQUIREMENT OR
QUALIFICATION. OUR OBLIGATION UNDER THIS LETTER OF CREDIT IS OUR INDIVIDUAL
OBLIGATION, IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO, OR
UPON OUR ABILITY TO PERFECT ANY LIEN OR SECURITY INTERESTS.

THIS LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT YOUR WRITTEN
CONSENT.

EXCEPT TO THE EXTENT INCONSISTENT WITH THE EXPRESS TERMS HEREOF, THIS LETTER OF
CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98), INTERNATIONAL
CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:

              

(Authorized Signature)

        

DATE:                                      

 

                 



--------------------------------------------------------------------------------

EXHIBIT “A”

 

DATE:                                   REF. NO.                                

AT SIGHT OF THIS DRAFT

 

PAY TO THE ORDER OF                                        
                                       US$                                     
                                         
                                         
US DOLLARS                                 
                                         
                                         
                                         
                                                                         
                                                                              
                                         
                                         
                                         
                                                          

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF
CREDIT NUMBER NO.                                        
                                         
                                    DATED   
                                         
                                                                         

 

TO: SILICON VALLEY BANK     3003 TASMAN DRIVE     SANTA CLARA, CA 95054  
(BENEFICIARY’S NAME)                       Authorized
Signature                    

GUIDELINES TO PREPARE THE DRAFT

1. DATE: ISSUANCE DATE OF DRAFT.

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4. US$: AMOUNT OF DRAWING IN FIGURES.

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION 408-654-6274; OR 408-654-7712; OR 408-654-3035; OR 408-654-7127;
OR 408-654- 5545.

 

 

L/C DRAFT LANGUAGE APPROVED FOR ISSUANCE BY:               

(Authorized Signature)

        

DATE:                                      

 

                 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

DATE:                                 TO:    SILICON VALLEY BANK          3003
TASMAN DRIVE       RE: IRREVOCABLE STANDBY LETTER OF CREDIT    SANTA CLARA, CA
95054    NO.    ISSUED BY    ATTN:      INTERNATIONAL DIVISION,       SILICON
VALLEY BANK, SANTA CLARA                      STANDBY LETTERS OF CREDIT      
L/C AMOUNT:

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

(NAME OF TRANSFEREE)

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

         SIGNATURE AUTHENTICATED     

SINCERELY,

                  

The name(s), title(s), and signature(s) conform to that/those

on file with us for the company and the signature(s) is/are

authorized to execute this instrument.

 

We further confirm that the company has been identified

applying the appropriate due diligence and enhanced due

diligence as required by BSA and all its subsequent

amendments.

                

(BENEFICIARY’S NAME)

                               

(SIGNATURE OF BENEFICIARY)

                            

 

    

(NAME AND TITLE)

       (Name of Bank)            

 

            (Address of Bank)            

 

            (City, State, ZIP Code)            

 

            (Authorized Name and Title)            

 

            (Authorized Signature)            

 

            (Telephone number)                     

 

1



--------------------------------------------------------------------------------

EXHIBIT RESERVED ROOF AREA

 

LOGO [g845471gerra147.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT ENCUMBRANCES

1. Rights reserved by the Commonwealth of Massachusetts to approve laying and
building of sewers as forth in agreement dated July 21, 1849, recorded Book 970,
Page 12.

2. Sewer rights set forth in instrument dated December 3, 1892, recorded in Book
2154, Page 140 given The Boston Wharf Company to The City of Boston. (Affects
Parcel Four only).

3. Rights and easements granted by Boston Wharf Company to Boston Edison Company
by instrument December 21, 1976 and recorded in Book 8923, Page 412. (Affects
Parcel Four only).

4. Easement from Boston Wharf Co. to Boston Edison Company affecting a private
passageway known as Pastene Alley, recorded in Book 25428, Page 318. (Affects
Parcel Four only).

5. Amended and Restated Agreement of Easements, Covenants and Conditions, dated
September 30, 2007 recorded in Book 43257, Page 229, as further affected by
Amendment dated September 30, 2011 and recorded in Book 48461, Page 64, as
further affected by Resignation as Declarant Under Amended and Restated
Agreement of Easements, Covenants and Restrictions, dated as of May 29, 2013 and
recorded in Book 51516, Page 195 and as further affected by Appointment of
Declarant Under Amended and Restated Agreement of Easements, Covenants and
Conditions dated June 30, 2014 and recorded in Book 53180, Page 197. (Affects
Parcel Four only).

6. Provisions of a Party Wall Agreement dated December 28, 2005 and recorded in
Book 38779, Page 339. (Affects Parcel One only).

7. Easement to Comcast of Massachusetts I, Inc., dated May 17, 2011 and recorded
in Book 48135, Page 60. (Affects Parcel Four only).

8. Easement to Comcast of Massachusetts I, Inc., dated May 17, 2011 and recorded
in Book 48155, Page 144. (Affects Parcel Four only).

9. Notice of Activity and Use Limitation, recorded in Book 47229, Page 257 and
shown on Plan 383 of 2010, as affected by First Amendment to Notice of Activity
and Use Limitation, executed as of July 17, 2011 and recorded in Book 48196,
Page 29. (Affects Parcel Three only).

10. Easements, conditions, covenants and restrictions, including but not limited
to payment of common area charges set forth in Agreement of Easements, Covenants
and Conditions by and between 319 ASR, LLC and W2005 BWH II Realty, L.L.C. dated
as of September 30, 2011 and recorded in Book 48461, Page 76, as affected by
Resignation as Operator Under Agreement of Easements, Covenants and Conditions,
dated as of May 29, 2013 and recorded in Book 51516, Page 193. (Affects Parcel
Four only).

11. Vote of Designation by the Boston Landmarks Commission, creating the Fort
Point Channel Landmark District, dated December 9, 2008, and recorded in Book
44505, Page 164.

 

2



--------------------------------------------------------------------------------

12. Plan entitled “ALTA/ACSM Land Title Survey, 319A Street & 327-347 Summer
Street, Boston, MA (South Boston District)” dated April 12, 2013, last revised
June 26, 2013, prepared by Harry R. Feldman Inc. discloses the following
matters:

a. Cornices and metal loading dock encroach into Summer Street (327 Summer
Street property); and

b. Cornice, fire alarm, lights and sign encroach into Summer Street (337 Summer
Street property).

 

3



--------------------------------------------------------------------------------

EXHIBIT COMMENCEMENT DATE

FORM OF COMMENCEMENT DATE AGREEMENT

Reference is made to that certain Lease by and between DWF III SYNERGY, LLC, a
Delaware limited liability company, Landlord, and LOGMEIN, INC., a Delaware
corporation, Tenant, and dated                     .

Landlord and Tenant hereby confirm and agree that:

 

  1. The Commencement Date under this Lease is                     .

 

  2. The Expiration Date under this Lease is                     .

 

  3. The Base Rent due under the Lease commences on                     .

This Commencement Date Agreement is executed as of                     ,
201    .

 

LANDLORD:

DWF III SYNERGY, LLC

By:

 

 

Name:

 

 

Title:

 

 

TENANT:

LOGMEIN, INC.

By:

 

 

Name:

 

 

Title:

 

 

    Hereunto Duly Authorized

 

4